Exhibit 10.1

 

 

 

CREDIT AGREEMENT*

dated as of

February 25, 2013

among

GETTY REALTY CORP.,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED and TD BANK, N.A.

as Joint Bookrunners and Joint Lead Arrangers,

BANK OF AMERICA, N.A.

as Syndication Agent,

and

TD BANK, N.A.

as Documentation Agent

 

 

 

 

* Confidential treatment requested for portions of this document. Portions for
which confidential treatment is requested are denoted by [***]. Material omitted
has been separately filed with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. Definitions

     1   

Section 1.01 Defined Terms

     1   

Section 1.02 Classification of Loans and Borrowings

     19   

Section 1.03 Terms Generally

     19   

Section 1.04 Accounting Terms; GAAP

     19   

ARTICLE II. The Credits

     19   

Section 2.01 Commitments

     19   

Section 2.02 Loans and Borrowings

     21   

Section 2.03 Requests for Revolving Borrowings

     22   

Section 2.04 Collateral

     22   

Section 2.05 Swingline Loans

     24   

Section 2.06 Letters of Credit

     25   

Section 2.07 Funding of Borrowings

     29   

Section 2.08 Interest Elections

     30   

Section 2.09 Termination and Reduction of Commitments

     31   

Section 2.10 Repayment of Loans; Evidence of Debt

     31   

Section 2.11 Prepayment of Loans

     32   

Section 2.12 Fees

     33   

Section 2.13 Interest

     34   

Section 2.14 Alternate Rate of Interest

     35   

Section 2.15 Increased Costs

     36   

Section 2.16 Break Funding Payments

     37   

Section 2.17 Taxes

     37   

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     38   

Section 2.19 Mitigation Obligations; Replacement of Lenders

     40   

Section 2.20 Defaulting Lenders

     40   

Section 2.21 Extension of Maturity Date

     43   

ARTICLE III. Representations and Warranties

     44   

Section 3.01 Organization; Powers

     44   

Section 3.02 Authorization; Enforceability

     44   

Section 3.03 Governmental Approvals; No Conflicts

     44   

Section 3.04 Financial Condition; No Material Adverse Change

     44   

Section 3.05 Properties

     45   

Section 3.06 No Material Litigation

     46   

Section 3.07 Compliance with Laws and Agreements

     46   

Section 3.08 Investment and Holding Company Status

     46   

Section 3.09 Taxes

     46   

Section 3.10 ERISA

     46   

Section 3.11 Federal Regulations

     46   

Section 3.12 Environmental Matters

     46   

Section 3.13 Insurance

     47   

Section 3.14 Condition of Properties

     47   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 3.15 REIT Status

     48   

Section 3.16 Disclosure

     48   

Section 3.17 Security Interests

     48   

ARTICLE IV. Conditions

     48   

Section 4.01 Effective Date

     48   

Section 4.02 Each Credit Event

     50   

ARTICLE V. Affirmative Covenants

     51   

Section 5.01 Financial Statements and Other Information

     51   

Section 5.02 Notices of Material Events

     52   

Section 5.03 Existence; Conduct of Business; REIT Status

     53   

Section 5.04 Payment of Obligations

     53   

Section 5.05 Maintenance of Properties; Insurance

     53   

Section 5.06 Books and Records; Inspection Rights

     54   

Section 5.07 Compliance with Laws

     54   

Section 5.08 Environmental Laws

     54   

Section 5.09 Use of Proceeds and Letters of Credit

     55   

Section 5.10 Maintenance of Accounts

     55   

Section 5.11 Proceeds from Asset Sales; Deposit Account

     55   

Section 5.12 Most Favored Nation

     56   

Section 5.13 Leases

     56   

Section 5.14 Ground Leases

     56   

ARTICLE VI. Negative Covenants

     57   

Section 6.01 Financial Covenants

     58   

Section 6.02 Indebtedness

     59   

Section 6.03 Liens

     59   

Section 6.04 Limitation on Certain Fundamental Changes

     60   

Section 6.05 Limitation on Restricted Payments

     60   

Section 6.06 Limitation on Investments, Loans and Advances

     60   

Section 6.07 Limitation on Transactions with Affiliates

     61   

Section 6.08 Limitation on Changes in Fiscal Year

     61   

Section 6.09 Limitation on Lines of Business; Creation of Subsidiaries; Negative
Pledges

     61   

Section 6.10 Swap Agreements

     61   

Section 6.11 [Reserved]

     61   

Section 6.12 Restricted Property Leases

     62   

Section 6.13 Existing Indebtedness

     62   

ARTICLE VII. Events of Default

     62   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE VIII. The Administrative Agent

     66   

Section 8.01 Appointment and Authorization; General Matters

     66   

Section 8.02 Collateral Matters; Protective Advances

     67   

Section 8.03 Post-Foreclosure Plans

     68   

ARTICLE IX. Miscellaneous

     69   

Section 9.01 Notices

     69   

Section 9.02 Waivers; Amendments

     70   

Section 9.03 Expenses; Indemnity; Damage Waiver

     71   

Section 9.04 Successors and Assigns

     72   

Section 9.05 Survival

     75   

Section 9.06 Counterparts; Integration; Effectiveness

     75   

Section 9.07 Severability

     75   

Section 9.08 Right of Setoff

     76   

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     76   

Section 9.10 WAIVER OF JURY TRIAL

     76   

Section 9.11 Headings

     77   

Section 9.12 Confidentiality

     77   

Section 9.13 USA PATRIOT Act

     78   

Section 9.14 Modifications to Certain Mortgages

  

SCHEDULES:

Schedule 1.01 – Description of Lukoil Dispute

Schedule 2.01 – Commitments

Schedule 2.06 – Existing Letters of Credit

Schedule 3.01 – Ownership Chart

Schedule 3.05(c)(1) – Mortgaged Properties

Schedule 3.05(c)(2) – Additional Leased Properties

Schedule 3.05(d)(1) – Mortgaged Property Leases

Schedule 3.05(d)(2) – Additional Leases

Schedule 3.05(d)(3) – Rent Roll

Schedule 3.05(e) – Ground Leases

Schedule 3.06 – Disclosed Matters

Schedule 7.01 – Environmental Remediation and Compliance Matters

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Borrower’s Counsel

Exhibit C – Form of Subsidiary Guarantee

Exhibit D-1 – Form of Revolving Note

Exhibit D-2 – Form of Swingline Note

Exhibit D-3 – Form of Term Note Exhibit E — Form of Borrowing Request/Interest
Election Request

Exhibit F – Form of Local Counsel Opinion

Exhibit G – Form of Joinder Agreement

Exhibit H – Form of Environmental Indemnity Agreement

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Exhibit I – Form of Equity Pledge

  

Exhibit J – Form of Deposit Account Control Agreement

  

Exhibit K – Form of General Assignment

  

Exhibit L – [Reserved]

  

Exhibit M – Form of Qualified Exchange Trust Agreement

  

Exhibit N – Form of Parent Guaranty

  

Exhibit O – Form of Lender Joinder

  

Exhibit P– Form of Notice of Additional Leases

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of February 25, 2013, among GETTY REALTY CORP., a
Maryland corporation (the “Borrower”), the LENDERS party hereto, JPMORGAN CHASE
BANK, N.A., a national banking association, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and Collateral Agent
pursuant to the Intercreditor Agreement (defined below), J.P. MORGAN SECURITIES
LLC, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint
Bookrunners and Joint Lead Arrangers, TD BANK, N.A., as Joint Bookrunner, Joint
Lead Arranger and Documentation Agent, and BANK OF AMERICA, N.A., as Syndication
Agent.

WHEREAS, Borrower has requested the Lenders, and the Lenders have agreed to,
provide, a credit facility upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Borrower, the Administrative Agent and the Lenders hereby agree
as follows:

ARTICLE I.

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Loans” means Loans at the rate of interest applicable to which is based
upon the ABR.

“Additional Interest” means any and all amounts which may become due and payable
by Borrower or its Subsidiaries in accordance with the terms and provisions of
any Swap Agreement provided by any Lender or its Affiliates which is secured by
the Mortgages, which amounts shall be evidenced by and payable pursuant to the
Notes.

“Additional Leased Properties” means those properties which are subject to the
Additional Leases, including as of the date hereof those properties identified
on Schedule 3.05(c)(2) attached hereto.

“Additional Leases” means those leases identified on Schedule 3.05(d)(2)
attached hereto, as such Schedule may be modified to add or remove leases after
the date hereof in accordance with the terms of Section 6.12 hereof.

“Additional Available Loans” has the meaning assigned to such term in
Section 2.01(c).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Debt” means (x) the aggregate amount of indebtedness outstanding
under the Loan Documents and the Prudential Note Documents, plus (y) all other
Indebtedness incurred by Borrower and its Subsidiaries, including, without
limitation, Capital Lease Obligations.

“Aggregate Letters of Credit Outstandings” means, at a particular time, the sum
of (a) the aggregate maximum stated amount at such time which is available or
available in the future to be drawn under all outstanding Letters of Credit and
(b) the aggregate amount of all payments made by the Lender under any Letter of
Credit that has not been reimbursed by the Borrower at such time.

“Aggregate Outstandings” means, at a particular time, the sum of (a) the
Aggregate Letters of Credit Outstandings at such time, and (b) the aggregate
outstanding principal amount of all Loans at such time.

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Margin” means, for any day, (a) with respect to any ABR Loan, (x) if
the Debt to EBITDA Ratio is equal to or greater than 4:1, 2.00% per annum or
(y) if the Debt to EBITDA Ratio is less than 4:1, 1.5% per annum or (b) with
respect to any Eurodollar Loan, (i) if the Debt to EBITDA Ratio is equal to or
greater than 4:1, 3.00% per annum or (ii) if the Debt to EBITDA Ratio is less
than 4:1, 2.5% per annum. The Applicable Margin shall be adjusted by
Administrative Agent on a quarterly basis based upon the financial statements
required to be delivered by Borrower pursuant to Sections 5.01(a) and (b) hereof
five (5) Business Days after receipt by Administrative Agent of each such
financial statement; provided, however, if any such financial statement has not
been delivered by Borrower within the time provided in Sections 5.01(a) or (b),
as applicable, then the higher rate set forth above shall apply until the fifth
(5th) Business Day after such financial statements are actually received by
Administrative Agent. The parties acknowledge and agree that, as of the date
hereof, the Applicable Margin shall be 3.00% per annum until such time as the
Applicable Margin is adjusted pursuant to this definition based on Borrower’s
financial statements for the quarter ending December 31, 2012.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

2



--------------------------------------------------------------------------------

“Appraisal” means, with respect to any Property or Mortgaged Property Lease, a
“Member of the Appraisal Institute” appraisal commissioned by and addressed to
the Administrative Agent (reasonably acceptable to the Administrative Agent as
to form, substance and appraisal date), prepared by a professional appraiser
reasonably acceptable to the Administrative Agent, having at least the minimum
qualifications required under applicable law governing the Administrative Agent
and the Lenders, including without limitation, FIRREA.

“Appraised Value” means, with respect to any Mortgaged Property Lease (other
than the White Oak Lease), the “as is” market value of such Mortgaged Property
Lease as reflected in the most recent Appraisal of such Mortgaged Property Lease
as the same may have been reasonably adjusted downward by the Administrative
Agent based upon its internal review of such Appraisal which is based on
criteria and factors then generally used and considered by the Administrative
Agent in determining the value of similar real estate properties or leases,
which review shall be conducted prior to acceptance of such Appraisal by the
Administrative Agent, and further adjusted to account for (a) any Environmental
Liability or Remediation costs or expenses reasonably expected to be associated
with any Property subject to such Mortgaged Property Lease based upon the
Environmental Reports, and (b) any anticipated Tank replacement costs and/or
financing or Liens affecting any Tanks, in each case, to the extent not already
accounted for in the Appraised Value.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and, so long as
no Default or Event of Default shall have occurred and is then continuing, the
Borrower.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Getty Realty Corp., a Maryland corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) the Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Cap Rate” means nine percent (9%).

 

3



--------------------------------------------------------------------------------

“CapEx Reserve” means a capital expenditure reserve equal to $10,000 for each
Property that is subject to both (a) a License Agreement and (b) an Interim
Supply Agreement.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralization” shall have the meaning set forth in Section 2.06(j).
“Cash Collateralize” and “Cash Collateral” shall have meanings correlative to
the foregoing and, in the case of Cash Collateral, shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means short-term investments in liquid accounts, such as
money-market funds, bankers acceptances, certificates of deposit and commercial
paper.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower or by a majority of any nominating committee appointed by such
board of directors for the purpose of nominating directors for election to such
board nor (ii) appointed by directors so nominated nor (iii) directors on
February 25, 2013.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” shall have the meaning set forth in Section 2.04.

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent under the Intercreditor Agreement.

 

4



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and Term Loans and to acquire participations in Letters
of Credit or Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure and Term
Loan Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 or (c) increased
pursuant to Section 2.01(c). The initial amount of each Lender’s Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $175,000,000.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt to EBITDA Ratio” means, as of any date of determination, the ratio of
Aggregate Debt to EBITDA, as of the end of the most recently ended fiscal
quarter.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.20(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including with respect of its participation in Letters of Credit)
within two (2) Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law applicable to such Lender, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the

 

5



--------------------------------------------------------------------------------

jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be made by the Administrative Agent acting
reasonably and in good faith, and such Lender shall be deemed to be a Defaulting
Lender (subject to Section 2.20(d)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank and each Lender.

“Deposit Account” means any deposit account subject to a Deposit Account Control
Agreement.

“Deposit Account Control Agreement” means a Blocked Account Control Agreement,
among Borrower, Administrative Agent and JPMorgan Chase Bank, N.A. (or another
Lender), as deposit bank, substantially in the form of Exhibit J attached
hereto.

“EBITDA” means (x) the consolidated net income of Borrower for the most recently
ended fiscal quarter, after deduction for environmental expenses (without
duplication) and adjusted for straight-line rents and net amortization of
above-market and below-market leases, and deferred financing leases, plus income
taxes, interest expense, depreciation, amortization and calculated exclusive of
(i) gains or losses on sales of operating real estate and marketable securities
incurred during such fiscal quarter, (ii) other extraordinary items incurred
during such fiscal quarter, (iii) one-time cash charges incurred during such
fiscal quarter with respect to (x) the original closing of the Loans and under
the Prudential Note Documents during the fiscal quarter that includes the
Effective Date or (y) continued compliance by Borrower with the terms and
conditions of the Loan Documents and Prudential Note Documents, including,
without limitation, legal fees, (iv) non-cash impairments taken in accordance
with GAAP during such fiscal quarter, all determined in accordance with GAAP and
(v) any rent or other revenue that has been earned by Borrower or its
Subsidiaries during such fiscal quarter but not yet actually paid to the
Borrower or its Subsidiaries, unless otherwise set off from net income,
multiplied by (y) four (4). EBITDA will be calculated on a pro forma basis to
take into account the impact of any Property acquisitions and/or dispositions
made by the Borrower or its Subsidiaries during the most recently ended fiscal
quarter, as well as any long-term leases signed during such fiscal quarter, as
if such acquisitions, dispositions and/or lease signings occurred on the first
day of such fiscal quarter.

“EBITDAR” means for any Person, the sum of (x) EBITDA plus (y) (i) rent expenses
exclusive of non-cash rental expense adjustments for the most recently ended
fiscal quarter, (ii) multiplied by four (4).

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, made by Borrower and the Guarantors in favor of
Collateral Agent, substantially in the form of Exhibit H attached hereto.

“Environmental Laws” has the meaning set forth in the Environmental Indemnity.

“Environmental Liability” has the meaning set forth in the Environmental
Indemnity.

“Environmental Reports” has the meaning set forth in the Environmental
Indemnity.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

6



--------------------------------------------------------------------------------

“Equity Pledge” means that certain Pledge and Security Agreement, dated as of
the date hereof, made by Borrower and each of the Guarantors in favor of
Collateral Agent, substantially in the form of Exhibit I attached hereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Loans” means Loans, the rate of interest applicable to which is
based upon the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or by another
jurisdiction as a result of a present or former connection between the
Administrative Agent or any Lender and such other jurisdiction, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable

 

7



--------------------------------------------------------------------------------

to such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a), and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer or controller of the
Borrower.

“Fixed Charge Coverage” means, as of the date of determination, the ratio of
(a) EBITDAR (less any cash environmental remediation payments during the
preceding twelve (12) months (net of any amounts received from any available
State environmental funds and net of any non-cash environmental accretion
expense) and the required CapEx Reserves) as of the end of the most recently
ended fiscal quarter, to (b) the sum of all interest incurred (accrued, paid or
capitalized and determined based upon the actual interest rate) plus regularly
scheduled principal payments paid with respect to Indebtedness (excluding
optional prepayments and balloon principal payments due on maturity in respect
of any Indebtedness), plus rent expenses (exclusive of non-cash rental expense
adjustments), dividends on preferred stock or minority interest distributions,
with respect to this clause (b), all calculated with respect to the most
recently ended fiscal quarter and multiplied by four (4), and, with respect to
both clauses (a) and (b), all determined on a consolidated basis in accordance
with GAAP.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Assignment” means that certain General Assignment and Security
Agreement, dated as of the date hereof, among Borrower, each of the Guarantors
and Administrative Agent, substantially in the form of Exhibit K attached
hereto.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Ground Leases” means those certain leases more particularly described on
Schedule 3.05(e).

“Guarantor” at any particular time, each Subsidiary that is a party to the
Subsidiary Guarantee at such time.

 

8



--------------------------------------------------------------------------------

“Hazardous Substances” has the meaning set forth in the Environmental Indemnity.

“Increased Commitment Date” has the meaning assigned to such term in
Section 2.01(c).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to unfunded deposits or advances
of any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) net
obligations arising under Swap Agreements (to the extent required to be
reflected on the balance sheet of such Person in accordance with GAAP),
exclusive, however, of all accounts payable, accrued interest and expenses,
prepaid rents, security deposits and dividends and distributions declared but
not yet paid. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Indebtedness shall not include any Intracompany Indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Intercreditor Agreement” means that certain Intercreditor and Collateral Agency
Agreement, dated as of the date hereof, among Administrative Agent, the Lenders,
Borrower, the Guarantors and the Noteholders party thereto.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months or
two-weeks (unless any Lender has previously advised the Administrative Agent and
the Borrower in writing that it is unable to enter into Eurodollar rate
contracts with an interest period of two-weeks) thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for

 

9



--------------------------------------------------------------------------------

which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) any Interest Period that would otherwise
end after the Maturity Date, shall end on the Maturity Date. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interim Supply Agreement” means that certain Transitional Supply and Support
Services Agreement dated as of April 26, 2012, among Borrower and Global
Montello Group Corp., and all amendments, modifications and supplements thereto.

“Intracompany Indebtedness” means any indebtedness whose obligor and obligee are
Borrower and/or any Subsidiary of Borrower.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joinder” means a joinder agreement executed by a Subsidiary and accepted by the
Administrative Agent, in the form of Exhibit G attached hereto.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Revolving Loan Applicable Percentage of the total LC Exposure at such time.

“Lease” means any lease, sublease and/or occupancy agreements under which
Borrower or any Subsidiary of Borrower is the landlord (or sub-landlord) or
lessor (or sub-lessor) affecting any Property or any part thereof now or
hereafter executed and all amendments, modifications or supplements thereto.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

10



--------------------------------------------------------------------------------

“License Agreements” means any license agreements under which Borrower or any
Subsidiary of Borrower is the licensor (or sub-licensor) affecting any Property
or any part thereof now or hereafter executed and all amendments, modifications
or supplements thereto.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset other than Permitted Encumbrances, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” means, collectively, this Agreement, the Notes, the Subsidiary
Guarantee, the Parent Guaranty, the Mortgages, the Equity Pledge, the
Environmental Indemnity, the General Assignment, the Deposit Account Control
Agreements and each other agreement executed in connection with the transactions
contemplated hereby or thereby, as each of the same may hereafter be amended,
restated, supplemented or otherwise modified from time to time.

“Loan Parties” means, collectively, the Borrower and the Guarantors; “Loan
Party” means the Borrower or any Guarantor.

“Loan-to-Value Ratio” means, as of any date of determination, the ratio
expressed as a percentage of (a) the sum of the (x) aggregate Total Credit
Exposure of all Lenders and, to the extent required to be reflected on the
balance sheet of such Person in accordance with GAAP, any obligations with
respect to any Swap Agreements entered into in connection therewith
(marked-to-market as of the last day of the most recently ended fiscal quarter),
(y) then outstanding principal amount due under the Prudential Note Documents
and, to the extent required to be reflected on the balance sheet of such Person
in accordance with GAAP, any obligations with respect to any Swap Agreements
entered into in connection therewith (marked-to-market as of the last day of the
most recently ended fiscal quarter), and (z) net environmental liability
outstanding as of the last day of the most recently ended fiscal quarter as
shown on the financial statements of the Borrower for such fiscal quarter to
(b) the sum of (i) the aggregate Appraised Value of the Mortgaged Property
Leases (other than the White Oak Lease), and (ii) the Net Operating Income of
the Additional Leases and the White Oak Lease divided by the Cap Rate; provided,
however, the value attributable to the White Oak Lease under clause (ii) (that
is, the Net Operating Income with respect to the White Oak Lease divided by the
Cap Rate) shall be adjusted to account for (a) any Environmental Liability or
Remediation costs or expenses reasonably expected to be associated with any
Property subject to the White Oak Lease based upon the Environmental Reports,
and (b) any anticipated Tank replacement costs and/or financing or Liens
affecting any Tanks associated with any Property subject to the White Oak Lease.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Lukoil Dispute” means the dispute described on Schedule 1.01 attached hereto.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, prospects or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole or (b) the rights of or benefits available to the
Lenders under this Agreement.

 

11



--------------------------------------------------------------------------------

“Material Environmental Issue” means events or circumstances with respect to any
Restricted Property which, based upon Environmental Reports or other information
available to Administrative Agent and the Lenders, could reasonably be expected
to result in Environmental Liability or Remediation costs in excess of (A) if
with respect to a Mortgaged Property, the lesser of (x) $250,000 and (y) 50% of
the then Appraised Value of such Restricted Property or (B) if with respect to
an Additional Leased Property, $250,000.

“Maturity Date” means August 25, 2015, as the same may be extended pursuant to
Section 2.21 hereof.

“Mortgaged Properties” means those properties identified on Schedule 3.05(c)(1)
attached hereto.

“Mortgaged Property Leases” means those Leases identified on Schedule 3.05(d)(1)
attached hereto.

“Mortgages” means, collectively, each of the mortgages and/or deeds of trust
executed by Borrower or the Guarantors on the date hereof with respect to the
Mortgaged Properties.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or any
Prudential Note Documents) which prohibits or purports to prohibit the creation
or assumption of any Lien on such asset as security for Indebtedness of the
Person owning such asset or any other Person.

“Net Operating Income” means the net operating income for the most recently
ended fiscal quarter derived by Borrower and its Subsidiaries from the
Additional Leases, calculated in the same manner as the calculations of Net
Operating Income previously provided to Administrative Agent or such other
manner as may be reasonably approved by Administrative Agent, multiplied by four
(4). Net Operating Income will be calculated on a pro forma basis to take into
account the impact of any Property acquisitions and/or dispositions made by the
Borrower or its Subsidiaries since the first day of the most recently ended
fiscal quarter to the date of determination, as well as any long-term leases
signed during such period, as if such acquisitions, dispositions and/or lease
signings occurred on the first day of such fiscal quarter.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Material Guarantor” means any Guarantor which (i) does not own all or any
portion of any Restricted Property and (ii) has less than $1,000,000 in assets,
as reflected on the most recent financial statements delivered pursuant to
Section 5.01(a) or (b) hereof.

“Noteholders” means the Noteholders under the Prudential Note Documents.

“Notes” means the Revolving Notes, the Term Notes and the Swingline Note.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

12



--------------------------------------------------------------------------------

“Parent Guaranty” means that certain Guaranty, dated as of the date hereof, made
by Borrower in favor of Administrative Agent, substantially in the form of
Exhibit N attached hereto.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure liabilities to other insurance carrier;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, purchase contracts, construction contracts, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(e) other than with respect to Restricted Properties, judgment liens in respect
of judgments that do not constitute an Event of Default under clause (k) of
Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, (iii) such Lien after giving effect to
Indebtedness secured thereby, does not give rise to an Event of Default and
(iv) with respect to the Restricted Properties, such Liens have been created by
a Restricted Property Tenant or sublessee of such Restricted Property Tenant in
accordance with the terms of the applicable Lease or sublease;

(h) (x) Liens and judgments which have been or will be bonded (and the Lien on
any cash or securities serving as security for such bond) or released of record
within thirty (30) days after the date such Lien or judgment is entered or filed
against Borrower or any Subsidiary, or (y) Liens which are being contested in
good faith by appropriate proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings and as to which the subject asset is not at risk of forfeiture;

 

13



--------------------------------------------------------------------------------

(i) Liens granted to Collateral Agent as security for the repayment of amounts
due under the Loan Documents and the Prudential Note Documents;

(j) Leases that are not capital leases; and

(k) Liens or other encumbrances of Tenants of Borrower provided same are in
compliance with the terms of all Leases with respect thereto or, if not in
compliance, Borrower is enforcing its rights thereunder and diligently pursuing
the release of such Liens in a commercially reasonable manner.

“Permitted Investments” means:

(a) owning, leasing and operating gasoline station or convenience store
properties, and related petroleum distribution terminals, and other retail real
property and other related business activities, including the creation or
acquisition of any interest in any Subsidiary (or entity that following such
creation or acquisition would be a Subsidiary), for the purpose of owning,
leasing and operating gasoline station or convenience store properties, and
related petroleum distribution terminals, and other retail real property, and
other related business activities; and

(b) providing purchase money mortgages or other financing to Persons in
connection with the sale of a Property.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Prior Credit Agreement” has the meaning set forth in the definition of “Prior
Facility.”

“Prior Facility” The credit facility evidenced by that certain Amended and
Restated Credit Agreement, dated as of March 7, 2012 (as amended, the “Prior
Credit Agreement”), among the lenders named therein, and JPMorgan Chase Bank,
N.A., as Administrative Agent.

“Prior Lenders” has the meaning set forth in the definition of “Prior Facility.”

“Property” means the real property owned by the Borrower and/or any of its
Subsidiaries, or in which the Borrower or any of its Subsidiaries has a
leasehold interest.

“Property Sale” has the meaning assigned to such term in Section 2.04(b).

“Protective Advance” means all sums expended as determined by the Administrative
Agent to be necessary or appropriate after the Borrower fails to do so when
required: (a) to protect the validity, enforceability, perfection or priority of
the Liens in any of the Restricted Properties and the Mortgages and other Loan
Documents; (b) during the continuance of an Event of Default, to prevent the
value of any

 

14



--------------------------------------------------------------------------------

Restricted Property from being materially diminished; or (c) during the
continuance of a Default, to protect any of the Restricted Properties from being
materially damaged, impaired, mismanaged or taken, including, without
limitation, any amounts expended in connection therewith in accordance with
Section 8.02(e).

“Prudential Note Documents” means, collectively, the Note Purchase Agreement and
all other Note Documents, as such terms are defined in the Intercreditor
Agreement.

“Qualified Institution” means one or more banks, finance companies, insurance or
other financial institutions which (A) has (or, in the case of a bank or other
financial institution which is a subsidiary, such bank’s or financial
institution’s parent has) a rating of its senior unsecured debt obligations of
not less than Baa1 by Moody’s or a comparable rating by a rating agency
acceptable to Administrative Agent or (B) has total assets in excess of One
Billion Dollars ($1,000,000,000).

“Qualified Real Estate Assets” means any gasoline station, convenience store, or
petroleum distribution terminal related thereto, or other retail real property
that is (a) wholly-owned by Borrower or one of its Subsidiaries; (b) is not
subject to any liens other than Permitted Encumbrances or to any agreement that
prohibits the creation of any lien thereon as security for indebtedness of the
Borrower and the Guarantors, (c) is not subject to any agreement, including the
organizational documents of the owner of the asset, which limits, in any way,
the ability of the Borrower or such Guarantor to create any lien thereon as
security for indebtedness, (d) is free from material structural defects and
material title defects and (e) except for as set forth on Schedule 7.01, is free
from any material environmental condition that impairs, in any material respect,
the operation and use of such premises for its intended purpose.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Released Parties” shall have the meaning set forth in Section 9.15.

“Releasing Parties” shall have the meaning set forth in Section 9.15.

“Remediation” has the meaning set forth in the Environmental Indemnity.

“Rent Roll” shall mean the rent roll attached hereto as Schedule 3.05(d)(3) with
respect to each Restricted Property Lease.

“Required Lenders” means, at any time, at least two (2) Lenders having, in the
aggregate, Revolving Credit Exposures, Term Loan Exposures and Unused
Commitments representing at least 51% of the sum of the aggregate Total Credit
Exposures and Unused Commitments of all Lenders at such time; provided that in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and the Lenders’ Applicable
Percentages shall be redetermined, for voting purposes only, to exclude the
Applicable Percentages of such Defaulting Lenders.

“Restricted Payment” has the meaning set forth in Section 6.05 hereof.

“Restricted Properties” means, collectively, the Mortgaged Properties and the
Additional Leased Properties.

 

15



--------------------------------------------------------------------------------

“Restricted Property Leases” means collectively, the Additional Leases, the
Mortgaged Property Leases and any other Lease affecting any Restricted Property
or any part thereof now or hereafter executed and all amendments, modifications
and supplements thereto.

“Restricted Property Tenants” means the Tenants under the Restricted Property
Leases.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Revolving Loan Applicable Percentage” means, with respect to any Lender, the
percentage of the total Revolving Loan Commitments represented by such Lender’s
Revolving Loan Commitment. If the Revolving Loan Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Loan Commitments most recently in effect, giving effect to any assignments.

“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving Loan
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Revolving Loan Commitments is
$150,000,000.00. The Revolving Loan Commitments may be increased pursuant to
Section 2.01(c) hereof.

“Revolving Notes” means the Revolving Notes to be executed and delivered by the
Borrower in favor of the Lenders, substantially in the form of Exhibit D-1, as
each of the same may be amended, restated, supplemented or otherwise modified,
from time to time.

“SEC” means the Securities and Exchange Commission.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation,

 

16



--------------------------------------------------------------------------------

limited liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantee” means the Guarantee to be executed and delivered by each
Subsidiary in accordance with the terms of this Agreement, substantially in the
form of Exhibit C.

“Super-Majority of the Lenders” means, at any time, Lenders having Revolving
Credit Exposures, Term Loan Exposures and Unused Commitments representing at
least 75% of the sum of the aggregate Total Credit Exposures and Unused
Commitments of all Lenders at such time; provided that in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the Lenders’ Applicable Percentages shall be
redetermined, for voting purposes only, to exclude the Applicable Percentages of
such Defaulting Lenders.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Revolving Loan Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swingline Note” means the Swingline Note, to be executed and delivered by the
Borrower in favor of the Swingline Lender, substantially in the form of Exhibit
D-2, as same may be amended, restated, supplemented or otherwise modified, from
time to time.

“Tangible Net Worth” means, the sum of the shareholders’ equity of the Borrower
and its Subsidiaries minus goodwill, trademarks, tradenames, licenses and other
intangible assets (as shown on the balance sheet of the Borrower), as determined
on a consolidated basis in accordance with GAAP.

“Tanks” has the meaning set forth in the Environmental Indemnity.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“TD Loan” means the loan in the amount of $21,900,000 evidenced by the TD Loan
Documents.

 

17



--------------------------------------------------------------------------------

“TD Loan Documents” means that certain Loan Agreement, dated September 15, 2009,
among Borrower, certain of Subsidiaries and TD Bank, N.A., as amended by that
certain Amendment to Loan Agreement, dated as of March 9, 2012, together with
each other document and/or instrument executed and delivered in connection
therewith.

“Tenant” means any tenant, lessee, licensee or occupant under a Lease.

“Term Loan” means a Loan made pursuant to Section 2.01.

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Term Loan Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Term Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’ Term
Loan Commitments is $25,000,000.00.

“Term Loan Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Term Loans at such time.

“Term Notes” means the Term Notes to be executed and delivered by the Borrower
in favor of the Lenders, substantially in the form of Exhibit D-3, as each of
the same may be amended, restated, supplemented or otherwise modified, from time
to time.

“Total Credit Exposure” means, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Loans and its LC Exposure
at such time.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the issuance of Letters of Credit
hereunder and the guaranties by the Guarantors of the Indebtedness owing to the
Administrative Agent and the Lenders hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unused Commitment” means, with respect to any Lender at any time, an amount
equal to the remainder of (a) such Lender’s Revolving Commitment at such time,
less (b) the sum of the aggregate principal amount of all Revolving Credit Loans
of such Lender then outstanding and such Lender’s Applicable Percent of the
total LC Exposure at such time.

“Unused Fee Rate” means (x) if the Debt to EBITDA Ratio is equal to or greater
than 4:1, 0.4% per annum or (y) if the Debt to EBITDA Ratio is less than 4:1,
0.3% per annum.

“White Oak Lease” means that certain Unitary Net Lease Agreement, dated
September 25, 2009, between GTY MD Leasing, Inc., as landlord, and White Oak
Petroleum LLC, as tenant, as amended, and as may be further amended in
accordance with the terms hereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

18



--------------------------------------------------------------------------------

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Term Loan”) or by Type (e.g., a “Eurodollar Loan” or an “ABR Loan”)
or by Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Revolving Borrowing” or “Term
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing” or “ABR Borrowing”) or by
Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein),

(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns,

(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof,

(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II.

The Credits

Section 2.01 Commitments.

(a) Term Loans. Subject to the terms and conditions set forth herein, each
Lender agrees, severally and not jointly, to make Term Loans to the Borrower on
the date hereof in an amount equal such Lender’s Term Loan Commitment. In no
event shall Borrower be entitled to reborrow all or any portion of the Term
Loans that have been repaid or prepaid.

 

19



--------------------------------------------------------------------------------

(b) Revolving Loans. Subject to the terms and conditions set forth herein,
including clause (c) below, each Lender agrees, severally and not jointly, to
make Revolving Loans to the Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in:

(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment after taking into account any Swingline Loans to be repaid and any LC
Disbursement to be reimbursed with the proceeds of such Revolving Loan;

(ii) the aggregate Revolving Credit Exposure of all Lenders exceeding the
aggregate Revolving Loan Commitments of all Lenders, after taking into account
any Swingline Loans to be repaid and any LC Disbursement to be reimbursed with
the proceeds of such Revolving Loan;

(iii) such Lender’s Total Credit Exposure exceeding such Lender’s total
Commitment after taking into account any Swingline Loans to be repaid and any LC
Disbursement to be reimbursed with the proceeds of any Revolving Loan;

(iv) the aggregate Total Credit Exposure of all Lenders exceeding the aggregate
Commitments of all Lenders, after taking into account any Swingline Loans to be
repaid and any LC Disbursement to be reimbursed with the proceeds of any
Revolving Loan; or

(v) the Loan-to-Value Ratio exceeding 50%.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

(c) Additional Available Loans. At any time following the date hereof, Borrower
may request to increase the amount of the Revolving Loan Commitments by an
amount of up to $50,000,000. Any such additional Commitments may be obtained
from existing Lenders or other prospective lenders identified by Borrower and
approved by the Administrative Agent and the Issuing Bank (but without the
consent of any other Lender), which approval shall not be unreasonably withheld.
The Loans made available pursuant to such increased Commitment (the “Additional
Available Loans”) shall be evidenced by one or more Revolving Notes made by
Borrower in favor of the Lenders providing the Additional Available Loans, and
any such increased Commitment shall be in an amount at least equal to $5,000,000
or any integral multiple of $1,000,000 in excess thereof. Any such Lenders, if
not already a party to this Agreement, shall be required to execute a Joinder
Agreement, substantially in the form of Exhibit O, agreeing to be bound by the
terms and conditions of this Agreement. Upon the effectiveness of any such
agreement and its acceptance by the Administrative Agent (the date of any such
effectiveness and acceptance, an “Increased Commitment Date”), this Agreement
(including Schedule 2.01) shall be deemed amended to the extent, but only to the
extent, necessary to reflect, as applicable, the Additional Available Loans and
the increased Commitments.

In connection with any such request, Borrower agrees to (i) execute and deliver
all documents, if any, reasonably necessary to ensure that the Collateral
secures the Additional Available Loans in addition to the Loans existing on the
date hereof and (ii) pay any and all reasonable out-of-pocket costs of
Administrative Agent in connection with evidencing the Additional Available
Loans and ensuring that the Collateral secures the Additional Available Loans in
addition to the Loans existing on the date hereof, including, without
limitation, the recording of amended and restated or supplemental mortgages and
assignments of leases and rents.

 

20



--------------------------------------------------------------------------------

Any requested increase in the aggregate amount of the Lenders’ Commitments
pursuant to Section 2.01(c) shall not be effective unless:

(i) no Default or Event of Default shall have occurred and be continuing as of
the Increased Commitment Date; and

(ii) the representations and warranties of the Borrower in Article III hereof
and of the Guarantors in the Subsidiary Guaranty shall be true and correct on
and as of the Increased Commitment Date with the same effect as if made on and
as of the Increased Commitment Date (except to the extent such representations
and warranties expressly refer to an earlier date, in which case they shall be
true and correct as of such earlier date).

Effective on each Increased Commitment Date, after giving effect to the increase
in the Commitments effective thereon, (i) the amount of each Lender’s risk
participation in all outstanding Letters of Credit shall be deemed to be
automatically increased or decreased, as applicable, to reflect any changes in
such Lender’s Revolving Loan Applicable Percentage and (ii) the amount of the
Revolving Loans then outstanding and held by each Lender shall be adjusted to
reflect any changes in such Lender’s Revolving Loan Applicable Percentage as of
the applicable Adjustment Date. Each Lender having Revolving Loans then
outstanding and whose Revolving Loan Applicable Percentage has been decreased as
a result of the increase in the total Commitments shall be deemed to have
assigned, without recourse, such portion of such Revolving Loans as shall be
necessary to effectuate such adjustment on the applicable Adjustment Date. Each
Lender providing Additional Available Loans shall (x) be deemed to have assumed
such portion of such Revolving Loans and (y) fund on the applicable Adjustment
Date such assumed amounts to the Administrative Agent for the account of the
assigning Lender in accordance with the provisions hereof. The “Adjustment Date”
shall mean, in the case of any ABR Loans, five (5) Business Days after the
Increased Commitment Date or, in the case of any Eurodollar Loans, the end of
the then current Interest Period with respect thereto.

The Administrative Agent shall promptly notify the Lenders and the Borrower of
any increase in the total Commitments under this Section 2.01(c) and of each
Lender’s Revolving Loan Applicable Percentage after giving effect to any such
increase.

Section 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $2,500,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total

 

21



--------------------------------------------------------------------------------

Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $200,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight
(8) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in the form attached hereto as Exhibit E and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Collateral.

(a) The repayment of the Loans (and all other amounts due under the Loan
Documents, including, without limitation, any Additional Interest) shall be
secured by the following (collectively, the “Collateral”):

(i) a first priority Lien on all Mortgaged Properties and any and all leases and
rents related thereto, pursuant to the Mortgages;

 

22



--------------------------------------------------------------------------------

(ii) a first priority Lien on all Equity Interests owned by Borrower and/or each
Guarantor in any Subsidiary thereof pursuant to the Equity Pledge;

(iii) [reserved];

(iv) a first priority Lien on the Deposit Accounts pursuant to the Deposit
Account Control Agreements;

(v) a first priority Lien in all personal property collateral described in the
General Assignment; and

(vi) a first priority Lien on the accounts referenced in Section 5.10 hereof.

(b) From time to time the Borrower may request, upon not less than thirty
(30) days prior written notice to the Administrative Agent or such shorter
period as may be acceptable to the Administrative Agent, that Administrative
Agent consent to the sale of any Additional Leased Property, and Administrative
Agent shall grant its consent to such sale (a “Property Sale”) provided that the
following conditions are satisfied as of the date of such Property Sale:

(i) The Property Sale is to a bona-fide third party and the proceeds from such
sale are disbursed as follows:

(A) if any Revolving Loans are outstanding, the proceeds shall either be:
(x) used to prepay a portion of such Revolving Loans (provided that, in
connection with such prepayment, there is no corresponding permanent reduction
of the Revolving Loan Commitments) and, in the circumstances described in the
first parenthetical expression in Section 2.04(b)(ii) below, together with the
principal amount owing under the Prudential Note Documents in accordance with
the terms of Section 11(b) of the Intercreditor Agreement; (y) deposited into
restricted 1031 exchange account (provided that (A) Borrower or its applicable
Subsidiary, Collateral Agent and the 1031 exchange intermediary at which such
1031 exchange account has been established have entered into a Qualified
Exchange Trust Agreement in the form of Exhibit M attached hereto with respect
to the funds in such 1031 exchange account, and (B) any funds to be released to
Borrower or its Subsidiaries from any such 1031 exchange account shall be
applied in accordance with this Section 2.04(b)(i)); and/or (z) if Borrower
intends to repay Revolving Loans and, in connection therewith, permanently
reduce the amount of Revolving Loan Commitments available hereunder, delivered
to Collateral Agent to be used to repay a portion of such Revolving Loans and
the principal amount owing under the Prudential Note Documents in accordance
with the terms of Section 11(b) of the Intercreditor Agreement; and/or

(B) if no Revolving Loans are outstanding (after the application of any proceeds
pursuant to clause (A) above), the proceeds shall either be: (x) deposited into
restricted 1031 exchange account (provided that (A) Borrower or its applicable
Subsidiary, Collateral Agent and the 1031 exchange intermediary at which such
1031 exchange account has been established have entered into a Qualified
Exchange Trust Agreement in the form of Exhibit M attached hereto with respect
to the funds in such 1031 exchange account, and (B) any funds to be released to
Borrower or its Subsidiaries from any such 1031 exchange account shall be
applied in accordance with this Section 2.04(b)(i)); (y) delivered to Collateral
Agent to be used to prepay a portion of the Term Loans and the principal amount
owing under the Prudential Note Documents in accordance with the terms of
Section 11(b) of the Intercreditor Agreement; and/or (z) deposited in one of the
Deposit Accounts as provided in Section 5.11 hereof.

 

23



--------------------------------------------------------------------------------

(ii) No Default or Event of Default exists (unless such Default or Event of
Default would be cured as a result of such release and/or the application of the
proceeds from such sale; provided however, in such event, the proceeds must be
applied in accordance with the terms of Section 11(b) of the Intercreditor
Agreement) or will exist immediately after giving effect to such Property Sale
(and after taking into account any additional Restricted Property Leases entered
into in accordance with Section 6.12 hereof that occurs substantially
contemporaneously with such Property Sale) and any adjustment to the Net
Operating Income by reason of such Property Sale and/or additional Restricted
Property Lease, if any;

(iii) The Net Operating Income (divided by the Cap Rate) ascribed to the
Additional Leased Property being sold, together with the portion of the Net
Operating Income (divided by the Cap Rate) ascribed to any prior Property Sales
made in accordance herewith (as determined as of the date of such prior Property
Sales), shall not exceed 10% of the aggregate value of the components of clause
(b) of the definition of Loan-to-Value ratio as of the date of determination;

(iv) Borrower shall have delivered to the Administrative Agent a certificate
demonstrating that Borrower shall remain in compliance with financial covenants
of Section 6.01(a) after giving effect to such request and any prepayment to be
made in connection therewith;

(v) Any consent to such Property Sale required under the Prudential Note
Documents shall have been obtained by Borrower; and

(vi) Borrower shall have delivered to the Administrative Agent all documents and
instruments reasonably requested by the Administrative Agent in connection with
such Property Sale.

At the time of any such Property Sale, the Additional Leased Property shall be
released as an Additional Leased Property hereunder and under the Prudential
Note Documents and the Collateral Agent shall executed and deliver, and the
Lenders hereby authorize and direct the Collateral Agent to execute and deliver,
any documents or instruments reasonably requested by Borrower in connection with
such release.

Section 2.05 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender,
in its discretion, may agree to make Swingline Loans to the Borrower from time
to time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in:

(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$5,000,000; or

(ii) the aggregate Revolving Credit Exposure of all Lenders exceeding the
aggregate Revolving Loan Commitments of all Lenders, after taking into account
any LC Disbursement to be reimbursed with the proceeds of such Swingline Loan;
or

(iii) the aggregate Total Credit Exposure of all Lenders exceeding the aggregate
Commitments of all Lenders, after taking into account any LC Disbursement to be
reimbursed with the proceeds of any Revolving Loan.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent

 

24



--------------------------------------------------------------------------------

will promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Revolving Loan Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Revolving Loan
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(d) The Swingline Loans made by the Swingline Lender shall be evidenced by the
Swingline Note, appropriately completed, duly executed and delivered on behalf
of the Company and payable to the order of the Swingline Lender in a principal
amount equal to the Swingline Commitment.

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account or the account
of any Subsidiary, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

25



--------------------------------------------------------------------------------

It is hereby acknowledged and agreed by Borrower, Administrative Agent and the
Lenders that, on the Effective Date, the letters of credit previously issued by
JPMorgan Chase Bank, N.A. and more particularly described on Schedule 2.06
hereto shall be deemed to be Letters of Credit hereunder.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $10,000,000, (ii) the aggregate
Revolving Credit Exposure of all Lenders shall not exceed the aggregate
Revolving Commitments of all Lenders and (iii) the aggregate Total Credit
Exposure of all Lenders shall not exceed the aggregate Commitments of all
Lenders.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) twelve (12) months
after the Maturity Date; provided, however, any Letter of Credit expiring after
the Maturity Date shall be Cash Collateralized in accordance with and at the
time provided in clause (j) of this Section.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Revolving Loan
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Revolving Loan
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than (i) 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, (ii) if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City

 

26



--------------------------------------------------------------------------------

time, on the Business Day immediately following the day that the Borrower
receives such notice; provided that, if such LC Disbursement is not less than
$100,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing. If the Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder, in each
case other than to the extent of the fraud, gross negligence or willful
misconduct of the Issuing Bank. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof or that are
caused by the Issuing Bank’s grossly negligent or willful failure to pay under
any Letter of Credit after the presentation to it of a sight draft and
certificates strictly in compliance with the terms and conditions of the Letter
of Credit. The parties hereto expressly agree that, in the absence of fraud,
gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept

 

27



--------------------------------------------------------------------------------

and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If (i) a Letter of Credit is scheduled to expire
after the Maturity Date, whether by its original terms or by an extension or
renewal thereof, or (ii) any Event of Default shall occur and be continuing,
then on (y) in the case of clause (i) hereof, the date that is thirty (30) days
prior to the Maturity Date or (z) in the case of clause (ii) hereof, the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 51% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to 105% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon (hereinafter referred to as a “Cash Collateralization”);
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive

 

28



--------------------------------------------------------------------------------

dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 51% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

Section 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at

(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or

(ii) in the case of the Borrower, the interest rate otherwise applicable to such
Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

Nothing contained in this Section 2.07 shall be deemed to reduce the Commitment
of any Lender or in any way affect the rights of Borrower with respect to any
Defaulting Lender or Administrative Agent. The failure of any Lender to make
available to the Administrative Agent such Lender’s share of any Borrowing in
accordance herewith shall not relieve any other Lender of its obligations to
fund its Commitment, in accordance with the provisions hereof.

 

29



--------------------------------------------------------------------------------

Section 2.08 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form attached
as Exhibit E and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

30



--------------------------------------------------------------------------------

Section 2.09 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, (i) the
aggregate Revolving Credit Exposure of all Lenders would exceed the aggregate
Revolving Commitments of all Lenders or (ii) the aggregate Total Credit Exposure
of all Lenders would exceed the aggregate Commitments of all Lenders.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to:

(i) to any Lender providing a Swap Agreement, all amounts payable to such Lender
in accordance with such Swap Agreement;

(ii) the Administrative Agent for the account of each Lender, the then unpaid
principal amount of each Loan on the Maturity Date; and

(iii) the Swingline Lender, the then unpaid principal amount of each Swingline
Loan on or before the fifth (5th) Business Day after such Swingline Loan is
made; and

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record:

(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto,

 

31



--------------------------------------------------------------------------------

(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and

(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (including after assignment pursuant to Section 9.04) be
represented by one or more Notes in such form payable to the order of the payee
named therein.

Section 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder;

(i) in the case of prepayment of a Eurodollar Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of prepayment,

(ii) in the case of prepayment of an ABR Borrowing, not later than 12:00 noon,
New York City time, one Business Day before the date of prepayment, or

(iii) in the case of prepayment of a Swingline Loan, not later than 2:00 p.m.,
New York City time, on the date of prepayment.

Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in the minimum amount of $1,000,000, in the case of repayment
of a Eurodollar Borrowing, and $500,000, in the case of repayment of an ABR
Borrowing that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

 

32



--------------------------------------------------------------------------------

(c) Following any casualty to or condemnation of any of the Restricted
Properties or any portion thereof, in the event there are any insurance proceeds
or condemnation awards remaining after the application of such insurance
proceeds or condemnation awards in accordance with the applicable Restricted
Property Lease that are not required to be paid to the Tenant under such
Restricted Property Lease, all such remaining insurance proceeds or condemnation
awards that are not applied to the repair or restoration of such Properties in
accordance with the Loan Documents shall be either: (A) used to prepay a portion
of the Revolving Loans (provided that, in connection with such prepayment, there
is no corresponding permanent reduction of the Revolving Loan Commitments),
(B) deposited into one of the Deposit Accounts as provided in Section 5.11
hereof, and/or (C) delivered to Collateral Agent to be used to prepay a portion
of the Term Loans (or the Revolving Loans if, in connection with such
prepayment, there is a permanent reduction of the Revolving Loan Commitments)
and the principal amount owing under the Prudential Note Documents in accordance
with the terms of Section 11(b) of the Intercreditor Agreement;

(d) In the event Borrower or any of its Subsidiaries receives (x) proceeds from
the issuance of any additional Equity Interests (to the extent same is approved
by Administrative Agent or otherwise permitted pursuant to the terms hereof), or
(y) any payment as result of any judgment or settlement with respect to
litigation involving Borrower or any its Subsidiaries (including, without
limitation, the Lukoil Dispute), all such amounts shall be either: (A) used to
prepay a portion of the Revolving Loans (provided that, in connection with such
prepayment, there is no corresponding permanent reduction of the Revolving Loan
Commitments), (B) deposited into one of the Deposit Accounts as provided in
Section 5.11 hereof, and/or (C) delivered to Collateral Agent to be used to
prepay a portion of the Term Loans (or the Revolving Loans if, in connection
with such prepayment, there is a permanent reduction of the Revolving Loan
Commitments) and the principal amount owing under the Prudential Note Documents
in accordance with the terms of Section 11(b) of the Intercreditor Agreement.

(e) Other than with respect to (i) non-recourse Indebtedness assumed or incurred
by Borrower or any of its Subsidiaries in connection with an acquisition of a
Property or Properties and (ii) non-recourse mortgage Indebtedness secured by
Properties other than the Restricted Properties, in the aggregate, not in excess
of 10% of Borrower’s Tangible Net Worth, in the event Borrower or any of its
Subsidiaries receives proceeds from the incurrence of additional Indebtedness
(to the extent same is approved by Administrative Agent or otherwise permitted
pursuant to the terms hereof), all such amounts shall be either: (A) used to
prepay a portion of the Revolving Loans (provided that, in connection with such
prepayment, there is no corresponding permanent reduction of the Revolving Loan
Commitments), (B) deposited into one of the Deposit Accounts as provided in
Section 5.11 hereof, and/or (C) delivered to Collateral Agent to be used to
prepay a portion of the Term Loans (or the Revolving Loans if, in connection
with such prepayment, there is a permanent reduction of the Revolving Loan
Commitments) and the principal amount owing under the Prudential Note Documents
in accordance with the terms of Section 11(b) of the Intercreditor Agreement.

Section 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused fee, which shall accrue at the Unused Fee Rate on the
average daily Unused Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates. Accrued Unused Fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any Unused Fees accruing after the date on which the
Commitments terminate shall be payable on demand. All Unused Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

33



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay

(i) to the Administrative Agent for the account of each Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and

(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as, without duplication, the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of the unused fee and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing and each Swingline Loan shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to:

(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section;
or

 

34



--------------------------------------------------------------------------------

(ii) in the case of any other amount, 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon the Maturity Date; provided that:

(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand;

(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment; and

(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that such
Lenders are unable to match funds in the London interbank market and that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist:

(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective; and

(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

 

35



--------------------------------------------------------------------------------

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

36



--------------------------------------------------------------------------------

Section 2.16 Break Funding Payments. In the event of:

(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default);

(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto;

(c) the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith); or

(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19,

then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. Without duplication, in the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include, an amount determined by such Lender to be the excess, if any, of:

(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan); over

(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

Section 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments,
then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made;

(ii) the Borrower shall make such deductions; and

(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

37



--------------------------------------------------------------------------------

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, provided, that, as to
penalties, interest or expenses relating to Indemnified Taxes or Other Taxes,
the Administrative Agent or such Lender has provided reasonably prompt notice to
Borrower after any officer of the Administrative Agent or such Lender who is
actively involved in the administration or enforcement of the Loans first
becomes aware of such Indemnified Taxes or Other Taxes, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its reasonable good
faith discretion, that it has received a refund of any Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority to the extent imposed due to any act or failure
to act on the part of the Borrower) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next

 

38



--------------------------------------------------------------------------------

succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at 270 Park
Avenue, New York, New York, except payments to be made directly to the Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in U.S. dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

39



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(d), 8.02(e) or 9.03(c) or
shall otherwise be a Defaulting Lender, then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment:

(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future; and

(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing Bank),
which consent shall not unreasonably be withheld;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); and

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.20 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

40



--------------------------------------------------------------------------------

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder; third, to be held as Cash Collateral for future funding
obligations of such Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Revolving Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement; fifth, if so determined by the Administrative Agent and the Borrower,
to be held in an interest bearing deposit account and released in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans under this Agreement and (y) Cash Collateralize
future funding obligations of such Defaulting Lender of participations in future
Letters of Credit issued under this Agreement; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Loans or
L/C Disbursement in respect of which such Defaulting Lender has not fully funded
its appropriate share and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Disbursements are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 2.20(d). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.20(b) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Certain Fees. Such Defaulting Lender:

(i) shall not be entitled to receive any Unused Fee pursuant to Section 2.12(a)
for any period during which that Lender is a Defaulting Lender and Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender pursuant to Section 2.12(a)
for any period during which that Lender is a Defaulting Lender; and

(ii) shall not be entitled to receive any participation fee with respect to
Letters of Credit pursuant to Section 2.12(b) and the Borrower shall (A) except
to the extent Borrower has provided Cash Collateral for the Issuing Bank’s L/C
Exposure with respect to such Defaulting Lender, be required to pay to the
Issuing Bank the amount of such fee allocable to its L/C Exposure with respect
to such Defaulting Lender and (B) not be required to pay the remaining amount of
such fee that otherwise would have been required to have been paid to that
Defaulting Lender.

 

41



--------------------------------------------------------------------------------

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in the Letters of Credit or Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (determined without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
precedent to the issuance of a Letter of Credit by the Issuing Bank or the
making of the Swingline Loan by the Swingline Lender are satisfied at the time
of such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Total Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(e) Cash Collateral.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Bank’s LC Exposure in accordance with the procedures
set forth in this subsection.

(ii) At any time that there shall exist a Defaulting Lender, within three
(3) Business Days following the written request of the Administrative Agent or
the Issuing Bank (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize the Issuing Bank’s LC Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate LC Exposure with respect to the Defaulting
Lender of the Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
the immediately following clause (iv). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate LC
Exposure with respect to the Defaulting Lender of the Issuing Bank with respect
to Letters of Credit issued and outstanding at such time, the Borrower will,
within three (3) Business Days after demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letters of Credit (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

42



--------------------------------------------------------------------------------

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (y) the determination by the Administrative Agent
and the Issuing Bank that there exists excess Cash Collateral; provided that,
subject to the preceding subsection (ii), the Person providing Cash Collateral
and the Issuing Bank may agree that Cash Collateral shall be held to support
future anticipated LC Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with their respective Applicable
Percentages (determined without giving effect to the immediately preceding
subsection (d)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(g) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no LC Exposure above
its pro-rata share of Total Credit Exposure after giving effect thereto.

Section 2.21 Extension of Maturity Date. The Borrower shall have the option to
extend the Maturity Date for one year to August 25, 2016; provided that (x) no
Default or Event of Default exists (including any breach of the financial
covenants set forth in Section 6.01) at the time Borrower provides notice of its
exercise of the extension option or as of the date that such extension becomes
effective, and (y) no Material Adverse Effect has occurred at the time Borrower
provides notice of its exercise of the extension option or as of the date that
such extension becomes effective. The Borrower may exercise the option granted
pursuant to this Section 2.21 by, and such extension shall become effective
upon, delivery to the Administrative Agent of (i) written notice of its
intention to extend the Maturity Date not more than 90 days, nor less than 30
days, prior to the Maturity Date as in effect prior to exercising this option
and (ii) an extension fee of two-tenths of one percent (0.20%) of the Total
Commitments, as in effect on the effective date of such extension, to the
Administrative Agent for the ratable benefit of the Lenders.

 

43



--------------------------------------------------------------------------------

ARTICLE III.

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Schedule 3.01 is, as of the date hereof, a
complete and correct list of all Subsidiaries of the Borrower setting forth for
each such Subsidiary, (i) the jurisdiction of organization of such Person,
(ii) each Person holding any Equity Interest in such Person, (iii) the nature of
the Equity Interests held by each such Person and (iv) the percentage of
ownership of such Person represented by such Equity Interests. Each of the
Borrower and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s and the Guarantors’ corporate powers and have been duly authorized by
all necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions:

(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect;

(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority;

(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries; and

(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries (other than those created by the Loan
Documents).

Section 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal quarter ended September 30, 2012. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP.

(b) Since September 30, 2012, except as disclosed in any public filings prior to
the Effective Date or otherwise disclosed to Administrative Agent and the
Lenders prior to the Effective Date, there has been no material adverse change
in the business, assets, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

 

44



--------------------------------------------------------------------------------

Section 3.05 Properties.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except where the failure to have such good title or valid leasehold
interest could not reasonably be expected to have a Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except where the impairment of such ownership or
license is not reasonably expected to have a Material Adverse Effect, and the
use thereof by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(c) Schedule 3.05(c)(1) is, as of the date hereof, a complete and correct
listing of all Mortgaged Properties. Schedule 3.05(c)(2) is, as of the date
hereof, a complete and correct listing of all Additional Leased Properties. No
Restricted Property is subject to any Lien other than Permitted Encumbrances.
Each Restricted Property is a Qualified Real Estate Asset.

(d) Schedule 3.05(d)(1) is, as of the date hereof, a complete and correct
listing of all Mortgaged Property Leases. Schedule 3.05(d)(2) is, as of the date
hereof, a complete and correct listing of all Additional Leases. The information
provided on the Rent Roll is true and complete in all material respects. The
Borrower represents and warrants to the Administrative Agent and the Lenders
with respect to the Restricted Property Leases that: (1) to the Borrower’s
knowledge, the Restricted Property Leases are valid and in and full force and
effect; (2) the Restricted Property Leases (including amendments) are in
writing, and there are no oral agreements with respect thereto; (3) the copies
of the Restricted Property Leases delivered to the Administrative Agent are true
and complete in all material respects; (4) to Borrower’s knowledge, neither the
landlord nor any tenant is in default under any of the Restricted Property
Leases; (5) the Borrower has no knowledge of any notice of termination or
default with respect to any Restricted Property Lease; (6) neither the Borrower
nor any of its Subsidiaries has assigned or pledged any of the Restricted
Property Leases, the rents or any interests therein except to the Collateral
Agent (on behalf of the Lenders and the Noteholders); (7) except as set forth in
the Leases, no tenant or other party has an option to purchase all or any
portion of the Property; (8) no Tenant has the unilateral right to terminate any
Restricted Property Lease prior to expiration of the stated term of such
Restricted Property Lease absent the occurrence of any casualty, condemnation or
default by the Borrower or any of its Subsidiaries thereunder; and (9) no Tenant
has prepaid more than one month’s rent in advance (except for bona fide security
deposits and construction contributions).

(e) Schedule 3.05(e) is, as of the date hereof, a complete and correct listing
of all ground leases with respect to any Property subject to the Mortgaged
Property Leases. The Borrower represents and warrants to the Administrative
Agent and the Lenders with respect to the Ground Leases that: (1) to the
Borrower’s knowledge, the Ground Leases are valid and in full force and effect;
(2) the Ground Leases (including amendments) are in writing, and there are no
oral agreements with respect thereto; (3) the copies of the Ground Leases
delivered to the Administrative Agent are true and complete in all material
respects; (4) to Borrower’s knowledge, neither the ground lessor nor any ground
lessee is in default under any of the Ground Leases; (5) the Borrower has no
knowledge of any notice of termination or default with respect to any Ground
Lease; (6) the Borrower has not assigned or pledged any of the Ground Leases,
the rents or any interests therein except to the Collateral Agent (on behalf of
the Lenders and the Noteholders); and (7) no ground lessor has the unilateral
right to terminate any Ground Lease prior to expiration of the stated term of
such Ground Lease absent the occurrence of any casualty, condemnation or default
by the Borrower or any of its Subsidiaries thereunder.

 

45



--------------------------------------------------------------------------------

Section 3.06 No Material Litigation. Except for such litigation disclosed by the
Borrower in its periodic filings made with the SEC or on Schedule 3.06 prior to
the Effective Date, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of its or their respective properties or revenues with respect to
this Agreement, any of the other documents or agreements executed and delivered
in connection therewith, or any of the transactions contemplated hereby, or
which could reasonably be expected to have a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount which could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount which could reasonably be expected to result in a
Material Adverse Effect.

Section 3.11 Federal Regulations. Neither the making of any Loans nor the use of
the proceeds thereof will be used for any purpose which violates or is
inconsistent with the provisions of Regulation U of the Board.

Section 3.12 Environmental Matters. Except to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
have been previously disclosed by the Borrower in its periodic filings made with
the SEC or have been otherwise disclosed by the Borrower to the Lenders:

(a) The Properties do not contain any Hazardous Substances in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability under, Environmental Laws;

(b) The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to the Properties;

 

46



--------------------------------------------------------------------------------

(c) Neither the Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties that (except for sites in pre-delineation phase)
has not been or is not currently the subject of a remedial action work plan the
applicable governmental authority, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.

(d) Hazardous Substances have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably give rise to liability under, Environmental Laws, nor have any
Hazardous Substances been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Laws.

(e) Except for such actions previously disclosed by the Borrower in its periodic
filings made with the SEC, no judicial proceeding or governmental or
administrative action is pending, or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which the Borrower or any of its
Subsidiaries is or, to the knowledge of the Borrower, will be named as a party
with respect to the Properties, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Properties.

(f) There has been no release or threat of release of Hazardous Substances at or
from the Properties, or arising from or related to the operations of the
Borrower and its Subsidiaries in connection with the Properties in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws.

Section 3.13 Insurance. Except to the extent that Borrower and its Subsidiaries
are relying on the Tenants as to primary coverage in accordance with the terms
of the Leases, the Borrower and each Subsidiary maintains with insurance
companies rated at least A- by A.M. Best & Co., with premiums at all times
currently paid, insurance upon fixed assets, including general and excess
liability insurance, fire and all other risks insured against by extended
coverage, employee fidelity bond coverage, and all insurance required by law,
all in form and amounts required by law and customary to the respective natures
of their businesses and properties, except in cases where failure to maintain
such insurance will not have or potentially have a Material Adverse Effect.

Section 3.14 Condition of Properties. Each of the following representations and
warranties is true and correct except to the extent disclosed on Schedule 3.06
or that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(a) All of the improvements located on the Properties and the use of said
improvements comply and shall continue to comply in all respects with all
applicable zoning resolutions, building codes, subdivision and other similar
applicable laws, rules and regulations and are covered by existing valid
certificates of occupancy and all other certificates and permits required by
applicable laws, rules, regulations and ordinances or in connection with the
use, occupancy and operation thereof.

(b) No material portion of any of the Properties, nor any improvements located
on said Properties that are material to the operation, use or value thereof,
have been damaged in any respect as a result of any fire, explosion, accident,
flood or other casualty.

 

47



--------------------------------------------------------------------------------

(c) No condemnation or eminent domain proceeding has been commenced or to the
knowledge of the Borrower is about to be commenced against any portion of any of
the Properties, or any improvements located thereon that are material to the
operation, use or value of said Properties.

(d) No notices of violation of any federal, state or local law or ordinance or
order or requirement have been issued with respect to any Properties.

Section 3.15 REIT Status. The Borrower is a real estate investment trust under
Sections 856 through 860 of the Code.

Section 3.16 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

Section 3.17 Security Interests.

(a) Each of the Mortgages creates, as security for the obligations of the
Borrower due hereunder and under the other Loan Documents, a valid and
enforceable first Lien on all of the Mortgaged Properties and other collateral
named therein, superior to and prior to the rights of all third persons and
subject to no other Liens (except for Permitted Encumbrances), in favor of the
Collateral Agent for its benefit and the benefit of the Lenders and the
Noteholders.

(b) The Equity Pledge creates, as security for the obligations of the Borrower
due hereunder and under the other Loan Documents, a valid, perfected and
enforceable first Lien on the collateral named therein.

(c) The Deposit Account Control Agreements (together with the provisions of this
Agreement) create, as security for the obligations of the Borrower due hereunder
and under the other Loan Documents, a valid, perfected and enforceable first
Lien on the accounts referenced therein.

ARTICLE IV.

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either: (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

48



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received from each Guarantor either:
(i) a counterpart of the Subsidiary Guarantee signed on behalf of such Guarantor
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of the Guaranty) that
such Guarantor has signed a counterpart of the Subsidiary Guarantee.

(c) The Administrative Agent shall have received from Borrower and each
Guarantor either: (i) a counterpart of each other Loan Documents to which
Borrower or any Guarantor is a party signed on behalf of Borrower and such
Guarantor or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of Borrower
and each Guarantor) that Borrower and each Guarantor has signed a counterpart of
each such other Loan Document.

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) DLA Piper LLP (US), counsel for the Borrower, substantially in the
form of Exhibit B and (ii) local counsel in each of the states in which any
Restricted Property is located, substantially in the form of Exhibit F attached
hereto. The Borrower hereby requests such counsel to deliver such opinions.

(e) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the
Guarantors, the authorization of the Transactions and any other legal matters
relating to the Borrower, the Guarantors, this Agreement or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(g) The Administrative Agent shall have received all reimbursable fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder, including, without
limitation, the fees incurred by Morrison & Foerster LLP as counsel for the
Administrative Agent.

(h) The Administrative Agent shall be satisfied that all governmental and third
party approvals necessary or, in the discretion of the Administrative Agent,
advisable in connection with the Transactions contemplated hereby have been
obtained and remain in full force and effect.

(i) The Borrower shall have entered into the Prudential Note Documents, all in
form reasonably acceptable to Administrative Agent.

(j) The Borrower shall have repaid all amounts owed with respect to the TD Loan
and the Prior Facility, and all collateral therefor shall have been released (or
assigned to the Collateral Agent).

(k) The Borrower shall have entered into (or caused its Subsidiaries to enter
into) new long-term Leases for not less than 160 Properties which generate not
less than $13,000,000 in annual triple-net rent.

 

49



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have obtained and approved all due diligence
and third party reports customarily obtained in connection with a mortgage
financing, each in form satisfactory to Administrative Agent and each at the
sole cost of Borrower, including without limitation, appraisals, environmental
assessments, insurance, flood determinations and engineering reports; provided
that (i) with respect to the Mortgaged Properties (other than the GTY MD Leasing
Properties (as identified on Schedule 3.05(c)(1)), Administrative Agent agrees
to rely on existing third party reports so long as (A) the Closing Date occurs
within one (1) year of the issuance of such third party reports and (B) there
has been no damage, environmental contamination or other adverse change to such
properties that would require the existing third-party reports to be updated or
reissued, and (ii) with respect to the GTY MD Leasing Properties, Administrative
Agent agrees to reasonably consider whether it can rely on existing third party
reports, except where doing so would be in violation of banking rules or
regulations or Administrative Agent’s or any Lender’s internal policies.

(m) The Collateral Agent shall have been named an “additional insured”,
“additional payee” and/or “mortgagee”, as applicable, under each insurance
policy (including flood insurance and environmental insurance) obtained by
Borrower, the Guarantors or, with respect to the Mortgaged Properties only,
their Tenants as Administrative Agent shall reasonably require.

(n) The Borrower shall have furnished to the Lenders to the extent the same are
not available on the Borrower’s website:

(i) its audited consolidated balance sheets and statements of income,
stockholders equity and cash flows as of and for the two (2) most recent fiscal
years ended prior to the Effective Date,

(ii) its unaudited interim consolidated financial statement as of and for each
fiscal quarter subsequent to the date of the latest financial statement
delivered pursuant to clause (i) above, all certified by its chief financial
officer; and

(iii) projected financial statements, including balance sheets, income
statements and cash flows covering the period up to the Maturity Date (on a
quarterly basis for 2013 and on an annual basis for 2014 and 2015).

Such financial statements shall present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
Administrative Agent and Lenders acknowledge and agree that the reports on Forms
10K and 10Q as filed with the SEC satisfy the requirements of clause (i) and
(ii) above.

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and each of the Loan Documents shall be true and correct, in all
material respects, on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (except to the extent such representations and warranties expressly
refer to an earlier date, in which case they shall be true and correct as of
such earlier date).

 

50



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The delivery by Borrower of a certificate of a Financial Officer of the
Borrower:

(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto; and

(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.01(a).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V.

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event, on or before the tenth day following
the date on which the following are required to be filed with the SEC, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied. The report on Form 10K filed
with the SEC shall satisfy the requirement of this clause (a) and shall be
deemed delivered to the Administrative Agent and the Lenders so long as the same
is posted on the Borrower’s website;

(b) as soon as available, but in any event, on or before the tenth day following
the date on which the following are required to be filed with the SEC, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes. The report on Form 10-Q filed with the SEC shall satisfy
the requirement of this clause (a) and shall be deemed delivered to the
Administrative Agent and the Lenders so long as the same is posted on the
Borrower’s website;

 

51



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above (or, if such physical delivery is not required, within the time
provided therein), a certificate of a Financial Officer of the Borrower

(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto,

(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.01 and

(iii) stating whether any material change in the application of GAAP has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other required filings filed by the
Borrower or any Subsidiary with the SEC or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be, provided that in lieu of delivery of such information, the Borrower
may send a notice to the Administrative Agent and the Lenders referencing that
the Borrower’s website contains copies of such materials;

(e) no later than March 31 of each calendar year, (x) projected financial
statements, including balance sheets, income statements and cash flows covering
the period up to the Maturity Date (on an annual basis) and (y) an updated Rent
Roll;

(f) promptly after the same is received by the Borrower or any Subsidiary,
financial statements and/or operating statements of each Tenant under any
Restricted Property Lease and such Tenant’s subtenants, if any; and

(g) promptly following any request therefor, such other information regarding
the Mortgaged Properties, operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request, so
long as disclosure of such information could not result in a violation of, or
expose the Borrower or its Subsidiaries to any material liability under, any
applicable law, ordinance or regulation or any agreements with unaffiliated
third parties that are binding on the Borrower, or any of its Subsidiaries or on
any Property of any of them, provided that in lieu of delivery of such
information, the Borrower may send a notice to the Administrative Agent and the
Lenders referencing that the Borrower’s website contains such information.

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that in either case, if not cured or if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

52



--------------------------------------------------------------------------------

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect so long as disclosure of such information
could not result in a violation of, or expose the Borrower or its Subsidiaries
to any material liability under, any applicable law, ordinance or regulation or
any agreements with unaffiliated third parties that are binding on the Borrower,
or any of its Subsidiaries or on any Property of any of them.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business; REIT Status. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to so preserve, renew
or keep in force and effect could not reasonably be expected to have a Material
Adverse Effect. The Borrower shall do all things necessary to preserve, renew
and keep in full force and effect its status as a real estate investment trust
under Sections 856 through 860 of the Code.

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including, without limitation, tax
liabilities, all lawful claims of materialmen, mechanics, carriers, warehousemen
and landlords for labor, materials, supplies and rentals, that, if not paid,
could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where:

(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings,

(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, and

(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to:

(a) use commercially reasonable efforts to cause its Tenants to keep and
maintain all property material to the conduct of their business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to so maintain and repair could not reasonably be expected to have a Material
Adverse Effect; and

(b) maintain (and/or cause its Tenants to maintain), with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations and, in any event, no less
beneficial than the types and amounts of coverage in place and approved by
Collateral Agent as of the Effective Date (including all required flood
insurance) (subject to any obligations relating to same contained in any
post-closing agreement executed by Borrower). The Borrower shall from time to
time deliver to the Collateral Agent upon request a detailed list of, together
with certificates evidencing, all of its and its Restricted Property Tenants’
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby and, if requested by
Collateral Agent, as to insurance

 

53



--------------------------------------------------------------------------------

covering any Restricted Property, naming Collateral Agent as an “additional
loss-payee” or “additional insured” thereunder, as applicable. In addition, if
required by Collateral Agent, Borrower shall provide (and/or use commercially
reasonable efforts to cause its Restricted Property Tenants to provide)
Collateral Agent with copies of any such insurance policies, to the extent in
the possession of Borrower or otherwise obtainable by Borrower. Collateral Agent
shall have the right to require Borrower to (or to use commercially reasonable
efforts to cause its Restricted Property Tenants to) obtain additional insurance
after the Effective Date to the extent Collateral Agent reasonably deems same to
be in accordance with commercially reasonable industry standards and practices
and/or necessary in order for Administrative Agent and the Lenders to comply
with any applicable laws or banking regulations. Borrower agrees to promptly
obtain any such additional insurance.

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice during normal
business hours, to visit and inspect its properties (subject to the rights of
tenants or subtenants in possession), to examine and make extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08 Environmental Laws. The Company will, and will cause each of its
Subsidiaries to:

(a) Comply with, and use commercially reasonable efforts to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use commercially reasonable efforts to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect.

(b) Conduct and complete, or use commercially reasonable efforts to ensure that
its tenants conduct and complete (provided that if such tenants fail to do so,
the Borrower shall conduct and complete) all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that:

(i) the same are being contested in good faith by appropriate proceedings and
the pendency of such proceedings could not be reasonably expected to have a
Material Adverse Effect or

(ii) the Borrower has determined in good faith that contesting the same or
complying with such requirement is not in the best interests of the Borrower and
its Subsidiaries and the failure to contest or comply with the same could not be
reasonably expected to have a Material Adverse Effect.

(c) Defend, indemnify and hold harmless the Administrative Agent, the Issuing
Bank and each Lender, and their respective employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses (whether arising pre-

 

54



--------------------------------------------------------------------------------

judgment or post-judgment) of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations of the Borrower, its Subsidiaries or the Properties, or any
orders, requirements or demands of Governmental Authorities related thereto,
including attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the fraud, gross negligence or willful
misconduct of any party indemnified hereunder. Notwithstanding anything to the
contrary in this Agreement, this indemnity shall continue in full force and
effect regardless of the termination of this Agreement.

Section 5.09 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only (a) to repay all amounts owed under the Prior Facility and the
TD Loan (b) for general corporate purposes of the Borrower and its Subsidiaries
in the ordinary course of business (including, without limitation, acquisitions)
and (c) for closing costs incurred by the Borrower in connection with the
consummation of the transactions contemplated herein and in the other Loan
Documents; provided that the proceeds from any Swingline Loan may not be used to
repay an outstanding Swingline Loan. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to secure the performance of obligations
of the Borrower, including, without limitation, obligations with respect to the
Borrower’s thirty party leases, self-insurance for workers’ compensation,
general liability and vehicle liability.

Section 5.10 Maintenance of Accounts. Borrower shall, and shall cause each of
its Subsidiaries to, maintain all of its respective bank accounts with JPMorgan
Chase Bank, N.A. or another Lender, and shall, and shall cause each of its
Subsidiaries to, grant a security interest in all such accounts to the
Collateral Agent (for the benefit of the Lenders and the Noteholders) by
execution of a Deposit Account Control Agreement substantially in the form of
Exhibit J attached hereto; provided that, so long as no Event of Default is
continuing, Borrower may use and apply all amounts in any such accounts,
including all Deposit Accounts, for any purpose for which Loan proceeds may be
applied pursuant to Section 5.09 hereof free and clear of any such security
interest. All amounts owed to Administrative Agent or its Affiliates with
respect to such accounts, or any other cash management arrangement among
Borrower, its Subsidiaries or any of its Affiliates, on the one hand, and
Administrative Agent or its Affiliates, on the other hand (including, without
limitation, any ACH credit exposure or other cash management related exposure)
shall be deemed a portion of the amounts owed under the Loan Documents and shall
be secured by the Collateral. Notwithstanding the foregoing, Borrower shall be
permitted to maintain that certain account at Capital One Bank, account number
46-N11-1-3, and Administrative Agent shall have no security interest therein;
provided, however, without the prior written consent of Administrative Agent,
which consent shall not be unreasonably withheld, conditioned or delayed, at no
time shall there be in excess of $250,000 in such account. Notwithstanding the
foregoing, Borrower shall be permitted to establish 1031 exchange accounts with
Bank of America, N.A., or such other bank as is reasonably approved by
Administrative Agent, into which proceeds from the sale of Properties may be
deposited; provided that, with respect to each such 1031 exchange account,
Borrower or its applicable Subsidiary, Collateral Agent and the 1031 exchange
intermediary at which such 1031 exchange account has been established shall have
entered into a Qualified Exchange Trust Agreement in the form of Exhibit M
attached hereto.

Section 5.11 Proceeds from Asset Sales; Deposit Account.

(a) Subject to Borrower’s obligations under Section 2.04 hereof, all proceeds
received by Borrower or its Subsidiaries from the sale, transfer or conveyance
of any Restricted Property or other assets of the Borrower or any of its
Subsidiaries during the term of the Loan shall be deposited into one or more of
the Deposit Accounts.

 

55



--------------------------------------------------------------------------------

(b) As security for payment of the Loans and the performance by Borrower of all
other terms, conditions and provisions of the Loan Documents, Borrower hereby
pledges and assigns to Collateral Agent (on behalf of the Lenders and the
Noteholders), and grants to Collateral Agent (on behalf of the Lenders and the
Noteholders) a security interest in, all Borrower’s right, title and interest in
and to the Deposit Accounts and all payments to or monies held in the Deposit
Accounts. Borrower shall not, without obtaining the prior written consent of
Collateral Agent, further pledge, assign or grant any security interest in the
Deposit Accounts, or permit any Lien to attach thereto, or any levy to be made
thereon; provided that, so long as no Event of Default is continuing, Borrower
may use and apply all amounts in the Deposit Accounts for any purpose for which
Loan proceeds may be applied pursuant to Section 5.09 hereof free and clear of
any such security interest. Upon the occurrence and during the continuance of an
Event of Default, subject to the terms of the Intercreditor Agreement,
Collateral Agent may apply any sums in any Deposit Account in any order and in
any manner as Collateral Agent shall elect in its discretion without seeking the
appointment of a receiver and without adversely affecting the rights of
Collateral Agent to foreclose the Lien of the Mortgages or exercise its other
rights under the Loan Documents.

Section 5.12 Most Favored Nation. If Borrower or any Subsidiary incurs any
Indebtedness or modifies or amends the terms of any existing Indebtedness
providing for any terms or conditions more favorable to the applicable lender
than those provided for in the Loan Documents (including, without limitation,
any covenants more restrictive than those provided for in the Loan Documents),
then the Administrative Agent and the Lenders shall have the benefit of any such
more advantageous terms and conditions and the Loan Documents shall be deemed
automatically modified accordingly. Borrower agrees to, and to cause each
Subsidiary to, execute and deliver to Administrative Agent any amendment
documents or other agreements necessary to evidence that the terms of the Loan
Documents have been so modified.

Section 5.13 Leases. The Borrower: (i) shall perform the material obligations
which the Borrower is required to perform under the Restricted Property Leases;
(ii) shall enforce the material obligations to be performed by the Tenants
thereunder in a commercially reasonably manner; (iii) shall promptly furnish to
the Administrative Agent any notice of material default or termination received
by the Borrower from any tenant under a Restricted Property Lease, and any
notice of default or termination given by the Borrower to any Tenant under a
Restricted Property Lease; (iv) shall not collect any rents under any Restricted
Property Lease for more than thirty (30) days in advance of the time when the
same shall become due, except for bona fide security deposits; (v) shall not
enter into any ground lease or master lease of any part of any Restricted
Property; and (vi) within ten (10) Business Days after the Administrative
Agent’s request, shall furnish to the Administrative Agent a statement of all
tenant security deposits under any Restricted Property Lease, and copies of all
Restricted Property Leases not previously delivered to the Administrative Agent
by the Borrower, certified by the Borrower as being true and correct.

Section 5.14 Ground Leases.

(a) Borrower shall pay or cause to be paid all rents, additional rents and other
sums required to be paid by Borrower or its Subsidiaries, as tenant under and
pursuant to the provisions of the Ground Leases on or before the date on which
such rent or other charge is payable.

(b) Borrower shall, and shall cause its Subsidiaries to, diligently perform and
observe in all material respects the terms, covenants and conditions of the
Ground Leases on the part of Borrower or its Subsidiaries, as tenant thereunder,
to be performed and observed prior to the expiration of any applicable grace
period therein provided.

 

56



--------------------------------------------------------------------------------

(c) Borrower shall promptly notify the Administrative Agent of the giving of any
notice by any ground lessor under the Ground Leases to Borrower or any of its
Subsidiaries of any default by Borrower or any of its Subsidiaries, as lessee
thereunder, and promptly deliver to the Administrative Agent a true copy of each
such notice. Borrower shall not, and shall not permit any Subsidiary to,
(i) amend or modify any of the Ground Leases in any material and adverse manner
without Administrative Agent’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed and (ii) terminate, surrender or
consent to any termination or surrender of any such Ground Lease without
Required Lenders’ approval.

(d) If Borrower or any Subsidiary shall be in default in any material respect
beyond any applicable notice and grace period under any Ground Lease, then,
subject to the terms of such Ground Lease, the Collateral Agent (on behalf of
the Lender and the Noteholders) shall have the right (but not the obligation),
to cause the default or defaults under such Ground Lease to be remedied and
otherwise exercise any and all rights of Borrower or any Subsidiary under such
Ground Lease, as may be necessary to prevent or cure any default. Without
limiting the foregoing, upon any such default, Borrower shall, or shall cause
its applicable Subsidiary to, promptly execute, acknowledge and deliver to the
Collateral Agent such instruments as may reasonably be required to permit the
Collateral Agent to cure any default under such Ground Lease. The actions or
payments of the Collateral Agent to cure any default by Borrower or any
Subsidiary under any such Ground Lease shall not remove or waive, as between
Borrower and the Lenders, the default that occurred under this Agreement by
virtue of the default under the applicable Ground Lease.

(e) In the event that Borrower (or any of its Subsidiaries) shall obtain fee
title to any Mortgaged Property subject to a Ground Lease, Borrower shall give
Administrative Agent prompt notice thereof and, at the election of
Administrative Agent, Borrower shall execute and deliver (or causing its
Subsidiary to execute and deliver) to Administrative Agent a Mortgage with
respect to such Property and such other documents as Administrative Agent shall
deem reasonably necessary in order to cause the Loans to be secured by such
Property and, in connection therewith, Administrative Agent shall be permitted
to obtain all due diligence and third party reports with respect to such
Property customarily obtained in connection with a mortgage financing, each in
form satisfactory to Administrative Agent and each at the sole cost of Borrower,
including without limitation, appraisals, environmental assessments, insurance,
flood determinations and engineering reports.

(f) Borrower shall not, without the Administrative Agent’s prior written
consent, cause, agree to, or permit to occur any subordination, or consent to
the subordination of, any Ground Lease to any mortgage, deed of trust or other
Lien encumbering (or that may in the future encumber) the estate of the lessor
under such Ground Lease in any premise(s) demised to Borrower or any of its
Subsidiaries thereunder (other than a subordination or consent to subordination
expressly required by the terms of such Ground Lease, in which Borrower or such
Subsidiary obtains rights of non-disturbance for so long as Borrower or its
Subsidiary is not in default under such Ground Lease).

 

57



--------------------------------------------------------------------------------

ARTICLE VI.

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders:

Section 6.01 Financial Covenants. The Borrower shall not:

(a) Loan-to-Value Ratio. Permit the Loan-to-Value Ratio, at any time, to be
greater than 50%.

(b) Tangible Net Worth. Permit Borrower’s Tangible Net Worth, as determined as
of the end of each fiscal quarter, to be less than $320,000,000 plus 80% of the
net proceeds received by Borrower from any equity offerings occurring after the
date hereof (other than proceeds received within ninety (90) days after the
redemption, retirement or repurchase of ownership or equity interests in
Borrower up to the amount paid by Borrower in connection with such redemption,
retirement or repurchase, where, for the avoidance of doubt, the net effect is
that Borrower shall not have increased its net worth as a result of any such
proceeds).

(c) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio, as
determined as of the end of each fiscal quarter, to be less than (x) 1.75:1.00
with respect to each fiscal quarter ending on or prior to December 31, 2013 and
(y) 2.0:1.0 thereafter.

(d) Minimum EBITDA. Permit EBITDA, as determined as of the end of each fiscal
quarter, to be less than (x) $30,000,000 with respect to the fiscal quarter
ending on December 31, 2012, (y) $32,500,000 with respect to the fiscal quarters
ending on March 31, 2013 and June 30, 2013 and (z) $35,000,000 thereafter, as
determined as of the last day of each fiscal quarter.

(e) Debt to EBITDA. Permit the Debt to EBITDA Ratio, as determined as of the end
of each fiscal quarter, to be greater than (x) 5.25:1.0 with respect to the
fiscal quarter ending on December 31, 2012, and (y) 5.0:1.0 thereafter.

For purposes of calculating compliance with this Section 6.01, all of the
foregoing financial covenants shall be measured on a consolidated basis for the
Borrower and its Subsidiaries.

With respect to Administrative Agent’s determination of the Loan-to-Value Ratio,
the Appraised Value of a Mortgaged Property Lease (other than the White Oak
Lease) shall be determined or redetermined, from time to time, upon at least
five (5) Business Days written notice to the Borrower and at the Borrower’s
expense, in any of the following circumstances:

(A) if a material adverse change occurs with respect to any Property subject to
such Mortgaged Property Lease, including, without limitation, a material
deterioration in the net operating income of any Property subject to such
Mortgaged Property Lease, a major casualty at any Property subject to such
Mortgaged Property Lease, a material condemnation of any part of any Property
subject to such Mortgaged Property Lease, a material adverse change in the
market conditions affecting any Property subject to such Mortgaged Property
Lease, or an environmental incident and closure or suspension of operations
resulting therefrom;

(B) if any Event of Default occurs; or

(C) if necessary in order to comply with FIRREA or other applicable law relating
to the Administrative Agent or the Lenders, but only after prior written notice
from Administrative Agent to Borrower, accompanied by a certification of
Administrative Agent specifying in reasonable detail the applicable law and the
specific provision thereof requiring such action.

 

58



--------------------------------------------------------------------------------

Section 6.02 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness except:

(a) Indebtedness created hereunder;

(b) Indebtedness created by the Prudential Note Documents and (i) any amendment,
supplement or modification to the terms or conditions of the Prudential Note
Documents, or (ii) extensions, renewals and replacements of any such
Indebtedness, in each case, made in accordance with the terms of the
Intercreditor Agreement;

(c) Customary unsecured trade payables incurred in connection with the ownership
and operation of Properties.

(d) Existing Indebtedness assumed in connection with the purchase of a Property
by Borrower or any of its Subsidiaries;

(e) Non-recourse mortgage Indebtedness secured by Properties other than the
Restricted Properties which, in the aggregate, does not exceed 10% of Borrower’s
Tangible Net Worth.

(f) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; and

(g) Unsecured Indebtedness with a maturity date occurring after the Maturity
Date, provided that the proceeds from such Indebtedness shall be applied towards
payment of principal and unreimbursed LC Disbursements due hereunder as provided
in Section 2.11(e).

Section 6.03 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Liens created pursuant to the Indebtedness permitted under Section 6.02(d)
and (e) hereof or the Swap Agreements permitted under Section 6.10 hereof.

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that:

(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be;

(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary; and

 

59



--------------------------------------------------------------------------------

(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof.

(d) Liens created by any Tenant to secure its obligations to a third party.

Section 6.04 Limitation on Certain Fundamental Changes. The Borrower will not,
and will not permit any Subsidiary to:

(a) enter into any merger, consolidation or amalgamation;

(b) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or

(c) subject to Section 2.04(b), convey, sell, lease, assign, transfer or
otherwise dispose of any Restricted Property or all or a substantial portion of
its property, business or assets (other than Properties not subject to a Lease,
which may be sold and/or leased by Borrower and its Subsidiaries).

Section 6.05 Limitation on Restricted Payments. Unless otherwise required in
order to maintain the Borrower’s status as a real estate investment trust (in
which case, such amount shall be the minimum required in Borrower’s good faith
estimation), the Borrower shall not declare or pay any dividend (other than
dividends payable solely in the same class of Equity Interest) or other
distribution (whether in cash, securities or other property) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, cancellation, termination, retirement
or other acquisition of, any shares of any class of Equity Interest of the
Borrower or any warrants or options to purchase any such Equity Interest,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Borrower or any Subsidiary (collectively, “Restricted
Payments”); provided that notwithstanding the foregoing:

(i) during any fiscal year of the Borrower, the Borrower may declare Restricted
Payments in cash provided that: (a) such Restricted Payments are not in excess
of 100% of EBITDA (determined as of the last fiscal quarter) (less any cash
environmental remediation payments during the preceding twelve (12) months (net
of any amounts received from any available State environmental funds and any
non-cash environmental accretion expenses) and the required CapEx Reserves) plus
50% of all net asset sale proceeds received by Borrower during the preceding
twelve (12) months, (b) no Event of Default or material Default that could
reasonably be expected to result in an Event of Default shall exist as of the
date that such Restricted Payment is declared or made (including with respect to
any of the financial covenants contained in Section 6.01 hereof); and

(ii) dividends and distributions may be paid by any Subsidiary to the Borrower
or to any Guarantor.

Solely for the purpose of this Section 6.05, all references to shares in the
definition of “Equity Interest” shall be to common shares only.

Section 6.06 Limitation on Investments, Loans and Advances. Except as otherwise
expressly permitted in this Agreement, the Borrower will not, and will not
permit any Subsidiary to make any advance, loan, extension of credit or capital
contribution to any Person, or purchase any stock, bonds, notes, debentures or
other securities of or any assets constituting a business unit of, or otherwise
make any investment in, any Person, or acquire or otherwise make any investment
in any real property other than Permitted Investments, provided that the
aggregate amount of all Permitted Investments described in clause (b) of the
definition thereof of the Borrower and its Subsidiaries shall not exceed
$50,000,000.00 (excluding any such Permitted Investments existing as of the date
hereof).

 

60



--------------------------------------------------------------------------------

Section 6.07 Limitation on Transactions with Affiliates. The Borrower will not,
and will not permit any Subsidiary to enter into any transaction, including any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate unless

(a) no Default or Event of Default would occur as a result thereof and

(b) either (x) such transaction is (i) in the ordinary course of the business of
any Loan Party that is a party thereto and (ii) upon fair and reasonable terms
no less favorable to any Loan Party that is a party thereto or is affected
thereby than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate, or (y) such transaction is a lease from a
Subsidiary holding title to Property to Getty Properties Corp. or (z) such
transaction is between Borrower and any Guarantor or Guarantors.

Section 6.08 Limitation on Changes in Fiscal Year. Permit the fiscal year of the
Borrower to end on a day other than December 31, unless otherwise required by
any applicable law, rule or regulation.

Section 6.09 Limitation on Lines of Business; Creation of Subsidiaries; Negative
Pledges. The Borrower will not, and will not permit any Subsidiary to:

(a) Except for Permitted Investments, engage in activities other than real
estate business and real estate related business activities, and in activities
permitted for real estate investment trusts under the Code, either directly or
through taxable REIT subsidiaries.

(b) Create or acquire any Subsidiary after the Effective Date, unless
(x) Administrative Agent has been provided with prior written notice of same and
(y) such Subsidiary shall have executed a Joinder to the Subsidiary Guarantee,
Environmental Indemnity and Equity Pledge; provided, however, any such
Subsidiary shall not be required to execute such Joinder until sixty (60) days
have elapsed from the date that such Subsidiary has acquired any assets;
provided further, however, no such Subsidiary shall be required to execute such
Joinder if such if such Subsidiary would be prohibited from guaranteeing the
obligations of Borrower pursuant to the terms of any agreement to which such
Subsidiary is a party.

(c) (i) Create, assume, incur, permit or suffer to exist any Lien on any
Restricted Property or any direct or indirect ownership interest of the Borrower
in any Person owning any Restricted Property, now owned or hereafter acquired,
except for Permitted Encumbrances, (ii) permit (1) any Property, including,
without limitation any Restricted Property or Qualified Real Estate Asset,
(2) any direct or indirect ownership interest in the Borrower, any Subsidiary or
any Guarantor or (3) any other portion of the Collateral to be subject to a
Negative Pledge or (iii) create, assume, incur, permit or suffer to exist any
Lien on other Collateral, or any direct or indirect ownership interest of the
Borrower in any Person owning any other Collateral, except for Permitted
Encumbrances.

Section 6.10 Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement. Notwithstanding the
foregoing, Borrower shall be permitted to enter into one or more Swap Agreements
with respect to the Indebtedness evidenced by the Loan Documents and/or the
Prudential Note Documents in an amount up to the principal amount of such
Indebtedness; provided that, in no event shall Borrower enter into any Swap
Agreement with any financial institution other than a Lender or its Affiliates.

Section 6.11 [Reserved].

 

61



--------------------------------------------------------------------------------

Section 6.12 Restricted Property Leases. Except as provided below, the Borrower
shall not, and shall not permit any Subsidiary to, enter into (x) any Restricted
Property Lease, (y) any material amendment, supplement or modification to a
Restricted Property Lease (other than any amendments, modifications and/or
supplements entered into pursuant to the express provisions of such Restricted
Property Lease or as provided in clause (A) below) or (z) a termination of any
Restricted Property Lease (other than arising from a default by the tenant
thereunder) without, in each case, the prior written consent of the
Administrative Agent, taking into consideration the creditworthiness of tenants
and economic terms of the applicable Restricted Property Lease, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
the consent of the Administrative Agent shall not be required for (A) renewals,
expansions or extensions of any Restricted Property Lease in accordance with its
terms, so long as such Restricted Property Lease exists on or prior to the
Effective Date or has otherwise been entered into in accordance with the terms
of this Agreement, including with the approval of Administrative Agent (to the
extent required under the terms of this Agreement), (B) any immaterial
amendments, supplements or modifications to any Restricted Property Lease, and
(C) new Restricted Property Leases entered into with respect to (x) Properties
previously subject to a License Agreement or (y) newly acquired Properties.
Borrower shall deliver to Administrative Agent a copy of any material amendment,
supplement or modification to any existing Restricted Property Lease entered
into by Borrower within thirty (30) days of the execution thereof. Upon Borrower
or any of its Subsidiaries entering into a new Restricted Property Lease,
Administrative Agent shall take into account any Net Operating Income derived
from such Restricted Property Lease in connection with determining the
Loan-to-Value Ratio provided that (1) such new Restricted Property Lease is a
triple-net lease solely with respect to Qualified Real Estate Assets, (2) such
new Restricted Property Lease is to an unaffiliated third party upon
arms’-length, market terms and Borrower has delivered to Administrative Agent a
copy of such Restricted Property Lease certified to be true, correct and
complete, and (3) Borrower shall have executed and delivered to Administrative
Agent notice of such new Restricted Property Lease in substantially the form of
Exhibit P attached hereto; provided, however, in no event shall the aggregate
amount of Net Operating Income (divided by the Cap Rate) ascribed to new
Restricted Property Leases entered into in accordance with this Section 6.12
account for more than 15% of the aggregate value of the components of clause
(b) of the definition of Loan-to-Value ratio as of the date of determination,
unless (x) the Tenants thereunder are investment-grade entities or (y) the
Required Lenders have reasonably approved the Tenants thereunder.

Section 6.13 Existing Indebtedness. The Borrower shall not enter into or
otherwise permit any amendment, supplement or modification to any Prudential
Note Documents without the prior written consent of the Administrative Agent and
the Required Lenders, except as expressly permitted under the Intercreditor
Agreement.

ARTICLE VII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, and such failure shall continue unremedied
for a period of five Business Days;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

 

62



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or any other Loan Document,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder or any other Loan Document, shall prove
to have been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02, 5.03 or 5.09 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Indebtedness,
when and as the same shall become due and payable and any applicable notice and
cure period with respect thereto shall have expired;

(g) any event or condition occurs that results in any Indebtedness for which the
then outstanding principal amount exceeds $10,000,000 becoming due prior to its
scheduled maturity or that enables or permits the holder or holders of any
Indebtedness or any trustee or agent on its or their behalf to cause any
Indebtedness to become due, following the expiration of any applicable cure
period (after the receipt of any requisite notice) with respect thereto, and or
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking:

(i) liquidation, reorganization or other relief in respect of the Borrower or
any Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, or

(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets,

and, in any such case, such proceeding or petition shall continue undismissed
for 90 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Subsidiary shall:

(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,

 

63



--------------------------------------------------------------------------------

(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article,

(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
or for a substantial part of its assets,

(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, or

(v) make a general assignment for the benefit of creditors;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to have a Material Adverse Effect;

(m) the Subsidiary Guarantee at any time shall cease, for any reason, to be in
full force and effect or any Loan Party or any Affiliate of any Loan Party shall
so assert;

(n) the Borrower shall cease, for any reason, to maintain its status as a real
estate investment trust under Sections 856 through 860 of the Code;

(o) at any time the Borrower or any of its Subsidiaries shall be required to
take any actions in respect of environmental remediation and/or environmental
compliance, the aggregate expenses, fines, penalties or other charges (excluding
any expenses voluntary incurred by Borrower or its Subsidiaries and not required
by law) with respect to which, in the judgment of Collateral Agent, could
reasonably be expected to exceed $12,500,000 in the aggregate, during the term
of this Agreement; provided that for purposes of determining compliance with
this subsection (o) such amounts shall not include the expenses, fines,
penalties and other charges that the Borrower estimates will be due in
connection with those environmental remediation and/or environmental compliance
procedures and actions in existence as of the Closing Date and described on
Schedule 7.01 attached hereto and provided further that, any such remediation or
compliance shall not be taken into consideration for the purposes of determining
whether an Event of Default has occurred pursuant to this paragraph (o) if:

(i) such remediation or compliance is being contested by the Borrower or the
applicable Subsidiary in good faith by appropriate proceedings or

(ii) such remediation or compliance is satisfactorily completed within 90 days
from the date on which the Borrower or the applicable Subsidiary receives notice
that such remediation or compliance is required, unless such remediation or
compliance cannot reasonably be completed within such 90 day period in which
case such time period shall be extended for a period of time reasonably
necessary to perform such compliance or remediation using diligent efforts (but
not to exceed 180 days, if the continuance of such remediation or compliance
beyond such 180 day period, in the reasonable judgment of the Required Lenders,
could reasonably be expected to have a Material Adverse Effect);

 

64



--------------------------------------------------------------------------------

(p) a Change in Control shall occur; or

(q) or an “Event of Default” shall occur under the Prudential Note Documents.

then, subject to the terms of the Intercreditor Agreement, and in every such
event (other than an event with respect to the Borrower described in clause
(h) or (i) of this Article), and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

In addition to, and in no way limiting but subject to the terms of the
Intercreditor Agreement, the foregoing remedies, upon the occurrence of an Event
of Default, the Administrative Agent and the Lenders shall have the following
remedies available, which remedies may be exercised at the same or different
times as each other or as the remedies set forth in the foregoing paragraph:

(i) the Required Lenders may direct the Administrative Agent to, and the
Administrative Agent if so directed shall, exercise all other rights and
remedies under any and all of the other Loan Documents, including, without
limitation, directing the Collateral Agent’s to exercise its foreclosure rights
under the Mortgages;

(ii) the Required Lenders may direct the Administrative Agent to, and the
Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any applicable law; and

(iii) to the extent permitted by applicable law, the Administrative Agent and
the Lenders shall be entitled to the appointment of a receiver or receivers for
the assets and properties of the Borrower and its Subsidiaries, without notice
of any kind whatsoever and without regard to the adequacy of any security for
the obligations of the Borrower hereunder or under the other Loan Documents or
the solvency of any party bound for its payment, to take possession of all or
any portion of the Mortgaged Properties or other Collateral, and to exercise
such power as the court shall confer upon such receiver.

Notwithstanding the foregoing or anything else contained herein to the contrary,
but subject to the terms of the Intercreditor Agreement, in no event shall
Administrative Agent exercise any rights or remedies under the Loan Documents
with respect to any Mortgaged Property that has a Material Environmental Issue
without the prior consent of all Lenders, including, without limitation,
commencing and/or consummating a foreclosure of such Mortgaged Property, having
a receiver appointed for such Mortgaged Property or exercising its rights to
collect rents with respect to such Mortgaged Property.

 

65



--------------------------------------------------------------------------------

ARTICLE VIII.

The Administrative Agent

Section 8.01 Appointment and Authorization; General Matters. Each of the Lenders
and the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

Subject to the terms of the Intercreditor Agreement, the Administrative Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own fraud,
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability to any Lender for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to be made by the proper Person, and shall not incur
any liability to any Lender for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable to any
Lender for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

66



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to such Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and shall resign, upon
the Borrower’s request, in the event that the Administrative Agent, as Lender,
shall assign so much of its Loans and Commitment that another Lender’s Loans and
Commitment exceeds that of the Administrative Agent. Upon any such resignation,
the Required Lenders shall have the right, subject to the approval of the
Borrower, (so long as no Default or Event of Default has occurred and is then
continuing) to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a Lender, provided
that if no Lender is willing or able to act as Administrative Agent, then the
Administrative Agent shall appoint a Qualified Institution actively engaged in
the syndications market as an administrative agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

Section 8.02 Collateral Matters; Protective Advances.

(a) Each Lender hereby authorizes the Collateral Agent, without the necessity of
any notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or other
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to any of the Loan Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and indefeasible payment
and satisfaction in full of all of the Borrower’s obligations hereunder and
under the other Loan Documents (excluding obligations hereunder that have been
Cash Collateralized or contingent indemnification obligations to the extent no
unsatisfied claim giving rise thereto has been asserted); (ii) as expressly
permitted by, but only in accordance with, the terms of the

 

67



--------------------------------------------------------------------------------

applicable Loan Document; and (iii) if approved, authorized or ratified in
writing by the Required Lenders (or such greater number of Lenders as this
Agreement or any other Loan Document may expressly provide). Upon request by the
Collateral Agent at any time, the Lenders will confirm in writing the Collateral
Agent’s authority to release particular types or items of Collateral pursuant to
this Section.

(c) Upon any sale and transfer of any Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrower, the Collateral Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Collateral
Agent for its benefit and the benefit of the Lenders, the Issuing Bank and the
Noteholders herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Collateral Agent shall not be
required to execute any such document on terms which, in the Collateral Agent’s
opinion, would expose the Collateral Agent to liability or create any obligation
or entail any consequence other than the release of such Liens without recourse
or warranty and (ii) such release shall not in any manner discharge, affect or
impair the obligations of the Borrower hereunder or under the other Loan
Documents or any Liens upon (or obligations of the Borrower or any Guarantor in
respect of) all interests retained by the Borrower or any Guarantor, including
(without limitation) the proceeds of such sale or transfer, all of which shall
continue to constitute part of the Collateral. In the event of any sale or
transfer of any Collateral, or any foreclosure with respect to any of the
Collateral, the Collateral Agent shall be authorized to deduct all of the
expenses reasonably incurred by the Collateral Agent from the proceeds of any
such sale, transfer or foreclosure.

(d) The Collateral Agent shall have no obligation whatsoever to the Lenders, the
Issuing Bank, the Swingline Lender or to any other Person to assure that the
Collateral exists or is owned by the Borrower, any Guarantor or any other
Subsidiary or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section or in any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, and that the Collateral Agent shall have no duty or
liability whatsoever to the Lenders, except to the extent resulting from its
fraud, gross negligence or willful misconduct.

(e) The Collateral Agent may make, and shall be reimbursed by the Lenders (in
accordance with their Applicable Percentages) to the extent not reimbursed by
the Borrower for, Protective Advances during any one calendar year with respect
to each Property that is a Restricted Property up to the sum of (i) amounts
expended to pay real estate taxes, assessments and governmental charges or
levies imposed upon such Property; (ii) amounts expended to pay insurance
premiums for policies of insurance related to such Property; and (iii) $200,000.
Protective Advances in excess of said sum during any calendar year for any
Property that is a Restricted Property shall require the consent of the Required
Lenders. The Borrower agrees to pay on demand all Protective Advances.

Section 8.03 Post-Foreclosure Plans. If any Collateral is acquired by the
Collateral Agent as a result of a foreclosure or the acceptance of a deed or
assignment in lieu of foreclosure, or is retained in satisfaction of all or any
part of the obligations of the Borrower due hereunder and under the other Loan
Documents, the title to any such Collateral, or any portion thereof, shall be
held in accordance with the terms of the Intercreditor Agreement. The
Administrative Agent shall prepare a recommended course of action for such
Collateral, including a liquidation plan for same, if applicable (a
“Post-Foreclosure Plan”), which shall be subject to the approval of the Required
Lenders. Upon demand therefor from time to time, each Lender will contribute its
share (based on its Applicable Percentage) of all reasonable costs and

 

68



--------------------------------------------------------------------------------

expenses incurred by the Collateral Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. To the extent
there is net operating income from such Collateral, the Collateral Agent shall,
in accordance with the approved Post-Foreclosure Plan, determine the amount and
timing of distributions to the Lenders, the Issuing Bank, the Swingline Lenders
and the Noteholders, all in accordance with the Intercreditor Agreement. All
such distributions shall be made to the Lenders in accordance with their
respective Applicable Percentages and the Intercreditor Agreement.

ARTICLE IX.

Miscellaneous

Section 9.01 Notices. (a) Notices shall be sent as follows:

(i) if to the Borrower, to Getty Realty Corp., 125 Jericho Turnpike, Jericho,
New York 11753, Attention of Chief Financial Officer (Telecopy No. (516)
478-5403 with copies to: (x) Getty Realty Corp., 125 Jericho Turnpike, Jericho,
New York 11753, Attention Chief Legal Officer (Telecopy No. (516) 478-5490 and
(y) DLA Piper LLP (US), 203 N. LaSalle Street, Suite 1900, Chicago, Illinois
60601, Attention: James M. Phipps, Esq. (Telecopy No. (312) 251-5735); provided
that the failure to deliver a copy under (y) above shall not affect the
effectiveness of the delivery of such notice or other communication to the
Borrower;

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Credit
Services Unit, 1 Bank One Plaza, Suite IL1-0874, Chicago, Illinois 60670,
Attention of Nanette Wilson (Telecopy No. (888) 292-9533), with a copy to
(x) JPMorgan Chase Bank, N.A., 395 North Service Road, Melville, New York 11747,
Attention of Alicia Schreibstein (Telecopy No. (631) 755-5184) and
(y) Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, New York
10104, Attention of Thomas P. McGovern; provided that the failure to deliver a
copy under (y) above shall not affect the effectiveness of the delivery of such
notice or other communication to the Administrative Agent;

(iii) if to the Issuing Bank, to it at 395 North Service Road, Melville, New
York 11747, Attention of Stephen M. Zajac (Telecopy No. (631) 755-5184), or by
email to Stephen.Zajac@chase.com; and

(iv) if to the Swingline Lender, to it at 395 North Service Road, Melville, New
York 11747, Attention of Stephen M. Zajac (Telecopy No. (631) 755-5184), or by
e-mail to Stephen.Zajac@chase.com; and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

69



--------------------------------------------------------------------------------

Section 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that
(x) no such agreement shall, without the written consent of each Lender affected
thereby:

(i) increase the Commitment of any Lender,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder,

(iii) except as set forth in Section 2.21 hereof, postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, ,

(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, or

(v) release any material portion of the Collateral, except in accordance with
the terms of this Agreement;

(vi) release any Guarantor from its Subsidiary Guarantee, or limit any
Guarantor’s liability with respect to its Guaranty, except that the
Administrative Agent may release from its Subsidiary Guarantee any Guarantor
which (w) sells all or substantially all of its assets in accordance with
Section 6.04 hereof, (x) encumbers any of its assets as permitted under
Section 6.03 hereof, (y) does not own any Property or (z) is a Non-Material
Guarantor;

(y) no such agreement shall, without the written consent of a Super-Majority of
the Lenders, change the definition of “Loan-to-Value Ratio”; and

(z) no such agreement shall, without the written consent of all Lenders, change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder;

 

70



--------------------------------------------------------------------------------

provided further, however, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay

(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including, without limitation, (1) the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, (2) in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (3) the
reasonable fees and expenses of any financial advisor or consultant retained or
hired by the Administrative Agent to advise on the enforcement or protection of
the rights of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents and (4) the costs of any environmental reports, reviews or
Appraisals commissioned by the Administrative Agent as permitted hereunder,

(ii) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, provided, however,
that the attorney’s fees and disbursements for which the Borrower is obligated
under this subsection (a)(ii) shall be limited to the reasonable non-duplicative
fees and disbursements of (A) counsel for the Administrative Agent and
(B) counsel for all of the Lenders as a group; and provided, further, that all
other costs and expenses for which the Borrower is obligated under this
subsection (a)(ii) shall be limited to the reasonable non-duplicative costs and
expenses of the Administrative Agent. For purposes of this Section 9.03(a)(ii),
(1) counsel for the Administrative Agent shall mean a single outside law firm
representing Administrative Agent and (2) counsel for all of the Lenders as a
group shall mean a single outside law firm representing such Lenders as a group
(which law firm may or may not be the same law firm representing the
Administrative Agent).

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of

(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby,

 

71



--------------------------------------------------------------------------------

(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit),

(iii) any actual or alleged presence or release of Hazardous Substances on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries; it being understood and agreed that any such indemnity is in
addition to, and not in limitation of, any indemnification provided for in the
Environmental Indemnity, or

(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto;

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, gross negligence or willful misconduct
of any Indemnitee. In addition, the indemnification set forth in this
Section 9.03(b) in favor of any Related Party shall be solely in their
respective capacities as a director, officer, agent or employee, as the case may
be.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that

(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and

(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be

 

72



--------------------------------------------------------------------------------

construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and after giving effect
to such transfer, the amount of the assigning Lender’s Commitment or Loans would
not be less than $5,000,000, unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

73



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive as to the name and Commitment of each Lender, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), 2.07(b),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more Qualified
Institutions (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

 

74



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. In any event, a Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the Transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

75



--------------------------------------------------------------------------------

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York pursuant to Section 5-1401 of the General Obligations
Law of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a non-appealable final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in the first
sentence of paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

76



--------------------------------------------------------------------------------

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed

(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors actively involved in the
administration or enforcement of the Loans or in any current or prospective
relationship with the Borrower and its Subsidiaries or in connection with an
internal purposes related to credit review, portfolio analysis or otherwise (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential),

(b) to the extent requested by any regulatory authority,

(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process; provided, however, that in the event Administrative
Agent or any Lender receives a subpoena or other legal process to disclose
confidential information to any party, Administrative Agent or such Lender
shall, if legally permitted, endeavor to notify Borrower thereof as soon as
possible after receipt of such request, summons or subpoena, provided, however,
that in the event that the Administrative Agent or any Lender receives a
subpoena or other legal process to disclose confidential information to any
party, the Administrative Agent or such Lender shall, if legally permitted,
endeavor to notify the Borrower thereof as soon as possible after receipt of
such request, summons or subpoena so that the Borrower may seek protective order
or other appropriate remedy, provided that no such notification shall be
required in respect of any disclosure to regulatory authorities having
jurisdiction over the Administrative Agent or such Lender,

(d) to any other party to this Agreement,

(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder,

(f) subject to an agreement or electronic acknowledgment (i.e., Intralinks)
containing provisions substantially the same as those of this Section and
provided that Borrower’s written consent is obtained before disclosure to any
prospective assignee, Participant or counterparty which is not a Qualified
Institution, to:

(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or

(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations,

(g) with the consent of the Borrower, or

(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.

 

77



--------------------------------------------------------------------------------

For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GETTY REALTY CORP.

By

   

Name:

Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a

Lender, Administrative Agent and Collateral Agent

By     Name: Alicia T. Schreibstein Title: Vice President



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC, as Joint

Bookrunner and Joint Lead Arranger

By

   

Name:

Title:



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Bookrunner and
Joint Lead Arranger

By

   

Name:

Title:



--------------------------------------------------------------------------------

TD BANK, N.A., as Joint Bookrunner, Joint Lead Arranger and Documentation Agent

By

   

Name:

Title:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and Syndication Agent

By

   

Name:

Title:



--------------------------------------------------------------------------------

TORONTO DOMINION BANK, as a Lender

By

   

Name:

Title:



--------------------------------------------------------------------------------

KEYBANK, N.A., as a Lender

By

   

Name:

Title:



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender

By

   

Name:

Title:



--------------------------------------------------------------------------------

CAPITAL ONE BANK, N.A., as a Lender

By

   

Name:

Title:



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender

By

   

Name:

Title:



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender

By

   

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE 1.01

DESCRIPTION OF LUKOIL DISPUTE

In connection with Marketing’s bankruptcy proceedings, on December 29, 2011,
Marketing filed a lawsuit against Lukoil Americas Corporation and its
wholly-owned subsidiary Lukoil North America LLC (collectively, “Lukoil
Americas”) asserting, among other claims, that Lukoil fraudulently transferred
substantially all of Marketing’s assets with value and positive cash flow from
Marketing to Lukoil Americas (the “Lukoil Complaint”). Pursuant to the terms of
the Stipulation, the Liquidating Trustee will pursue the Lukoil Complaint for
the benefit of the Marketing Estate. It is possible that the Liquidating Trustee
may be successful in pursuing claims against Lukoil Americas and therefore it is
possible that we may ultimately recover a portion of our claims against
Marketing including our post-petition administrative claims, which have priority
over other creditors’ claims, and our pre-petition claims.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender Group

   $150mm Revolving
Credit Allocation      $25mm Term Loan
Allocation      Total Allocation  

JPM Morgan Chase Bank, N.A.

   $ 23,571,428.57       $ 3,928,571.43       $ 27,500,000.00   

Bank of America, N.A.

   $ 23,571,428.57       $ 3,928,571.43       $ 27,500,000.00   

Toronto Dominion Bank

   $ 23,571,428.57       $ 3,928,571.43       $ 27,500,000.00   

KeyBank, N.A.

   $ 21,428,571.43       $ 3,571,428.57       $ 25,000,000.00   

Royal Bank of Canada

   $ 19,285,714.28       $ 3,214,285.72       $ 22,500,000.00   

Capital One Bank, N.A.

   $ 15,000,000.00       $ 2,500,000.00       $ 17,500,000.00   

Wells Fargo Bank, N.A.

   $ 15,000,000.00       $ 2,500,000.00       $ 17,500,000.00   

Israel Discount Bank of New York

   $ 8,571,428.58       $ 1,428,571.42       $ 10,000,000.00   

Total

   $ 150,000,000.00       $ 25,000,000.00       $ 175,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Name

   Amount     

Date

  

Beneficiary

Letter of Credit Number: C-295204

   $ 25,000       June 1, 2011    Travelers Indemnity Company

Letter of Credit Number: C-296972

   $ 101,000       January 23, 2012    National Union Fire Insurance



--------------------------------------------------------------------------------

SCHEDULE 3.01

OWNERSHIP CHART

(immediately follows)



--------------------------------------------------------------------------------

SCHEDULE 3.05(C)(1)

MORTGAGE PROPERTIES

 

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

01      30200       FEE      302000      

611 SOUTHBRIDGE STREET

AUBURN, MA

   Worcester 02      30201       FEE      302010      

712 SOUTHBRIDGE STREET

AUBURN, MA

   Worcester 03      30202       FEE      302020      

310 WASHINGTON STREET

AUBURN, MA

   Worcester 05      30204       FEE      302040      

358 GREAT ROAD

BEDFORD, MA

  

Middlesex

South

07      30206       FEE      302060      

154 SOUTH MAIN STREET

BRADFORD, MA

  

Essex

South

08      30207       FEE      302070      

140 CAMBRIDGE STREET

BURLINGTON, MA

  

Middlesex

South

09      30208       FEE      302080      

198 CAMBRIDGE STREET

BURLINGTON, MA

  

Middlesex

South

10      30217       FEE      302170      

436 LANCASTER STREET

LEOMINSTER, MA

   Worcester 11      30211       FEE      302110      

79-81 HIGH STREET

DANVERS, MA

  

Essex

South

13      30213       FEE      302130      

1100 LAKEVIEW AVE.

DRACUT, MA

  

Middlesex

North

14      30214       FEE      302140      

6 PEARSON BLVD.

GARDNER, MA

   Worcester



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

19      30219       FEE      302190      

535 LYNNWAY

LYNN, MA

  

Essex

South

20      30220       FEE      302200      

122 BOSTON STREET

LYNN, MA

  

Essex

South

21      30221       FEE      302210      

413 LAKESIDE AVE.

MARLBOROUGH, MA

  

Middlesex

South

22      30222       FEE      302220      

860 MAIN STREET

MELROSE, MA

  

Middlesex

South

23      30223       FEE      302230      

138 HAVERHILL STREET

METHUEN, MA

  

Essex

North

24      30225       FEE      302250      

14 NEWBURYPORT TPKE.

PEABODY, MA

  

Essex

South

25      30226       FEE      302260      

85 LYNNFIELD STREET

PEABODY, MA

  

Essex

South

(Registered Land)

26      30227       FEE      302270      

345 BENNETT HIGHWAY

REVERE AND SAUGUS, MA

  

Suffolk

(Registered Land)

And

Essex South

(Registered Land)

27      30228       FEE      302280      

146 BOSTON STREET

SALEM, MA

  

Essex

South

28      30229       FEE      302290      

271 BOSTON TPKE.

SHREWSBURY, MA

   Worcester 29      30230       FEE      302300      

29 MAPLE AVE.

SHREWSBURY, MA

   Worcester 30      30231       FEE      302310      

1975 MAIN STREET

TEWKSBURY, MA

  

Middlesex

North



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

32      30233       FEE      302330      

356 LOWELL STREET

WAKEFIELD, MA

  

Middlesex

South

33      30234       FEE      302340      

27 EAST MAIN STREET

WESTBOROUGH, MA

   Worcester 35      30236       FEE      302360      

586 MAIN STREET

WILMINGTON, MA

  

Middlesex

North

36      30237       FEE      302370      

361 MIDDLESEX AVE.

WILMINGTON, MA

  

Middlesex

North

37      30238       FEE      302380      

340 GROVE STREET

WORCESTER, MA

   Worcester 38      30239       FEE      302390      

719 SOUTHBRIDGE STREET

WORCESTER, MA

   Worcester 39      30240       FEE      302400      

48 MADISON STREET

WORCESTER, MA

   Worcester 40      30241       FEE      302410      

747 PLANTATION STREET

WORCESTER, MA

   Worcester 41      30242       FEE      302420      

466 LINCOLN STREET

WORCESTER, MA

   Worcester 42      55300       FEE      553000      

24 LOUDON ROAD

CONCORD, NH

   Merrimack 43      55301       FEE      553010      

343 LOUDON ROAD

CONCORD, NH

   Merrimack 44      55302       FEE      553020      

37 BIRCH STREET

DERRY, NH

   Rockingham 45      55303       FEE      553030      

169 SILVER STREET

DOVER, NH

   Strafford



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

46      55304       FEE      553040       1 LONG HILL ROAD    Strafford 47     
55305       FEE      553050      

46 CENTRAL AVE.

DOVER, NH

   Strafford 48      55306       FEE      553060      

100 MAST ROAD (SR 1140

GOFFSTOWN, NH

   Hillsborough 50      55308       FEE      553080      

126 ROUTE 125

KINGSTON, NH

   Rockingham 51      55309       FEE      553090      

12 - 14 NASHUA ROAD

LONDONDERRY, NH

   Rockingham 52      55310       FEE      553100      

245 EDDY ROAD

MANCHESTER, NH

   Hillsborough 53      55311       FEE      553110      

887 HANOVER STREET

MANCHESTER, NH

   Hillsborough 55      55313       FEE      553130      

190 AMHERST STREET

NASHUA, NH

   Hillsborough 56      55314       FEE      553140      

347 WEST HOLLIS STREET

NASHUA, NH

   Hillsborough 57      55315       FEE      553150      

620 AMHERST STREET

NASHUA, NH

   Hillsborough 58      55316       FEE      553160      

160 BROAD STREET

NASHUA, NH

   Hillsborough 59      55317       FEE      553170      

7 HARRIS ROAD

NASHUA, NH

   Hillsborough 60      55318       FEE      553180      

301 MAIN STREET

NASHUA, NH

   Hillsborough



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

62      55320       FEE      553200      

137 FIRST NEW HAMPSHIRE TPKE.

NORTHWOOD, NH

   Rockingham 63      55321       FEE      553210      

786 US HIGHWAY 1 BYPASS

PORTSMOUTH, NH

   Rockingham 64      55322       FEE      553220      

101-1 CENTER STREET

RAYMOND, NH

   Rockingham 65      55323       FEE      553230      

95 FARMINGTON ROAD

ROCHESTER, NH

   Strafford 66      55324       FEE      553240      

130 WASHINGTON STREET

ROCHESTER, NH

   Strafford 67      55325       FEE      553250      

198 MILTON ROAD

ROCHESTER, NH

   Strafford 68      58620       FEE      586200      

ROUTES 6 & 22

BREWSTER, NY

   Putnam 69      58621       FEE      586210      

504 NEW ROCHELLE ROAD

BRONXVILLE, NY

   Westchester 70      58622       FEE      586220      

2072 EAST MAIN STREET

CORTLANDT MANOR, NY

   Westchester 71      58623       FEE      586230      

430 BROADWAY

DOBBS FERRY, NY

   Westchester 72      58624       FEE      586240      

407 WHITE PLAINS ROAD

EASTCHESTER, NY

   Westchester 73      58625       FEE      586250      

280 NORTH SAW MILL RIVER ROAD

ELMSFORD, NY

   Westchester



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

74      58626       FEE      586260      

109 WEST RAMAPO ROAD

GARNERVILLE, NY

   Rockland 76      58628       FEE      586280      

240 EAST HARTSDALE AVE.

HARTSDALE, NY

   Westchester 77      58629       FEE      586290      

154 BROADWAY

HAWTHORNE, NY

   Westchester 78      58630       FEE      586300      

349 ROUTE 82

HOPEWELL JUNCTION, NY

   Dutchess 79      58631       FEE      586310      

1110 VIOLET AVE.

HYDE PARK, NY

   Dutchess 81      58633       FEE      586330      

808 PALMER AVE.

MAMARONECK, NY

   Westchester 82      58634       FEE      586340      

279 BLOOMINGBURG ROAD

MIDDLETOWN, NY

   Orange 83      58635       FEE      586350      

208 SAW MILL RIVER ROAD

MILLWOOD, NY

   Westchester 84      58636       FEE      586360      

680 MAIN STREET

MOUNT KISCO, NY

   Westchester 85      58637       FEE      586370      

434 GRAMATAN AVE.

MOUNT VERNON, NY

   Westchester 86      58638       FEE      586380      

75 BROOKSIDE AVE.

CHESTER, NY

   Orange 87      58639       FEE      586390      

409 MAIN STREET

NEW PALTZ, NY

   Ulster



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

88      58640       FEE      586400      

657 NORTH AVE.

NEW ROCHELLE, NY

   Westchester 89      58641       FEE      586410      

1001 ROUTE 94

NEW WINDSOR, NY

   Orange 91      58643       FEE      586430      

310 BROADWAY

NEWBURGH, NY

   Orange 92      58644       FEE      586440      

246 ROUTE 17K

NEWBURGH, NY

   Orange 93      58645       FEE      586450      

4100 ROUTE 9A & WELCHER AVE.

PEEKSKILL, NY

   Westchester 94      58646       FEE      586460      

30 LINCOLN AVE.

PELHAM, NY

   Westchester 95      58647       FEE      586470      

144 KING STREET

PORT CHESTER, NY

   Westchester 97      58650       FEE      586500      

55 WASHINGTON STREET

POUGHKEEPSIE, NY

   Dutchess 98      58651       FEE      586510      

2646 SOUTH ROAD

POUGHKEEPSIE, NY

   Dutchess 99      58652       FEE      586520      

1061 FREEDOM PLAINS ROAD

POUGHKEEPSIE, NY

   Dutchess 100      58653       FEE      586530      

2605 ROUTE 9

(a/k/a 428 SOUTH ROAD)

POUGHKEEPSIE, NY

   Dutchess 101      58654       FEE      586540      

2063 NEW HACKENSACK ROAD

POUGHKEEPSIE, NY

   Dutchess



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

102      58655       FEE      586550      

298 TITUSVILLE ROAD

POUGHKEEPSIE, NY

   Dutchess 103      58656       FEE      586560      

69 THEODORE FREMD BLVD.

RYE, NY

   Westchester 104      58657       FEE      586570      

826 WHITE PLAINS ROAD

SCARSDALE, NY

   Westchester 106      58659       FEE      586590      

189 ROUTE 59

SPRING VALLEY, NY

   Rockland 108      58661       FEE      586610      

215 NORTH BROADWAY

TARRYTOWN, NY

   Westchester 110      58663       FEE      586630      

8 MARBLEDALE ROAD

TUCKAHOE, NY

   Westchester 112      58665       FEE      586650      

1468 ROUTE 9

WAPPINGERS FALLS, NY

   Dutchess 113      58666       FEE      586660      

3 COLONIAL AVE

WARWICK, NY

   Orange 114      58667       FEE      586670      

116 NORTH ROUTE 303

WEST NYACK, NY

   Rockland 117      58670       FEE      586700      

142 TUCKAHOE ROAD

YONKERS, NY

   Westchester 118      58671       FEE      586710      

3205 CROMPOND ROAD

YORKTOWN HEIGHTS, NY

   Westchester 120      58673       FEE      586730      

10 WEST MERRIT BLVD (a/k/a 2410 ROUTE 9)

FISHKILL, NY

   Dutchess



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

121      58674       FEE      586740      

290 ROUTE 211 EAST

MIDDLETOWN, NY

   Orange 122      58675       FEE      586750      

275 ROUTE 59 EAST

NANUET, NY

   Rockland 124      58677       FEE      586770      

174 WESTCHESTER AVE.

WHITE PLAINS, NY

   Westchester 128      58681       FEE      586810      

80 BEDFORD ROAD

KATONAH, NY

   Westchester 129      40010       FEE      400100      

66-610 KAMEHAMEHA HWY.

HALEIWA, HI

   Honolulu 130      40011       FEE      400110      

3203 MONSARRAT AVE.

HONOLULU, HI

   Honolulu 131      40012       FEE      400120      

2314 NORTH SCHOOL STREET

HONOLULU, HI

   Honolulu 132      40014       FEE      400140      

215 SOUTH VINEYARD BLVD.

HONOLULU, HI

   Honolulu 133      40015       FEE      400150      

2025 KALAKAUA AVE.

HONOLULU, HI

   Honolulu 134      40019       FEE      400190      

46-004 KAMEHAMEHA HWY.

HONOLULU, HI

   Honolulu 135      40020       FEE      400200      

47-515 KAMEHAMHA HWY.

KANEOHE, HI

   Honolulu 136      40023       FEE      400230      

85-830 FARRINGTON HWY.

WAIANAE, HI

   Honolulu 137      40024       FEE      400240      

87-1942 FARRINGTON HWY.

WAIANAE, HI

   Honolulu



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

138      40026       FEE      400260      

94-780 FARRINGTON HWY.

WAIPAHU, HI

   Honolulu 139      29101       FEE      29101      

11055 BALTIMORE AVENUE

BELTSVILLE, MD

   PRINCE GEORGE’S 140      29102       FEE      29102      

11417 CHERRY HILL ROAD

BELTSVILLE, MD

   PRINCE GEORGE’S 141      29103       FEE      29103      

10405 BALTIMORE AVENUE

BELTSVILLE, MD

   PRINCE GEORGE’S 142      29104       FEE      29104      

4040 POWDER MILL ROAD

BELTSVILLE, MD

   PRINCE GEORGE’S 143      29105       FEE      29105      

5650 ANNAPOLIS ROAD

BLADENSBURG, MD

   PRINCE GEORGE’S 144      29106       FEE      29106      

16450 HARBOUR WAY

BOWIE, MD

   PRINCE GEORGE’S 145      29107       FEE      29107      

8901 CENTRAL AVENUE

CAPITAL HEIGHTS, MD

   PRINCE GEORGE’S 146      29108       FEE      29108      

6441 COVENTRY WAY

CLINTON, MD

   PRINCE GEORGE’S 147      29109       FEE      29109      

7110 BALTIMORE AVENUE

COLLEGE PARK, MD

   PRINCE GEORGE’S 148      29110       FEE      29110      

8401 BALTIMORE AVENUE

COLLEGE PARK, MD

   PRINCE GEORGE’S 149      29111       FEE      29111      

5921 MARLBORO PIKE

DISTRICT HEIGHTS, MD

   PRINCE GEORGE’S



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

150      29112       FEE      29112      

5520 MARLBORO PIKE

DISTRICT HEIGHTS, MD

   PRINCE GEORGE’S 151      29113       FEE      29113      

7631 MARLBORO PIKE

FORESTVILLE, MD

   PRINCE GEORGE’S 152      29114       FEE      29114      

10815 INDIAN HEAD HIGHWAY

FORT WASHINGTON, MD

   PRINCE GEORGE’S 153      29115       FEE      29115      

7619 GREENBELT ROAD

GREENBELT, MD

   PRINCE GEORGE’S 154      29116       FEE      29116      

6727 RIGGS ROAD

HYATTSVILLE, MD

   PRINCE GEORGE’S 155      29117       FEE      29117      

3200 QUEENS CHAPEL ROAD

HYATTSVILLE, MD

   PRINCE GEORGE’S 156      29118       FEE      29118      

7106 MARTIN L. KING JR. HIGHWAY

LANDOVER, MD

   PRINCE GEORGE’S 157      29119       FEE      29119      

7545 LANDOVER ROAD

LANDOVER, MD

   PRINCE GEORGE’S 158      29120       FEE      29120      

6579 ANNAPOLIS ROAD

LANDOVER HILLS, MD

   PRINCE GEORGE’S 159      29121       FEE      29121      

5806 LANDOVER ROAD

LANDOVER HILLS, MD

   PRINCE GEORGE’S 160      29122       FEE      29122      

9500 LANHAM SEVERN ROAD

LANHAM, MD

   PRINCE GEORGE’S 161      29123       FEE      29123      

8850 GORMAN ROAD

LAUREL, MD

   HOWARD



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

162      29124       FEE      29124      

801 WASHINGTON BLVD.

LAUREL, MD

   PRINCE GEORGE’S 163      29125       FEE      29125      

3384 FORT MEADE ROAD

LAUREL, MD

   ANNE ARUNDEL 164      29126       FEE      29126      

7801 SANDY SPRING ROAD

LAUREL, MD

   PRINCE GEORGE’S 165      29127       FEE      29127      

15151 SWEITZER LANE

LAUREL, MD

   PRINCE GEORGE’S 166      29128       FEE      29128      

14701 BALTIMORE AVENUE

LAUREL, MD

   PRINCE GEORGE’S 167      29129       FEE      29129      

5622 ST. BARNABAS ROAD

OXON HILL, MD

   PRINCE GEORGE’S 168      29130       FEE      29130      

6631 RIVERDALE ROAD

RIVERDALE, MD

   PRINCE GEORGE’S 169      29131       FEE      29131      

6117 BALTIMORE BLVD.

RIVERDALE, MD

   PRINCE GEORGE’S 170      29132       FEE      29132      

6400 CENTRAL AVENUE

SEAT PLEASANT, MD

   PRINCE GEORGE’S 171      29134       FEE      29134      

3000 COLEBROOKE DRIVE

SUITLAND, MD

   PRINCE GEORGE’S 172      29135       FEE      29135      

4747 SIVLER HILL ROAD

SUITLAND, MD

   PRINCE GEORGE’S 173      29136       FEE      29136      

3399 BRANCH AVENUE

TEMPLE HILLS, MD

   PRINCE GEORGE’S



--------------------------------------------------------------------------------

SITE
NO.

   LOCATION
NUMBER     

PROPERTY

TYPE

   ACCOUNT
NUMBER     

PROPERTY NAME & ADDRESS

  

COUNTY

174      29137       FEE      29137      

10350 CAMPUS WAY SOUTH

UPPER MARLBORO, MD

   PRINCE GEORGE’S 175      29138       FEE      29138      

15797 LIVINGSTON ROAD

ACCOKEEK, MD

   PRINCE GEORGE’S



--------------------------------------------------------------------------------

SCHEDULE3.05(C)(2)

ADDITIONAL LEASED PROPERTIES

 

Property #    Address    City    State

6

   1672 86th St.    Brooklyn    NY

7

   161-51 Baisley Blvd    Jamaica    NY

8

   75-41 Yellowstone Blvd    Rego Park    NY

16

   98-21 Rockaway Blvd    Ozone Park    NY

17

   1780 Coney Island Ave    Brooklyn    NY

20

   1810 Cross Bronx Exp.    Bronx    NY

53

   510 Suffolk Ave    Brentwood    NY

54

   172 Howells Rd    Bay Shore    NY

70

   564 Montauk Highway    West Islip    NY

74

   43 Lake Street    White Plains    NY

78

   1800 Central Ave    Yonkers    NY

82

   32 Belle Ave    Ossining    NY

93

   4350 Boston Post Rd    Pelham Manor    NY

100

   140 Franklin Turnpike    Mahwah    NJ

103

   200 Westchester Ave    Port Chester    NY

115

   3400-08 Baychester Ave    Bronx    NY

116

   128 East Main St    Elmsford    NY

126

   4302 Ft Hamilton Pwy    Brooklyn    NY

128

   2504 Harway Ave    Brooklyn    NY

146

   837 Route 6    Mahopac    NY

152

   3337 Boston Rd    Bronx    NY

159

   245 Route 52    Carmel    NY

169

   1499 Route 9    Wappingers Falls    NY

186

   1915 Bruckner Blvd    Bronx    NY

195

   6126 Amboy Rd    Staten Island    NY

212

   348 E 106th St    New York    NY

218

   69-05 Elliot Ave    Middle Village    NY

219

   4925 Vandam St    Long Island City    NY

223

   6418 8th Avenue    Brooklyn    NY

225

   100-17 Beach Channel Dr    Rockaway Beach    NY

228

   1881 Utica Ave    Brooklyn    NY

229

   125 Kings Highway    Brooklyn    NY

234

   1125-27 Richmond Terrace    Staten Island    NY

235

   1820 Richmond Road    Staten Island    NY

254

   1700 Georges Rd. Route 130    North Brunswick    NJ

258

   1413 Edward L Grant Hwy    Bronx    NY

264

   2590 Bailey Ave    Bronx    NY



--------------------------------------------------------------------------------

Property #    Address    City    State

266

   5805 Broadway    Bronx    NY

268

   1185 Bronx River Ave    Bronx    NY

270

   2400 E Tremont Ave    Bronx    NY

277

   3031 Bailey Ave    Bronx    NY

278

   944 Central Park Ave    Yonkers    NY

288

   Route 36 & Ave D    Atlantic Highlands    NJ

299

   481 Union Ave    Westbury    NY

301

   357 No Broadway    Sleepy Hollow    NY

312

   166-02 Northern Blvd    Flushing    NY

319

   120 Moffatt Road    Mahwah    NJ

323

   3083 Webster Ave    Bronx    NY

324

   4000 Hylan Blvd    Staten Island    NY

325

   1168 Pleasantville Road    Briarcliff Manor    NY

329

   1441 Westchester Ave    Bronx    NY

331

   6571 Broadway    Bronx    NY

332

   600 South Pelham Pwky.    Bronx    NY

334

   5818 18Th Ave    Brooklyn    NY

336

   64-23 7Th Ave    Brooklyn    NY

339

   4880 Broadway    New York    NY

340

   89 St Nicholas Place    New York    NY

342

   65-15 Cooper Ave    Glendale    NY

343

   156-07 Rockaway Blvd    Ozone Park    NY

350

   69 Pascack Road    Spring Valley    NY

360

   323 Jericho Turnpike    Smithtown    NY

363

   350 Rockaway Tpke    Cedarhurst    NY

365

   1324 East Putnam Ave    Old Greenwich    CT

374

   32 Route 59    Nyack    NY

411

   3513 Atlantic Ave    Brooklyn    NY

425

   570 Sunrise Hwy    West Islip    NY

427

   1160 Straight Path    West Babylon    NY

432

   999 Route 25A    Stony Brook    NY

439

   2840 Pond Road    Lake Ronkonkoma    NY

444

   515 Montauk Highway    Bay Shore    NY

460

   295 Central Ave    Bethpage    NY

462

   1714 New York Ave    Huntington Station    NY

507

   520 Broad Ave    Ridgefield    NJ

537

   1000 Motor Pkwy & Joshua    Central Islip    NY

544

   190 Aqueduct Road    White Plains    NY

546

   56-02 Broadway    Woodside    NY

552

   655 Port Washington Blvd    Port Washington    NY



--------------------------------------------------------------------------------

Property #    Address    City    State

568

   36-02 21St St. & 36Th Ave.    Long Island City    NY

569

   1508 Fifth Avenue    Bay Shore    NY

574

   3230 Route 22    Patterson    NY

576

   331 Tuckahoe Road    Yonkers    NY

577

   719 Bronx River Rd    Yonkers    NY

578

   1 Boston Post Rd    Rye    NY

579

   185 North Highland Ave    Ossining    NY

581

   1267 Fairfield Ave.    Bridgeport    CT

584

   265 Main Street    Cromwell    CT

585

   611 Main Street    East Hartford    CT

587

   Route 32 & Route 87 - Box 17-A    Franklin    CT

589

   176 Tolland Tpke    Manchester    CT

590

   934-938 E. Main Street    Meriden    CT

591

   612 Norwich-Salem Turnpike    Oakdale    CT

595

   222 Danbury Rd    New Milford    CT

596

   195 State Street    North Haven    CT

598

   170 Taftville - Occum Rd    Norwich    CT

599

   1096 Portland Cobalt Road    Portland    CT

600

   309 Putnam Rd.    Wauregan    CT

601

   398 Main Street    Southington    CT

606

   216 Merrow Road    Tolland    CT

607

   531 N.Main St.    Union City    CT

612

   540 Derby Avenue    West Haven    CT

613

   1830 E. State Street    Westport    CT

624

   30 W. State Street    Granby    MA

625

   123 Main St.    Great Barrington    MA

626

   13 Russell St.    Hadley    MA

627

   705 South Main Street    Lanesborough    MA

628

   27 Palmer Rd    Monson    MA

629

   148 Eagle St.    North Adams    MA

630

   326 State Road    North Adams    MA

632

   186 Wahconah St.    Pittsfield    MA

633

   1030 South Street    Pittsfield    MA

635

   19 Bridge St.    South Hadley    MA

637

   2221 Main St. & Carew    Springfield    MA

638

   1100 Page Blvd.    Springfield    MA

643

   278 Elm Street    Westfield    MA

647

   2 Pleasantville Rd.    Ossining    NY

652

   R.D.#1 Route 130    Beverly    NJ

655

   4431 Route 9    Freehold    NJ



--------------------------------------------------------------------------------

Property #    Address    City    State

658

   4545 Us Highway 9 (North)    Howell    NJ

659

   321 Rte 440 South    Jersey City    NJ

661

   100 White Horse Pike    Lawnside    NJ

665

   1292 Rt 22 East    North Plainfield    NJ

667

   639 Rte 17 South    Paramus    NJ

671

   2401 Route 22 West    Union    NJ

675

   P.O.Box 505 Rt 206    Andover    NJ

676

   Rte107 & Glen Cove Rd.    Glen Head    NY

677

   381 North Ave.    New Rochelle    NY

679

   154 South Main Street    Torrington    CT

680

   208 Foxon Road    North Branford    CT

681

   1258 Middle Country Rd    Selden    NY

683

   407 West Main Street    Meriden    CT

687

   47 Wolcott Rd.    Wolcott    CT

703

   530 Franklin Ave    Franklin Square    NY

709

   2955 Cropsey Ave    Brooklyn    NY

751

   630 Lincoln Hwy Rt 1    Fairless Hills    PA

6151

   105 West Street    Bristol    CT

6152

   1053 Farmington Ave.    Bristol    CT

6153

   228 Pine Street    Bristol    CT

6154

   948 Pine Street    Bristol    CT

6155

   368 West High Street    Cobalt    CT

6156

   384 Main Street    Durham    CT

6157

   1 Main Street    Ellington    CT

6158

   56 Enfield Street    Enfield    CT

6159

   1387 Farmington Ave.    Farmington    CT

6160

   867 Wethersfield Ave.    Hartford    CT

6161

   923 Maple Ave.    Hartford    CT

6162

   1101 East Main Street    Meriden    CT

6163

   619 South Main Street    Middletown    CT

6164

   710 West Main Street    New Britain    CT

6165

   194 Kelsey Street    Newington    CT

6166

   105 Washington Ave.    North Haven    CT

6167

   67 East Main Street    Plainville    CT

6168

   699 Main Street    Plymouth    CT

6169

   875 Windham Road    South Windham    CT

6170

   856 Sullivan Ave.    South Windsor    CT

6171

   801 Thompsonville Road    Suffield    CT

6172

   506 Talcotville Road    Vernon    CT

6173

   720 North Colony Road    Wallingford    CT



--------------------------------------------------------------------------------

Property #    Address    City    State

6175

   1030 Hamilton Ave.    Waterbury    CT

6176

   1676 Watertown Ave.    Waterbury    CT

6177

   467 Wolcott Street    Waterbury    CT

6178

   1219 Main Street    Watertown    CT

6179

   930 Silas Deane Highway    Wethersfield    CT

6180

   528 Main Street    West Haven    CT

6181

   1309 Boston Post Road    Westbrook    CT

6182

   1440 West Main Street    Willimantic    CT

6184

   245 Ella Grasso Highway    Windsor Locks    CT

6185

   269 Main Street    Windsor Locks    CT

6722

   1030 Blue Hills Road    Bloomfield    CT

6742

   36 Danbury Road    Ridgefield    CT

6743

   2098 Fairfield Avenue    Bridgeport    CT

6744

   331 West Avenue    Norwalk    CT

6748

   16 Long Ridge Road    Stamford    CT

6751

   1235 Park Avenue    Bridgeport    CT

6753

   1464 Fairfield Avenue    Bridgeport    CT

6756

   2750 North Ave.    Bridgeport    CT

6759

   241 Kimberly Avenue    New Haven    CT

6762

   179 Noroton & West Aves    Darien    CT

6764

   271 Post Road East    Westport    CT

6765

   224 Magee Avenue    Stamford    CT

6766

   3050 Whitney Ave    Hamden    CT

6768

   59 West Broad Street    Stamford    CT

6771

   1046 Boston Post Road    Guilford    CT

6777

   300 Bridgeport Avenue    Milford    CT

6778

   265 Boston Avenue    Stratford    CT

6781

   231 Cherry St    Milford    CT

6782

   721 Kings Hwy    Fairfield    CT

6813

   813 Federal Road    Brookfield    CT

6819

   206 Main Ave.    Norwalk    CT

6822

   886 Hartford Rd.    Manchester    CT

6826

   1919 Broad St.    Hartford    CT

6831

   158 Fitch St.    New Haven    CT

6834

   242 S. Salem Rd.    Ridgefield    CT

6836

   3725 Madison Avenue    Bridgeport    CT

6837

   210 Danbury Rd.    Wilton    CT

6852

   578 S Main St    Middletown    CT

6853

   126 South Road    Enfield    CT

6864

   1022 Burnside Avenue    East Hartford    CT



--------------------------------------------------------------------------------

Property #    Address    City    State

6865

   749 Main Street    Watertown    CT

6871

   441 West Avon Road    Avon    CT

6872

   339 Old Hartford Road    Colchester    CT

8644

   4700 Kirkwood Highway    Wilmington    DE

8645

   3506 Phil-Wilm Pike    Claymont    DE

8667

   1147 Christiana Road    Newark    DE

8676

   1712 Lovering Ave.    Wilmington    DE

28025

   23 Main St.    Fairfield    ME

28027

   515 Lisbon St    Lewiston    ME

28052

   Main And Elm Sts    Biddeford    ME

28206

   211 Lisbon Road    Lisbon    ME

28207

   Lisbon & Union Streets    Lisbon Falls    ME

28208

   460-464 Warren Avenue    Portland    ME

28215

   161 Bridgton Road    Westbrook    ME

28222

   207 Broadway    South Portland    ME

28223

   510 Sabattus Street    Lewiston    ME

28227

   393 Western Avenue Suite 1-3    Augusta    ME

29101

   11055 Baltimore Ave.    Beltsville    MD

29102

   11417 Cherry Hill Road    Beltsville    MD

29103

   10405 Baltimore Ave.    Beltsville    MD

29104

   4040 Powder Mill Road    Beltsville    MD

29105

   5650 Annapolis Road    Bladensburg    MD

29106

   16450 Harbour Way    Bowie    MD

29107

   8901 Central Ave.    Capitol Heights    MD

29108

   6441 Coventry Way    Clinton    MD

29109

   7110 Baltimore Ave.    College Park    MD

29110

   8401 Baltimore Ave.    College Park    MD

29111

   5921 Marlboro Pike    District Heights    MD

29112

   5520 Marlboro Pike    District Heights    MD

29113

   7631 Marlboro Pike    Forestville    MD

29114

   10815 Indian Head Highway    Fort Washington    MD

29115

   7619 Greenbelt Road    Greenbelt    MD

29116

   6727 Riggs Road    Hyattsville    MD

29117

   3200 Queens Chapel Road    Hyattsville    MD

29118

   7106 Martin L. King Jr. Hwy.    Landover    MD

29119

   7545 Landover Road    Landover    MD

29120

   6579 Annapolis Road    Landover Hills    MD

29121

   5806 Landover Road    Landover Hills    MD

29122

   9500 Lanham Severn Road    Lanham    MD

29123

   8850 Gorman Road    Laurel    MD



--------------------------------------------------------------------------------

Property #    Address    City    State

29124

   801 Washington Blvd.    Laurel    MD

29125

   3384 Fort Meade Road    Laurel    MD

29126

   7801 Sandy Spring Road    Laurel    MD

29127

   15151 Sweitzer Lane    Laurel    MD

29128

   14701 Baltimore Ave.    Laurel    MD

29129

   5622 St. Barnabas Road    Oxon Hill    MD

29130

   6631 Riverdale Road    Riverdale    MD

29131

   6117 Baltimore Blvd.    Riverdale    MD

29132

   6400 Central Ave.    Seat Pleasant    MD

29134

   3000 Colebrooke Drive    Suitland    MD

29135

   4747 Silver Hill Road    Suitland    MD

29136

   3399 Branch Ave.    Temple Hills    MD

29137

   10350 Campus Way South    Upper Marlboro    MD

29138

   1597 Livingston Road    Accokeek    MD

29815

   353 Baltimore Boulevard    Westminster    MD

29817

   Us Rt #11    Williamsport    MD

30161

   65 Main Street    Milford    MA

30317

   1744 Centre St.    West Roxbury    MA

30324

   1 Powder Mill Rd    Maynard    MA

30326

   221 Main St.    Gardner    MA

30327

   663 Washington St    Stoughton    MA

30331

   295 Mass. Ave.    Arlington    MA

30332

   484 Broadway    Methuen    MA

30344

   245 N. Main St.    Randolph    MA

30352

   110 Galen St.    Watertown    MA

30374

   22 Bridge Street    Dedham    MA

30375

   4 Whiting Street    Hingham    MA

30392

   61 Homer Avenue    Ashland    MA

30393

   325 Washington St    Woburn    MA

30404

   563 Trapelo Rd.    Belmont    MA

30409

   792 Truman Hywy    Hyde Park    MA

30411

   2081 Revere Beach Parkway    Everett    MA

30429

   63 S. Washington St.    North Attleboro    MA

30436

   527 Grafton Street    Worcester    MA

30438

   835 Rockdale Ave. (North    New Bedford    MA

30445

   150 Plymouth Ave    Fall River    MA

30457

   609 Park Ave.    Worcester    MA

30458

   East Main St    Webster    MA

30466

   185 Mechanic St    Clinton    MA

30468

   10 Main St.    Foxborough    MA



--------------------------------------------------------------------------------

Property #    Address    City    State

30472

   564 Main St.    Clinton    MA

30488

   112 Barnstable Rd    Hyannis    MA

30515

   331 Bennington St    Boston    MA

30521

   964 Boylston St    Newton    MA

30524

   40 Davis Straits    Falmouth    MA

30545

   30 Lowell Street    Methuen    MA

30546

   399 Webster Street    Rockland    MA

30552

   1052 S. Main Street    Bellingham    MA

30553

   531 Mt Pleasant St    New Bedford    MA

30558

   421 Taunton Avenue    Seekonk    MA

30559

   571 Main St.    Walpole    MA

30561

   785 Turnpike Street    North Andover    MA

30562

   1 Oak Hill Road    Westford    MA

30600

   309 Chelmsford Street    Lowell    MA

30602

   481 Washington Street    Auburn    MA

30603

   245 Haverhill Street    Methuen    MA

30604

   9 Haverhill Road    Amesbury    MA

30605

   71 East Main Street    Georgetown    MA

30610

   581 Boston Post Rd    Billerica    MA

30612

   679 Main St.    Chatham    MA

30615

   709 Main St. (Rt. 39)    Harwich    MA

30618

   801 Lakeview Ave    Lowell    MA

30619

   163-164 Pelham Street    Methuen    MA

30623

   96 Cranberry Hwy Po Bx991    Orleans    MA

30624

   1-1/2 Sylvan Street    Peabody    MA

30625

   60-70 Franklin Street    Quincy    MA

30627

   94 Jackson Street    Salem    MA

30629

   869 Main St (Rt 38)    Tewksbury    MA

30631

   714 W Falmouth Hwy    Falmouth    MA

30633

   262 Groton Road    Westford    MA

30634

   317 Montvale Ave.    Woburn    MA

30635

   476 Main Street    Yarmouthport    MA

30636

   724 Bedford St    Bridgewater    MA

30648

   321 Adams Street    Dorchester    MA

30652

   860 Southbridge St.    Auburn    MA

30653

   2 Summer St & James St.    Barre    MA

30654

   390 Belmont Street    Worcester    MA

30657

   1177 No. Main Street    Clinton    MA

30658

   974 Southbridge Street    Worcester    MA

30662

   71 East Central Street    Franklin    MA



--------------------------------------------------------------------------------

Property #    Address    City    State

30663

   77 Highland Street    Worcester    MA

30664

   199 Falmouth Road    Hyannis    MA

30665

   288 Central Street    Leominster    MA

30666

   248 Lincoln Street    Worcester    MA

30669

   48 West Main Street    Northborough    MA

30672

   21 West Boylston Street    West Boylston    MA

30674

   176 Worcester Rd.    Southbridge    MA

30676

   1308 State Hwy (Rte. 28)    South Yarmouth    MA

30677

   205 Worcester Road    Sterling    MA

30678

   318 Boston Road    Sutton    MA

30679

   1107 Pleasant Street    Worcester    MA

30681

   Rt.140,Main St. & Hartford Pk    Upton    MA

30683

   11 Milk Street    Westborough    MA

30684

   570 Main Street    Harwichport    MA

30685

   30 Chandler Street    Worcester    MA

30686

   193 Southwest Cutoff    Worcester    MA

30687

   942 South Street    Fitchburg    MA

30688

   702 West Boylston Street    Worcester    MA

30691

   90 Worcester Street    North Grafton    MA

30693

   109 South Main Street    Oxford    MA

30694

   54 Stafford Street    Worcester    MA

30695

   223 Main Street    Athol    MA

30697

   1264 Grafton Street    Worcester    MA

30700

   1660 Worcester Road    Framingham    MA

30702

   Cape Road (Rt. 140) & Water St    Milford    MA

30704

   2 Hartford Avenue    Uxbridge    MA

30713

   274 High Street    Lowell    MA

40000

   4810 East Highland Drive    Jonesboro    AR

40001

   17055 Lakewood Blvd.    Bellflower    CA

40002

   6001 Goodyear Road    Benicia    CA

40003

   46651 Dillon Road    Coachella    CA

40004

   690 El Cajon Blvd.    El Cajon    CA

40005

   903 Ventura Street    Fillmore    CA

40006

   15933 Main Street    Hesperia    CA

40007

   8471 Walker Street    La Palma    CA

40008

   13236 Poway Road    Poway    CA

40009

   1110 West Gladstone Street    San Dimas    CA

40030

   750 East 25Th Street    Baltimore    MD

40031

   2207 North Howard Street    Baltimore    MD

40032

   8300 Baltimore National Pike    Ellicott City    MD



--------------------------------------------------------------------------------

Property #    Address    City    State

40033

   1102 South Fayetteville Street    Asheboro    NC

40035

   120 South Linville Road    Kernersville    NC

40038

   722 Highway Street    Madison    NC

40039

   1002 Us Highway 70 East    New Bern    NC

40041

   3100 Old Hollow Road    Walkertown    NC

40042

   634 South Main Street    Walnut Cove    NC

40043

   4206 Reidsville Road    Winston Salem    NC

40044

   Hwy. 85 & Interstate 94    Belfield    ND

40045

   24 Allenstown Road    Allenstown    NH

40046

   4 Technology Drive    Bedford    NH

40047

   28 West River Road    Hooksett    NH

40048

   1731 East Division Street    Arlington    TX

40049

   1600 Wells Branch Parkway    Austin    TX

40050

   5301 North Lamar Blvd.    Austin    TX

40051

   13201 Fm (Ranch Road) 620 N    Austin    TX

40051

   13201 Fm (Ranch Road) 620 N    Austin    TX

40052

   3501 Harwood Road    Bedford    TX

40053

   901 South Bell Blvd.    Cedar Park    TX

40054

   5301 North Beach Street    Fort Worth    TX

40054

   5301 North Beach Street    Fort Worth    TX

40055

   307 East Fm 2410    Harker Heights    TX

40055

   307 East Fm 2410    Harker Heights    TX

40056

   11912 Old Galveston Road    Houston    TX

40056

   11912 Old Galveston Road    Houston    TX

40057

   103 North Main    Keller    TX

40057

   103 North Main    Keller    TX

40058

   300 East Corporate Drive    Lewisville    TX

40059

   318 West Main Street    Midlothian    TX

40060

   5800 Davis Blvd.    North Richland Hills    TX

40061

   2201 I-35 South    San Marcos    TX

40062

   12310 Nw H.K.Dodgen Loop    Temple    TX

40062

   12310 Nw H.K.Dodgen Loop    Temple    TX

40063

   5745 Highway 121    The Colony    TX

40064

   100 South New Road    Waco    TX

40064

   100 South New Road    Waco    TX

40065

   801 North Holman Street    Brookland    AR

40066

   2028 North Church Street    Jonesboro    AR

55211

   Danforth Circle    Derry    NH

55234

   70 Plaistow Road    Plaistow    NH

55236

   18 High Street    Somersworth    NH



--------------------------------------------------------------------------------

Property #    Address    City    State

55237

   164 Main Street And Granite    Salem    NH

55238

   2 Mohawk Drive    Londonderry    NH

55239

   129 South Main Street    Rochester    NH

55244

   605 Daniel Webster Hwy    Merrimack    NH

55245

   485 Amherst St    Nashua    NH

55246

   135 Bridge Street    Pelham    NH

55247

   219 Pembroke Street    Pembroke    NH

55249

   Route 11 & Ten Rod Rd    Rochester    NH

55250

   74 Hancock Street    Rochester    NH

55253

   463 High Street    Somersworth    NH

55254

   108 Portsmouth Ave.    Exeter    NH

55256

   Rt 101    Candia    NH

55257

   Rt 125    Epping    NH

55258

   1890 Dover Road    Epsom    NH

55261

   4 Amherst Street    Milford    NH

55265

   1815 Woodbury Ave    Portsmouth    NH

55267

   233 S. Broadway    Salem    NH

55268

   587 Lafayette Road    Seabrook    NH

55274

   32 Bridge Street    Pelham    NH

56003

   81 Route #94    Mcafee    NJ

56025

   124 W. Mt.Pleasant Ave.    Livingston    NJ

56027

   1296 Rt. 33 & Hamilton Sq    Trenton    NJ

56047

   661 Bloomfield Ave    Nutley    NJ

56048

   182 Pennington Ave.    Trenton    NJ

56051

   1940 Rt 34 & Allenwood Rd    Wall Township    NJ

56056

   2352 Morris Avenue (Rahway    Union    NJ

56062

   Rts #571 & #535    Cranbury    NJ

56073

   208 Branchport Avenue    Long Branch    NJ

56075

   1101 E. Jersey St. (Madis    Elizabeth    NJ

56082

   158 W. Sylvania Avenue    Neptune City    NJ

56084

   8 Stonehouse Road    Basking Ridge    NJ

56086

   1545 Hurffville Road    Deptford    NJ

56087

   2061 Fellowship & Springdale R    Cherry Hill    NJ

56088

   401 Egg Harbor Road    Sewell    NJ

56092

   Rt #31 & Bartles Corner Road    Flemington    NJ

56096

   75 Springside & Woodlane Rds.    Westampton Twp    NJ

56101

   1870 Kuser Rd.    Trenton    NJ

56109

   16Th & F Sts.    Belmar    NJ

56113

   Route #71 & Wall Road    Spring Lake    NJ

56118

   1213 Route 27    Franklin Twp.    NJ



--------------------------------------------------------------------------------

Property #    Address    City    State

56119

   29 Route 12 & Broad Street    Flemington    NJ

56131

   141 Kings Highway    Mt. Royal    NJ

56139

   119 Godwin Avenue    Midland Park    NJ

56142

   263 E. 29Th St & Rt. 20    Paterson    NJ

56145

   3639 Route 9 (North)    Freehold    NJ

56156

   1 West 9Th Street    Ocean City    NJ

56167

   414 Route 206    Hillsborough    NJ

56169

   128 Chestnut Ridge Rd & Lake    Montvale    NJ

56206

   Route #1 And Washington R    Princeton    NJ

56215

   1705 Route 33 (Corlies Ave)    Neptune    NJ

56252

   473 Main Street    Belleville    NJ

56255

   2501 Bridge Ave.    Point Pleasant    NJ

56260

   1413 North Broad Street    West Deptford    NJ

56263

   176 West End Avenue    Somerville    NJ

56276

   1490 Bergen Boulevard    Fort Lee    NJ

56294

   592 Route 70    Brick    NJ

56297

   650 Route 15 South    Lake Hopatcong    NJ

56326

   2551 Brunswick Ave.    Trenton    NJ

56803

   125 N.Washington Ave.(Hic    Bergenfield    NJ

56847

   1112 Route #22 Summit Rd    Mountainside    NJ

56852

   134 Nj Rt. #4 (East Bound    Englewood    NJ

56869

   749 Lyons Avenue    Irvington    NJ

56873

   989 Somerset St.    Watchung    NJ

56877

   Shunpike & Green Village    Green Village    NJ

56886

   1060 Stuyvesant Ave    Irvington    NJ

56891

   171 Bloomfield Ave. (Berk    Bloomfield    NJ

56892

   88 E. Mcfarlan St    Dover    NJ

56893

   Bordentown Ave. & Ernston    Parlin    NJ

56897

   2510 Tonnelle Ave.(N.Berg    North Bergen    NJ

56899

   N.J. Route #17 -(South)    Hasbrouck Heights    NJ

56904

   571 Inman Avenue (Jordan)    Colonia    NJ

56915

   51 North Walnut Street    Ridgewood    NJ

56921

   615 Washington Ave.    Washington Township    NJ

56922

   357 N.J. Rte #17    Paramus    NJ

56926

   2284 Route #4    Fort Lee    NJ

56939

   Ocean And Riverdale    Monmouth Beach    NJ

56962

   1067 South Broad Street    Trenton    NJ

56999

   585 Northfield Ave    West Orange    NJ

58006

   232 North Long Beach Road    Rockville Centre    NY

58007

   70-21 73Rd Place (Central    Glendale    NY



--------------------------------------------------------------------------------

Property #    Address    City    State

58012

   206-06 Jamaica Ave.    Bellaire    NY

58022

   86 North Babylon Tpke    North Merrick    NY

58027

   120 Cutter Mill Rd    Great Neck    NY

58031

   665 Glen Cove Avenue    Glen Head    NY

58032

   347 Nassau Blvd.    Garden City    NY

58046

   90 Glen Cove Road    East Hills    NY

58054

   490 Pulaski Road    Greenlawn    NY

58061

   606 Wantagh Avenue    Levittown    NY

58064

   1880 Front Street    East Meadow    NY

58065

   3730 Hempstead Tpke.    Levittown    NY

58077

   2495 Cropsey Ave.    Brooklyn    NY

58079

   3902 Avenue U    Brooklyn    NY

58085

   204-12 Northern Blvd    Bayside    NY

58092

   657 Sawmill River Rd    Ardsley    NY

58101

   774 Tuckahoe Rd.    Yonkers    NY

58119

   5801 Flatlands Ave    Brooklyn    NY

58121

   67 Quaker Ridge Rd.    New Rochelle    NY

58131

   15 Veterans Memorial Hwy.    Commack    NY

58141

   378 Main St. & Brick Kiln Rd.    Sag Harbor    NY

58142

   2 Montauk Highway    East Hampton    NY

58144

   1525 Montauk Highway    Mastic    NY

58154

   1982 Bronxdale Ave.    Bronx    NY

58184

   757 Central Park Av    Yonkers    NY

58205

   51-63 Eighth Ave.    New York    NY

58295

   1164 Rte. 112    Port Jefferson    NY

58329

   171 N Highland Av    Ossining    NY

58401

   3694 Barger St    Shrub Oak    NY

58409

   119 West 145Th St    New York    NY

58415

   2001 Gravesend Neck Road    Brooklyn    NY

58441

   1881 Forest Ave.    Staten Island    NY

58442

   1201 Victory Blvd.    Staten Island    NY

58443

   717 Richmond Rd    Staten Island    NY

58535

   4780 Boston Post Road    Pelham Manor    NY

58553

   5931 Amboy Road (Bethune)    Staten Island    NY

58558

   5 Fingerboard St.    Staten Island    NY

58574

   241 Terry Road    Smithtown    NY

58576

   520 Hicksville Rd.    Massapequa    NY

58592

   242 Dyckman Street    New York    NY

58596

   700 Route #211 East    Middletown    NY

58602

   532 Plandome Rd.    Manhasset    NY



--------------------------------------------------------------------------------

Property #    Address    City    State

58703

   1372 Union St & Brandywine Ave    Schenectady    NY

58727

   3159 Troy-Schenectady Rd    Niskayuna    NY

58732

   Terminal & Prospect St.    Poughkeepsie    NY

58774

   165 Route 59    Monsey    NY

58829

   3229 Sunrise Highway    Wantagh    NY

58836

   26-27 College Point Boulevard    Flushing    NY

58855

   4220 Sheridan Drive    Amherst    NY

58856

   1780 Seneca Street    Buffalo    NY

58858

   595 Ontario Street    Buffalo    NY

58859

   650 Tonawanda Street    Buffalo    NY

58860

   2211 Grand Island Boulevard    Grand Island    NY

58861

   5461 Southwestern Boulevard    Hamburg    NY

58862

   660 Englewood Avenue    Tonawanda    NY

58865

   820 Center Street    Lewiston    NY

58866

   6302 Buffalo Avenue    Niagara Falls    NY

58871

   6130 Main Street    Williamsville    NY

58900

   916 State Route 244    Alfred Station    NY

58901

   99 South Main Street    Avoca    NY

58902

   5267 Clinton Street Road    Batavia    NY

58903

   6890 Byron-Holley Road    Byron    NY

58904

   131 South Main Street    Castile    NY

58905

   2 East Buffalo Street    Churchville    NY

58906

   2594 Main Road    East Pembroke    NY

58907

   2 Pennsylvania Ave.    Friendship    NY

58908

   145 North Main Street    Naples    NY

58909

   4179 Buffalo Road    Rochester    NY

58911

   2 South Center Street    Perry    NY

58912

   41 South Main Street    Prattsburgh    NY

58913

   11 West Lamoka Ave.    Savona    NY

58914

   2357 North Main Street    Warsaw    NY

58915

   215 North Main Street    Wellsville    NY

58916

   3774 Chili Ave.    Rochester    NY

58917

   336 West Washington Street    Bath    NY

58918

   3211 County Road # 10    Canandaigua    NY

58921

   5763 Big Tree Road    Lakeville    NY

58922

   3705 Main Street    Greigsville    NY

58923

   335-337 East Henrietta Road    Rochester    NY

67215

   40Th Street & Powelton Av    Philadelphia    PA

67227

   3050 Lehigh Street    Allentown    PA

67235

   552-554 Markley Street    Norristown    PA



--------------------------------------------------------------------------------

Property #    Address    City    State

67243

   596 Lancaster Ave. & Penn St.    Bryn Mawr    PA

67244

   725 Fayette Street    Conshohocken    PA

67249

   6301 Castor & Robbins Avenue    Philadelphia    PA

67253

   907 Huntingdon Pike    Huntingdon Valley    PA

67254

   1150 Bustleton Pike    Feasterville    PA

67258

   6700 Bustleton Ave    Philadelphia    PA

67261

   2101 Oregon Pike    Philadelphia    PA

67265

   5700 Ridge Ave & Shurs    Philadelphia    PA

67266

   8244-8256 Lowber Avenue    Philadelphia    PA

67271

   102 West Eagle Road    Havertown    PA

67272

   401 East Baltimore Avenue    Media    PA

67274

   100 East Champlost Avenue    Philadelphia    PA

67276

   7800 Ridge Ave    Philadelphia    PA

67278

   417 East Providence Road    Aldan    PA

67288

   Rt 1 & Old Lincoln Hwy.    Trevose    PA

67298

   1320 West Chester Pike    Havertown    PA

67367

   5300 Springfield Road    Clifton Hgts.    PA

67381

   Oak & Providence Roads    Aldan    PA

67401

   134 West Baltimore Avenue    Clifton Hgts    PA

67402

   2401 N.Broad St & York St    Philadelphia    PA

67405

   405 West Bridge Street    Morrisville    PA

67409

   8797 Frankford Ave. & Magargee    Philadelphia    PA

67415

   1 Nutt Road    Phoenixville    PA

67419

   894 North Charlotte Street    Pottstown    PA

67425

   301-303 Harleysville Pike    Souderton    PA

67431

   313 Swamp Road    Furlong    PA

67433

   Main Rt #611 & East St.    Doylestown    PA

67434

   778 2Nd Street Pike    Richboro    PA

67437

   301 East Johnson Highway    Norriton Twp.    PA

67531

   306 Main Street    Trappe    PA

67602

   3710 Westchester Pike    Newtown Square    PA

67613

   1009 Brooke Blvd    Reading    PA

67613

   1009 Brooke Blvd    Reading    PA

67618

   8009 Old York Road    Elkins Park    PA

67624

   6100 York Road    New Oxford    PA

67638

   50 Main St (Getty)    Glen Rock    PA

67664

   2250 Cottman Ave.    Philadelphia    PA

67665

   4630 William Flynn Highway    Allison Park    PA

67666

   2401 Freeport Road    New Kensington    PA

68003

   1015 Sandy Lane    Warwick    RI



--------------------------------------------------------------------------------

Property #    Address    City    State

68005

   1188 Cumberland Hill Road    Woonsocket    RI

68007

   1271 Broad Street    Providence    RI

68200

   216 Main Street    Ashaway    RI

68607

   Massasoit Ave. & Dexter    East Providence    RI

68614

   33 Jefferson Blvd.    Warwick    RI

68619

   899 Pontiac Avenue    Cranston    RI

68623

   227 County Road    Barrington    RI

68643

   1879 Mineral Spring Ave.    N. Providence    RI

68645

   732 Willett Ave.    East Providence    RI

68646

   Rr 11 4087 Tower Hill Rd    Wakefield    RI

69016

   Route 61 & Rr # 3 (Mt Carbon)    Pottsville    PA

69019

   Rt 61 Rd #5 (Fairlane)    Pottsville    PA

69416

   518 Greenfield Road    Lancaster    PA

69424

   302 Highland Drive    Mountville    PA

69425

   Route 72 & Long Lane    Ebenezer    PA

69439

   203 S. Third Street    Oxford    PA

69440

   1001 Buchert Road    Pottstown    PA

69484

   W. Greenwich & Schylkill Ave    Reading    PA

69495

   7710 Allentown Blvd    Harrisburg    PA

69503

   1100 Millersville Pike    Lancaster    PA

69504

   312 West Main Street    New Holland    PA

69679

   3500 Kutztown Road    Laureldale    PA

69682

   Main & S.High Streets    Arendtsville    PA

69683

   308 E. Wyomissing Avenue    Mohnton    PA

69690

   Route 16    Mcconnellsburg    PA

70000

   101 East Main Street    Crestline    OH

70001

   2424 Possum Run Road    Mansfield    OH

70002

   876 Park Ave. East    Mansfield    OH

70003

   150 Sandusky Street    Monroeville    OH

71271

   1033 West Little Creek Rd.    Norfolk    VA

71500

   10030 Sliding Hill Road    Ashland    VA

71501

   2102 A South Main St.    Farmville    VA

71502

   2515 Salem Church Road    Fredericksburg    VA

71503

   620 Cambridge Street    Fredericksburg    VA

71504

   11517 Tidewater Trail    Fredericksburg    VA

71505

   8520 Jefferson Davis Hwy.    Fredericksburg    VA

71506

   4690 Pouncey Tract Road    Glen Allen    VA

71507

   11390 Nuckols Road    Glen Allen    VA

71508

   5306 James Madison Highway    King George    VA

71509

   12132 King William Rd.    King William    VA



--------------------------------------------------------------------------------

Property #    Address    City    State

71510

   9200 Chamberlayne Ave.    Mechanicsville    VA

71511

   6675 Cold Harbor Road    Mechanicsville    VA

71512

   7559 Cold Harbor Road    Mechanicsville    VA

71513

   8188 Atlee Road    Mechanicsville    VA

71513

   8188 Atlee Road    Mechanicsville    VA

71513

   8188 Atlee Road    Mechanicsville    VA

71513

   8188 Atlee Road    Mechanicsville    VA

71514

   7119 Mechanicsville Tpke.    Mechanicsville    VA

71515

   9492 Chamberlayne Road    Mechanicsville    VA

71516

   6110 Mechanicsville Tpke.    Mechanicsville    VA

71517

   16575 Mountain Road    Montpelier    VA

71518

   23002 Airport Street    Petersburg    VA

71519

   2650 New Market Road    Richmond    VA

71520

   23755 Rodgers Clark Blvd.    Ruther Glen    VA

71521

   4001 E. Williamsburg Road    Sandston    VA

71522

   11625 Brock Road    Spotsylvania    VA

85000

   6227 Phillips Highway    Jacksonville    FL

85001

   10917 North Main Street    Jacksonville    FL

85002

   422 West 21St. Street    Jacksonville    FL

85003

   810 North Mcduff Ave.    Jacksonville    FL

85004

   6563 Commonwealth Ave.    Jacksonville    FL

85005

   2920 Silver Star Road    Orlando    FL



--------------------------------------------------------------------------------

SCHEDULE 3.05(D)(1)

MORTGAGE PROPERTY LEASES

Master Energy Lease, dated September 27, 2005, between Trustreet Properties,
Inc., CNL APF Partners, L.P., Fuel Supply, Inc., USRP (Molly), LLC, USRP (Bob),
LLC, USRP (Fred), LLC, USRP (Sarah), LLC, USRP (Hawaii), LLC, USRP (Jennifer),
LLC, and USRP (Steve), LLC, collectively as Landlord, and Aloha Petroleum, Ltd.,
as Tenant, as assigned to Getty HI Leasing, Inc. pursuant to that certain
Assignment and Assumption of Master Energy Lease, dated March 31, 2007, between
Landlord, as Assignor, and Getty HI Leasing, Inc., as Assignee.

Unitary Net Lease Agreement, dated March 30, 2011, between GTY MA/NH Leasing,
Inc., as Lessor, and Nouria Energy Ventures I, LLC, as Lessee.

Unitary Net Lease Agreement, dated January 13, 2011, between GTY NY Leasing,
Inc., as Lessor, and CPD NY Energy Corp., as Lessee.

Unitary Net Lease Agreement, dated September 25, 2009, between GTY MD Leasing,
Inc., as Lessor, and White Oak Petroleum, LLC, as Lessee.



--------------------------------------------------------------------------------

SCHEDULE 3.05(D)(2)

ADDITIONAL LEASES

[***]1

 

1  [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

SCHEDULE 3.05(D)(3)

RENT ROLL

[***]2

 

 

2  [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

SCHEDULE 3.05(E)

GROUND LEASES

 

Property #    Address    City    State 30203    380 SOUTHBRIDGE STREET    AUBURN
   MA 30205    257 WEST BOYLSTON STREET    WEST BOYLESTON    MA 30209    61 63
MIDDLESEX TURNPIKE    BURLINGTON    MA 30210    189 CHELMSFORD STREET   
CHELMSFORD    MA 30212    149 ENDICOTT STREET    DANVERS    MA 30215    264
TIMPANY BLVD    GARDNER    MA 30216    26 COMMERCIAL ROAD    LEOMINSTER    MA
30217    436 LANCASTER STREET    LEOMINSTER    MA 30218    460 KING STREET   
LITTLETON    MA 30232    30 LACKEY DAM ROAD    UXBRIDGE    MA 30235    128
TURNPIKE ROAD    WESTBOROUGH    MA 55306    100 MAST RD (SR 114)    GOFFSTOWN   
NH 55307    1326 HOOKSETT ROAD    HOOKSETT    NH 55312    1932 SOUTH WILLOW
STREET    MANCHESTER    NH 55319    270 MAIN DUNSTABLE ROAD    NASHUA    NH
58627    399 GREENWICH AVE.    GOSHEN    NY 58632    80 BEDFORD ROAD    KATONAH
   NY 58642    1423 ROUTE 300    NEWBURGH    NY 58648    101 South Ridge Street
   PORT CHESTER    NY 58649    425 BOSTON ROAD    PORT CHESTER    NY



--------------------------------------------------------------------------------

Property #    Address    City    State 58658    ROUTE 35 & BOUTON ROAD    SOUTH
SALEM    NY 58660    407 WHITE PLAINS ROAD    EASTCHESTER    NY 58662    19
MARBLE AVE.    THORNWOOD    NY 58664    1050 ROUTE 9    WAPPINGERS FALLS    NY
58668    1237 MAMARONECK AVE.    WHITE PLAINS    NY 58669    1176 NEPPERHAN AVE.
   YONKERS    NY 58672    2035 SAW MILL RIVER ROAD    YORKTOWN HEIGHTS    NY
58676    3081 ROUTE 22    PATTERSON    NY 58678    HUTCHINSON RIVER PARKWAY   
WHITE PLAINS    NY 58679    838 KIMBALL AVE.    YONKERS    NY 58680    275 ROUTE
59 EAST    NANUET    NY



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.01

ENVIRONMENTAL REMEDIATION AND COMPLIANCE MATTERS

 

Property #    Address    City    State    Lifecycle Phase 6    1672 86th Street
   Brooklyn    New York    Assessment 7    161-51 Baisley Boulevard    Jamaica
   New York    RAP Implementation 8    75-41 Yellowstone Blvd    Rego Park   
New York    O & M 16    98-21 Rockaway Boulevard    Ozone Park    New York   
RAP Implementation 17    1780 Coney Island Avenue    Brooklyn    New York    RAP
Implementation 20    1810 CROSS BRONX EXP.    BRONX    New York    Closure
Activities 38    2686 Long Beach Road    Oceanside    New York    Assessment 65
   1 MONTAUK & CARLTON AVE    EAST ISLIP    New York    Assessment 77    758
Pelham Road    New Rochelle    New York    Closure Activities 91    40 N. Stone
Avenue    Elmsford    New York    O & M 93    4350 Boston Post Road    Pelham
Manor    New York    Closure Activities 100    140 Franklin Turnpike    Mahwah
   New Jersey    Closure Compliance 101    221 ROUTE 303    VALLEY COTTAGE   
New York    O & M 102    2311 Crompound Road    Peekskill    New York    RAP
Prep 103    200 Westchester Avenue    Port Chester    New York    RAP Prep 114
   2453 Westchester Avenue    Bronx    New York    Assessment 116    128 EAST
MAIN ST    ELMSFORD    New York    O & M 117    946 BOSTON POST RD.   
MAMARONECK    New York    O & M 163    1738 RT.9W    KINGSTON    New York    O &
M 190    1809 ROUTE 1    RAHWAY    New Jersey    Assessment 200    13 Clarke
Avenue    Staten Island    New York    O & M 214    116-60 Sutphin Boulevard   
Jamaica    New York    Closure Activities 223    6418 8th Avenue    Brooklyn   
New York    Closure Compliance 229    125 KINGS HIGHWAY    BROOKLYN    New York
   O & M 232    211-02 Jamaica Avenue    Bellaire    New York    Closure
Compliance



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 234    1125-27
Richmond Terrace    Staten Island    New York    Closure Activities 235    1820
Richmond Road    Staten Island    New York    Assessment 252    4301 BOSTON POST
ROAD    BRONX    New York    O & M 257    895 Melrose Avenue    Bronx    New
York    Closure Activities 269    1827 Westchester Avenue    Bronx    New York
   O & M 270    2400 East Tremont Avenue    Bronx    New York    RAP
Implementation 275    495 E. 180Th & Bathgate    Bronx    New York    Closure
Activities 278    944 Central Park Avenue    Yonkers    New York    O & M 288   
State Highway 36 & Avenue D    Atlantic Highlands    New Jersey    Closure
Activities 299    481 UNION AVE    WESTBURY    New York    Assessment 301    257
North Broadway    SLEEPY HOLLOW    New York    O & M 304    1297 Route 9    Old
Bridge    New Jersey    Closure Activities 312    166-02 Northern Boulevard   
Flushing    New York    O & M 324    4000 Hylan Boulevard    Staten Island   
New York    Closure Compliance 325    1168 PLEASANTVILLE ROAD   
BRIARCLIFF MANOR    New York    O & M 329    1441 Westchester Avenue    Bronx   
New York    Closure Compliance 332    600 South Pelham Parkway    Bronx    New
York    O & M 339    4880 Broadway    New York    New York    Closure Activities
340    89 St. Nicholas Place    New York    New York    Closure Compliance 341
   239 10th Avenue    New York    New York    Closure Activities 348      
Bloomfield    New Jersey    Closure Compliance 353    163-10 Pidgeon Meadow Rd.
   Flushing    New York    Closure Activities 358    185 EAST LINCOLN AVE   
PELHAM    New York    Assessment 362    1212 Victory Boulevard    Staten Island
   New York    Closure Compliance 363    350 ROCKAWAY TPKE    CEDARHURST    New
York    Assessment 365    1324 East Putnam Ave    Old Greenwich    Connecticut
   Predelineation 369    26 E. Post Road    White Plains    New York    RAP
Implementation



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 370    Route 36 &
Atlantic Avenue    Keyport    New Jersey    Closure Activities 396    1842
Victory Boulevard    Staten Island    New York    Closure Activities 444    515
MONTAUK HIGHWAY    BAY SHORE    New York    Closure Compliance 448    1164
MONTAUK HWY    E. PATCHOGUE    New York    Closure Compliance 464    869
ATLANTIC AVE    BALDWIN    New York    Assessment 491    1422 Wantagh Ave.   
Wantagh    New York    Predelineation 506    1300 Englishtown Rd.    Old Bridge
   New Jersey    Closure Compliance 523    1741 Route 37 West    Toms River   
New Jersey    Closure Activities 535    310 Bay Shore Road    N. Babylon    New
York    Closure Activities 539    1255 McBride    W. Paterson    New Jersey   
Closure Activities 564    1103-1107 De Kalb Avenue    Brooklyn    New York   
Closure Activities 570    69 BANK STREET    White Plains    New York   
Assessment 585    611 Main St., E. Hartford    Hartford    Connecticut   
Closure Activities 587    Routes 32 & 87    Franklin    Connecticut    Closure
Compliance 589    176 Tolland Tpke & B Acres    Manchester    Connecticut   
Closure Activities 590    934-938 E. Main St.    Meriden    Connecticut   
Closure Activities 595    222 Danbury Road    New Milford    Connecticut   
Closure Activities 598    170 Taftville-Occum Rd.    Norwich    Connecticut   
Closure Compliance 601    398 Main St.    SOUTHINGTON    Connecticut    Closure
Activities 604    120 Main Street    Terryville    Connecticut    Closure
Activities 606    216 Merrow Road    Tolland    Connecticut    Predelineation
611    Route 32    Waterford    Connecticut    Closure Activities 615    1649
Litchfield Turnpike    Woodbridge    Connecticut    Closure Activities 624    30
W. State Street    Granby    Massachusetts    Closure Activities 625    123 Main
Street    Great Barrington    Massachusetts    Closure Compliance 628    Rte 32
Palmer & Monson Rd    Monson    Massachusetts    Closure Activities 637    2221
Main Street & Carew    Springfield    Massachusetts    Closure Activities



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 643    278 Elm Street
   WESTFIELD    Massachusetts    Assessment 647    2 Pleasantville Rd.   
Ossining    New York    O & M 652    R.D.#1 ROUTE 130    BEVERLY    New Jersey
   Assessment 653    201 Elmora Ave    Elizabeth    New Jersey    Closure
Activities 654    669 SOMERSET STREET    SOMERSET    New Jersey    O & M 655   
4431 Route 9    Englishtown    New Jersey    Closure Activities 656    2737 S.
Broad St.    Hamilton    New Jersey    Closure Compliance 660    100 River
Avenue    Lakewood    New Jersey    Closure Activities 661    100 White Horse
Pike    Lawnside    New Jersey    O & M 664    953 18th Avenue    Newark    New
Jersey    RAP Implementation 665    1292 RT 22 EAST    NORTH PLAINFIELD    New
Jersey    Closure Activities 666    1292 RT 22 East    North Plainfield    New
Jersey    Closure Compliance 667    639 Route 17 South    Paramus    New Jersey
   Closure Activities 670    957 ROUTE 9 NORTH    SOUTH AMBOY    New Jersey   
RAP Implementation 671    2401 ROUTE 24 WEST    UNION    New Jersey   
Assessment 673    6718 Black Horse Pike    Pleasantville    New Jersey   
Closure Activities 677    381 North Avenue    New Rochelle    New York    RAP
Prep 680    208 Foxon Rd.    NORTH BRANFORD    Connecticut    RAP Implementation
684    196 Ross Place    Westfield    New Jersey    Closure Compliance 685    2
Ashford Drive    Dobbs Ferry    New York    Closure Activities 688    301 East &
Whiting St.    Plainville    Connecticut    Closure Activities 709    2955
Cropsey Avenue    Brooklyn    New York    Closure Compliance 751    630 LINCOLN
HWY RT 1    FAIRLESS HILLS    Pennsylvania    Closure Compliance 6130    85
Forbes Ave.    NEW HAVEN    Connecticut    Closure Activities 6709    213 Colony
Street    Meriden    Connecticut    Assessment 6722    1030 Blue Hills Road   
Bloomfield    Connecticut    Closure Activities 6725    850 Hopmeadow Road   
Simsbury    Connecticut    O & M



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 6742    36 Danbury
Road    Ridgefield    Connecticut    Closure Activities 6744    321 West Avenue
   Norwalk    Connecticut    Predelineation 6746    1789 Barnum Ave.   
Bridgeport    Connecticut    Closure Activities 6749    700 DEWEY STREET   
BRIDGEPORT    Connecticut    Closure Activities 6753    1464 Fairfield Ave.   
BRIDGEPORT    Connecticut    Closure Activities 6762    179 Noroton Ave.   
DARIEN    Connecticut    RAP Implementation 6765    224 Magee Avenue    Stamford
   Connecticut    Closure Activities 6768    59 W. Broad St.    STAMFORD   
Connecticut    Assessment 6779    197 Main St.    CHESHIRE    Connecticut    RAP
Implementation 6811    774 Farmington Ave.    Bristol    Connecticut   
Assessment 6813    Cor. Rts #7 & 25    Brookfield    Connecticut    Closure
Activities 6817    1294 E. Main Street    Torrington    Connecticut    Closure
Activities 6819    206 Main St.    NORWALK    Connecticut    Closure Activities
6851    241 White St.    DANBURY    Connecticut    RAP Implementation 6852   
578 S. Main St.    MIDDLETOWN    Connecticut    RAP Implementation 6853    126
South Road    Enfield    Connecticut    Closure Activities 6871    441 W. Avon
Rd.    Avon    Connecticut    RAP Implementation 8641    735 Philadelphia Pike
   Wilmington    Delaware    O & M 8669    1712 Foulk Road    Wilimington   
Delaware    O & M 28002    159 COTTAGE ROAD    SOUTH PORTLAND    Maine   
Assessment 28032    1217 CONGRESS STREET    PORTLAND    Maine    Assessment
28210    59 CAMDEN STREET    ROCKLAND    Maine    Assessment 28222    207
Broadway    SOUTH PORTLAND    Maine    Closure Activities 29811    16603 SETON
AVENUE    EMMITSBURG    Maryland    Closure Compliance 30315    522 Main Street
   S. Weymouth    Massachusetts    Closure Activities 30317    1744 Centre
Street    WEST ROXBURY    Massachusetts    Closure Activities 30339    350
Pleasant Street    BELMONT    Massachusetts    RAP Implementation



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 30344    245 N. Main
Street    Randolph    Massachusetts    RAP Implementation 30352    110 Galen
Street    Watertown    Massachusetts    Closure Activities 30355    306 MAIN ST
   READING    Massachusetts    Closure Activities 30361    191 TALBOT AVENUE   
DORCHESTER    Massachusetts    RAP Prep 30363    469 Washington St.    Weymouth
   Massachusetts    Closure Activities 30375    4 Whiting Street    Hingham   
Massachusetts    Closure Compliance 30393    325 Washington Street    Woburn   
Massachusetts    Closure Activities 30409    792 Truman Highway    Hyde Park   
Massachusetts    Closure Activities 30436    527 Grafton Street    Worcester   
Massachusetts    RAP Prep 30457    609 Park Avenue    Worcester    Massachusetts
   Closure Activities 30458    88 E. Main Street    WEBSTER    Massachusetts   
Assessment 30515    331 Bennington Avenue    BOSTON    Massachusetts    O & M
30518    299 Main Street    Groveland    Massachusetts    Closure Activities
30548    391 Main Street    Williamstown    Massachusetts    Closure Compliance
30551    371 Huttleston Avenue    Fairhaven    Massachusetts    Closure
Activities 30557    63 BROADWAY    TAUNTON    Massachusetts    Closure
Activities 30602    481 Washington Street    Auburn    Massachusetts    Closure
Activities 30603    245 Haverhill Street    Methuen    Massachusetts    Closure
Activities 30606    113 CENTRAL STREET    Ipswich    Massachusetts    Assessment
30610    581 Boston Post Road    BILLERICA    Massachusetts    Closure
Activities 30611    236 S. ELM STREET    HAVERHILL    Massachusetts   
Assessment 30612    679 Main Street    Chatham    Massachusetts    O & M 30616
   20 S. MAIN STREET    IPSWICH    Massachusetts    Closure Activities 30617   
528 North Main Street    LEOMINSTER    Massachusetts    Closure Activities 30629
   869 Main Street    Tewksbury    Massachusetts    Closure Activities 30631   
714 W. Falmouth Hwy    Falmouth    Massachusetts    Closure Activities 30633   
262 Groton Road    Westford    Massachusetts    Closure Activities



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 30646    825
Washington Street    Stoughton    Massachusetts    Closure Activities 30652   
860 Southbridge Street    AUBURN    Massachusetts    Assessment 30657    1177
North Main Street    CLINTON    Massachusetts    Closure Activities 30678    3
Singletary Avenue    Sutton    Massachusetts    Closure Activities 30695    223
Main Street    ATHOL    Massachusetts    Closure Activities 30700    1660
Worcester Road    Framingham    Massachusetts    Closure Activities 30710    350
Greenwood Street    WORCESTER    Massachusetts    Assessment 30713    274 High
Street    LOWELL    Massachusetts    Closure Activities 40014    215 South
Vineyard Boulevard    Honolulu    Hawaii    Closure Activities 40019    46-004
Kamehameha Highway    Kaneohe    Hawaii    Closure Activities 40022    150 North
Kamehameha Highway    Wahiawa    Hawaii    Closure Compliance 40035    120 South
Linville Road    Kernersville    North Carolina    Predelineation 55201    1467
ELM STREET    MANCHESTER    New Hampshire    Closure Activities 55208    242
MAIN STREET    CONCORD    New Hampshire    Closure Activities 55211    Danforth
Circle    Derry    New Hampshire    Closure Activities 55234    70 PLAISTOW ROAD
   PLAISTOW    New Hampshire    Closure Compliance 55237    Main St. & Granite
St.    Salem    New Hampshire    Closure Activities 55241    747 LAFAYETTE ROAD
   Hampton    New Hampshire    Closure Activities 55242    41 Webster Street   
Manchester    New Hampshire    Closure Activities 55244    605 Daniel Webster
Hwy    Merrimack    New Hampshire    Closure Activities 55246    125 Bridge
Street    Pelham    New Hampshire    Closure Activities 55247    219 Pembrook
Street    Pembrook    New Hampshire    Closure Activities 55249    Route 11 & 3
Ten Rod Road    Rochester    New Hampshire    Closure Activities 55250    74
Hancock Street    Rochester    New Hampshire    Closure Activities 55252   
LAFAYETTE & NEW ZEALAND    Seabrook    New Hampshire    Assessment 55253    463
High Street    Somersworth    New Hampshire    Closure Activities



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 55254    108
Portsmouth Avenue    EXETER    New Hampshire    Closure Activities 55256   
Route 101    Candia    New Hampshire    Closure Activities 55257    Route 125
and Elm Street    Epping    New Hampshire    Closure Activities 55258    1890
Dover Road    Epsom    New Hampshire    Closure Activities 55259    14 Court
Street    Exeter    New Hampshire    Closure Activities 55260    777 Lafayette
Road    Hampton    New Hampshire    Closure Activities 55261    4 Amherst Street
   Milford    New Hampshire    Closure Activities 55264    361 Islington Road   
Portsmouth    New Hampshire    Closure Activities 55266    190 Milton Road
(Route 125)    Rochester    New Hampshire    Closure Activities 55268    587
Lafayette Road    Seabrook    New Hampshire    Closure Activities 55274    32
Bridge Street    Pelham    New Hampshire    Closure Compliance 56005    6 RT 23
NORTH/7 VERNON AVE    HAMBURG    New Jersey    Assessment 56009    2048 ROUTE 23
NORTH    WEST MILFORD    New Jersey    Assessment 56011    89 ACKERMAN AVENUE   
CLIFTON    New Jersey    Assessment 56023    Beverly & Salem Rds.    Willingboro
   New Jersey    Closure Activities 56027    1296 Rt. 33 & Hamilton Square   
Hamilton Sq.    New Jersey    Assessment 56028    420 JOHN F. KENNEDY WAY   
WILLINGBORO    New Jersey    Assessment 56031    1028 AVE. C & 49TH ST.   
BAYONNE    New Jersey    Assessment 56032    25 Central Avenue    Tenafly    New
Jersey    Closure Compliance 56034    114 SOUTH AVE W    CRANFORD    New Jersey
   Assessment 56039    278 BLOOMFIELD AVENUE    NUTLEY    New Jersey   
Assessment 56047    661 BLOOMFIELD AVENUE    NUTLEY    New Jersey    Assessment
56049    325 SPRINGFIELD ROAD    Berkeley Hts    New Jersey    Assessment 56056
   2352 Morris Avenue    Union    New Jersey    Closure Activities 56057    RT.
35 & SUNSET AVE.    OCEAN TOWNSHIP    New Jersey    O & M 56062    RTS #571 &
#535    CRANBURY    New Jersey    Assessment



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 56064    Main &
Sommerhill Road    Spotswood    New Jersey    Closure Activities 56069    835
East Clements Bridge Road    Runnemede    New Jersey    Closure Compliance 56073
   208 BRANCHPORT AVENUE    LONG BRANCH    New Jersey    Closure Activities
56075    1101 E. JERSEY ST. (MADIS    ELIZABETH    New Jersey    Assessment
56079    1061 Broadway    Bayonne    New Jersey    Closure Activities 56081    5
STELTON ROAD    PISCATAWAY    New Jersey    Assessment 56084    8 Stonehouse
Road    Basking Ridge    New Jersey    Assessment 56087    2061 Fellowship &
Springfield    CHERRY HILL    New Jersey    Closure Activities 56088    401 Egg
Harbor Road    Sewell    New Jersey    Closure Activities 56093    713
PLAINFIELD AVENUE    BERKELEY HGTS    New Jersey    Assessment 56096   
SPRINGSIDE & WOODLANE RDS.    WESTAMPTON TWP    New Jersey    O & M 56097    377
SO. BLACK HORSE TPKE    WILLIAMSTOWN    New Jersey    Closure Activities 56098
   914 BLACK HORSE PIKE    BLACKWOOD    New Jersey    Closure Activities 56101
   1870 Kuser Rd.    Trenton    New Jersey    Closure Activities 56102    1
Union Street    Lodi    New Jersey    Closure Activities 56106    380 SOUTH
CLINTON STREET    EAST ORANGE    New Jersey    Assessment 56108    790 KEARNY
AVENUE    KEARNY    New Jersey    Closure Compliance 56109    1407 MAIN STREET
   BELMAR    New Jersey    Closure Activities 56111    CAMDEN & COTTAGE ROAD   
MOORESTOWN    New Jersey    Assessment 56113    2313 Rt 71 and Wall Rd   
Spring Lake Heights    New Jersey    O & M 56115    Berlin & Bryant Avenues   
Lindewold    New Jersey    Closure Compliance 56117    700 WOODBURY-GLASSBORO
ROAD    SEWELL    New Jersey    Assessment 56118    1213 ROUTE 27    FRANKLIN
TWP.    New Jersey    Assessment



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 56124    1212
BLACKWOOD CLEMENTON ROAD    CLEMENTON    New Jersey    Assessment 56132    4th &
Main Streets    Asbury Park    New Jersey    O & M 56138    184 SOUTH AVE. (3RD
AVE.)    FANWOOD    New Jersey    Assessment 56139    119 GODWIN AVENUE   
MIDLAND PARK    New Jersey    Assessment 56145    3639 ROUTE 9    FREEHOLD   
New Jersey    Assessment 56149    91 BRICK BOULEVARD    BRICK    New Jersey    O
& M 56156    1 WEST 9TH STREET    OCEAN CITY    New Jersey    Assessment 56157
   804 ROUTE 530    WHITING    New Jersey    Assessment 56159    2050 Black
Horse Pike    Turnersville    New Jersey    RAP Implementation 56167    414
ROUTE 206    HILLSBOROUGH    New Jersey    Assessment 56169    128 Chestnut
Ridge Road    Montvale    New Jersey    O & M 56206    ROUTE #1 AND WASHINGTON R
   PRINCETON    New Jersey    O & M 56215    1705 Route 33    Neptune    New
Jersey    O & M 56230    86 Doremus Avenue    Newark    New Jersey    Assessment
56250    207 MONMOUTH RD    OAKHURST    New Jersey    Assessment 56258    118 W.
Main Street    Tuckerton    New Jersey    Assessment 56260    Gateway & Lincoln
Avenue    W. Deptford    New Jersey    Predelineation 56263    176 W. End Avenue
   Somerville    New Jersey    Closure Activities 56275    1942 LINCOLN HIGHWAY
   EDISON    New Jersey    Assessment 56276    1490 Bergen Boulevard    Fort Lee
   New Jersey    O & M 56291    125 RAILROAD AVENUE    RIDGEFIELD PARK    New
Jersey    Closure Activities 56803    125 North Washington Ave    Bergenfield   
New Jersey    Closure Compliance 56811    490 CENTRAL AVE. (SCOTLAN    ORANGE   
New Jersey    Assessment 56815    2 WEST SAINT GEORGE AVENUE    LINDEN    New
Jersey    O & M 56818    721 East Passaic Avenue    Bloomfield    New Jersey   
Closure Compliance



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 56821    252 Irvington
Avenue    South Orange    New Jersey    Closure Activities 56822    758 18th
Avenue    Irvington    New Jersey    Predelineation 56843    2701 Morris Avenue
   Union    New Jersey    Closure Compliance 56844    110 Centre Street   
Nutley    New Jersey    Closure Activities 56847    1112 ROUTE 22   
MOUNTAINSIDE    New Jersey    Assessment 56848    85 DODD STREET    EAST ORANGE
   New Jersey    Assessment 56852    134 NJ Route 4    Englewood    New Jersey
   Assessment 56853    255 DIAMOND BRIDGE ROAD    HAWTHORNE    New Jersey   
Closure Activities 56868    BLOOMFIELD & ALLWOOD AVENUES    CLIFTON    New
Jersey    O & M 56869    749 Lyons Avenue    Irvington    New Jersey    Closure
Activities 56871    450 New York Avenue    Jersey City    New Jersey    O & M
56873    989 Somerset Street    Watchung    New Jersey    Closure Activities
56877    Shunpike & Green Village    Green Village    New Jersey    Closure
Compliance 56881    ROUTE 46 & MILL STREET    ELMWOOD PARK    New Jersey   
Assessment 56882    58 Greenbrook Road    N. Plainfield    New Jersey    Closure
Compliance 56889    921 MONTGOMERY ST.    JERSEY CITY    New Jersey   
Assessment 56891    171 Bloomfield Avenue    Bloomfield    New Jersey    Closure
Activities 56892    88 E. Mcfarlan Street    Dover    New Jersey    Closure
Activities 56893    Bordentown Ave & Ernston    Parlin    New Jersey    Closure
Activities 56894    3200 J.F.K. BOULEVARD    Union City    New Jersey   
Assessment 56896    1131 St. George Avenue    Colonia    New Jersey    Closure
Activities 56898    1118 HAMBURG TURNPIKE    WAYNE    New Jersey    Assessment
56899    N.J. ROUTE #17 -(SOUTH)    HASBROUCK HEIGHTS    New Jersey    O & M
56904    571 INMAN AVENUE (JORDAN)    COLONIA    New Jersey    Closure
Activities 56906    1189 ENGLISHTOWN ROAD    OLD BRIDGE    New Jersey   
Assessment



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 56909    381 RIVER
ROAD & MADISON    NEW MILFORD    New Jersey    Closure Compliance 56915    51
North Walnut Street    Ridgewood    New Jersey    Closure Activities 56916   
LAFAYETTE & WAGARAW    HAWTHORNE    New Jersey    Closure Activities 56919   
1220 Route 23    Wayne    New Jersey    Closure Activities 56921    615
Washington Avenue    Washington    New Jersey    Closure Compliance 56922    357
NJ Route #117    Paramus    New Jersey    Closure Activities 56924    606
Midland Avenue and Outwater Lane    Garfield    New Jersey    Closure Activities
56925    676 GARFIELD AVE.    JERSEY CITY    New Jersey    Assessment 56926   
2284 Route #4    Fort Lee    New Jersey    Closure Activities 56933    91
Leonardville Road    Belford    New Jersey    Assessment 56935    157 Broad
Street    Eatontown    New Jersey    Closure Activities 56939    Ocean &
Riverdale    MONMOUTH BC    New Jersey    Closure Activities 56955    Main St &
Glen Echo Ave.    Swedesboro    New Jersey    Closure Activities 56959   
NICHOLSON RD.& WHITE HORS    AUDOBON    New Jersey    Closure Compliance 56962
   1067 SOUTH BROAD STREET    TRENTON    New Jersey    Closure Activities 56965
   579 South Broad Street    Trenton    New Jersey    Closure Compliance 56986
   101 WHITE HORSE PK & EVESHAM    MAGNOLIA    New Jersey    RAP Implementation
56997    1781 W. 7TH STREET    PISCATAWAY    New Jersey    Assessment 56999   
585 Northfield Avenue    West Orange    New Jersey    O & M 58014    5510
Broadway    Bronx    New York    Closure Activities 58015    8202 7th Avenue   
Brooklyn    New York    Closure Compliance 58017       Yonkers    New York   
Closure Activities 58033    1185 WEST BROADWAY    HEWLETT    New York   
Assessment 58034    601 Port Washington Boulevard    Port Washington    New York
   O & M



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 58046    90 GUINEA
WOODS ROAD    EAST HILLS    New York    Closure Activities 58049    311 MC LEAN
AVENUE    YONKERS    New York    Closure Activities 58053    9616 Flatlands
Avenue    Brooklyn    New York    Closure Compliance 58071    114-05 Farmers
Boulevard    St. Albans    New York    Closure Compliance 58072    ROUTES 9 AND
9G    RHINEBECK    New York    O & M 58077    2495 Cropsey Avenue    Brooklyn   
New York    Closure Activities 58097    720 North Avenue    New Rochelle    New
York    O & M 58108    11 East Post Road    White Plains    New York    O & M
58111    751 WHITE PLAINS RD    SCARSDALE    New York    O & M 58181    734 PARK
AVENUE    HUNTINGTON    New York    Assessment 58260    49 RIVERSIDE AVE   
RENSSELAER    New York    O & M 58329    171 N HIGHLAND AV    OSSINING    New
York    O & M 58401    3700 Barger Street    SHRUB OAK    New York    O & M
58409    119 West 145th Street    New York    New York    O & M 58415    2001
Gravesend Neck Road    Brooklyn    New York    O & M 58441    1881 Forest Avenue
   Staten Island    New York    O & M 58442    1201 Victory Boulevard    Staten
Island    New York    RAP Implementation 58443    717 Richmond Road    Staten
Island    New York    Closure Compliance 58505    1314 Sedgwick Avenue    Bronx
   New York    Closure Activities 58514    4116 Broadway (174th St.)    New York
   New York    Closure Compliance 58515    3060 Broadway    Nyack    New York   
Closure Activities 58526    118-01 Rockaway Boulevard    Ozone Park    New York
   O & M 58547    34-02 31st St.    Astoria    New York    O & M 58553    5931
Amboy Road    Staten Island    New York    Closure Activities 58574    241 TERRY
ROAD    SMITHTOWN    New York    Closure Activities 58579    510 Uniondale
Avenue    Uniondale    New York    Closure Activities 58592    242 Dyckman
Street    New York    New York    O & M



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 58599    1386 WANTAGH
AVENUE    WANTAGH    New York    Assessment 58603    1784 BROADWAY    HEWLETT   
New York    Assessment 58605    78-01 Linden Boulevard    Howard Beach    New
York    RAP Implementation 58704    Milton and Prospect Street    BALLSTON   
New York    Closure Activities 58711    308 Delaware Avenue    Delmar    New
York    O & M 58717    17 Albany Avenue    Green Island    New York    O & M
58718    1493 Route #9 at Grooms Road    Halfmoon    New York    Closure
Activities 58720    499 West Main Street    HANCOCK    New York    O & M 58722
   736 New Louden Road    Latham    New York    Closure Activities 58728    3497
State Street    Niskayuna    New York    O & M 58731    363 HOOKER AVENUE   
POUGHKEEPSIE    New York    Closure Activities 58733    985 Route 149   
QUEENSBURY    New York    O & M 58741    3775 Main Street    WARRENSBURG    New
York    O & M 58743    23 MAIN STREET    HUDSON FALLS    New York    Closure
Activities 58750    60 North Central Avenue    Mechanicville    New York   
Closure Activities 58759    6822 ROUTE 9    RHINEBECK    New York    O & M 58766
   124 Fairview Ave.    Hudson    New York    Assessment 58772    3 Mount Airy
Road    QUARRYVILLE    New York    Closure Activities 58808    Route 82    West
Taghkanic    New York    Closure Activities 58843    262-12 HILLSIDE AVENUE   
FLORAL PARK    New York    Assessment 58864    2540 SOUTH PARK AVENUE   
LACKAWANNA    New York    Assessment 58870    701 ORCHARD PARK ROAD    WEST
SENECA    New York    Assessment 67201    Hunting Park Avenue    PHILADELPHIA   
Pennsylvania    Assessment 67215    40th Street & Powelton Ave.    Philadelphia
   Pennsylvania    Closure Compliance 67217    6900 Frankford Avenue   
Philadelphia    Pennsylvania    Closure Compliance



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 67235    MARSHALL &
MARKLEY STREET    NORRISTOWN    Pennsylvania    Closure Compliance 67243    596
Lancaster Ave. & Penn St.    Bryn Mawr    Pennsylvania    Closure Compliance
67244    725 FAYETTE STREET    CONSHOHOCKEN    Pennsylvania    Closure
Compliance 67255    1701 N 33RD ST    PHILADELPHIA    Pennsylvania    Closure
Compliance 67265    5700 Ridge Avenue & Shurs    Philadelphia    Pennsylvania   
Closure Activities 67266    EASTON RD. & LOWBER AVE.    PHILADELPHIA   
Pennsylvania    Closure Compliance 67269    427 West County Line Road    Hatboro
   Pennsylvania    Assessment 67272    401 EAST BALTIMORE AVENUE    MEDIA   
Pennsylvania    Assessment 67276    7800 RIDGE AVENUE    PHILADELPHIA   
Pennsylvania    Closure Compliance 67288    RT 1 & OLD LINCOLN HWY.    TREVOSE
   Pennsylvania    Closure Compliance 67367    5300 SPRINGFIELD ROAD   
CLIFTON HEIGHTS    Pennsylvania    Assessment 67382    1194 CHESTER PIKE&CLIFTON
AVE    SHARON HILL    Pennsylvania    Closure Activities 67398    EASTON ROAD &
PATANE AVE.    ROSLYN    Pennsylvania    Closure Activities 67405    2 W. BRIDGE
STREET    MORRISVILLE    Pennsylvania    Closure Compliance 67415    1 NUTT ROAD
   PHOENIXVILLE    Pennsylvania    Assessment 67416    3796 Oxford Valley Road
   Levittown    Pennsylvania    Closure Activities 67418    2391 Durham Road   
Langhorne    Pennsylvania    Closure Compliance 67423    ROUTE #309 & PARK
AVENUE    QUAKERTOWN    Pennsylvania    Closure Activities 67425    Route #113 &
Telford Pike    Souderton    Pennsylvania    Closure Compliance 67426    798
SUMNEYTOWN PIKE    LANSDALE    Pennsylvania    Closure Activities 67428    STATE
RD & HIGHLAND    UPPER DARBY    Pennsylvania    Assessment 67432    Main Route
#611 & East Street    Coopersburg    Pennsylvania    O & M 67433    Rt 202 &
Dilworthtown Rd.    Doylestown    Pennsylvania    O & M 67434    760 2ND STREET
PIKE    RICHBORO    Pennsylvania    RAP Implementation



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 67435    192 DURHAM
RD.    PENNDEL    Pennsylvania    Assessment 67437    301 EAST JOHNSON HIGHWAY
   NORRISTOWN    Pennsylvania    Closure Compliance 67596    2300 Market St.   
Paradise    Pennsylvania    Closure Activities 67598    2100 Market Street   
Linwood    Pennsylvania    Closure Activities 67599    2425 Middletown Road   
Elizabethtown    Pennsylvania    Closure Activities 67603    2324 N GEORGE ST   
YORK    Pennsylvania    Closure Compliance 67607    7002 WOODLAND AVENUE   
PHILADELPHIA    Pennsylvania    RAP Implementation 67611    550 South Main
Street    Shrewsbury    Pennsylvania    Closure Activities 67617    3650 WILLIAM
PENN HWY    PALMER TWP.    Pennsylvania    Assessment 67624    6100 YORK ROAD   
NEW OXFORD    Pennsylvania    Closure Activities 67627    103-121 CARLISLE ST   
HANOVER    Pennsylvania    Assessment 67632    2873 E. PROSPECT ROAD (LONGSTN   
YORK    Pennsylvania    O & M 67635    850 CARLISLE AVE (DELCO GETTY)    YORK   
Pennsylvania    Closure Compliance 67636    3730 Carlisle Road    Dover   
Pennsylvania    Closure Compliance 67639    816 WEST HIGH STREET    CARLISLE   
Pennsylvania    RAP Implementation 67642    4601 CARLISLE PIKE GETTY   
MECHANICSBURG    Pennsylvania    Assessment 67649    105 S. Main Street 2 South
High Street    Biglerville    Pennsylvania    Closure Activities 67654    911
Eisenhower Blvd    Middletown    Pennsylvania    Closure Activities 68001   
7780 Post Road    North Kingstown    Rhode Island    Closure Activities 68002   
10 Coddington Hwy    Middletown    Rhode Island    RAP Implementation 68629   
1307 Post Road    Warwick    Rhode Island    Closure Activities 68646    4087
Tower Hill Road    WAKEFIELD    Rhode Island    RAP Implementation 69408    1505
PEMBROKE ROAD    BETHLEHEM    Pennsylvania    Closure Activities 69409    13TH &
NORTHAMPTON STREETS    EASTON    Pennsylvania    Assessment



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 69419    200 NORTH 4TH
STREET    HAMBURG    Pennsylvania    Assessment 69420    300 Morgantown Road   
Reading    Pennsylvania    Closure Activities 69428    3568 Newport Road   
Intercourse    Pennsylvania    O & M 69439    203 S. Third Street    Oxford   
Pennsylvania    Closure Activities 69466    839 FERN AVENUE    KENHORST   
Pennsylvania    Closure Activities 69476    602 S. Main Street    Shrewsbury   
Pennsylvania    Closure Activities 69483    N. MAIN STREET EXTENDED    RED LION
   Pennsylvania    Closure Compliance 69493    824 YORK STREET    HANOVER   
Pennsylvania    Assessment 69497    Route 272 Poplar Street    Adamstown   
Pennsylvania    Closure Activities 69504    312 WEST MAIN STREET    NEW HOLLAND
   Pennsylvania    Assessment 69672    1248 N.9TH STREET    READING   
Pennsylvania    Closure Activities 69676    Second Street    St. Clair   
Pennsylvania    Closure Activities 69682    Main & S.High Streets   
Arendtsville    Pennsylvania    Closure Activities 69685    1070 Trindle Road   
Carlisle    Pennsylvania    Closure Activities 69688    45 E. Hanover Street   
Bonneauville    Pennsylvania    Closure Activities 69689    Route 16
Pennsylvania Hwy.    Shady Grove    Pennsylvania    Assessment 69690    Route 16
   Mcconnellsburg    Pennsylvania    Closure Activities 93257    1542 Old New
Windsor Pike    New Windsor    Maryland    Closure Activities 94412    626
Adamsville Road    Westport    Massachusetts    Closure Activities 95117      
   New Jersey    Closure Activities 95134    1022 Chestnut Street    Roselle   
New Jersey    Closure Compliance 95141    Main St & Amwell Ave    Millstone   
New Jersey    Closure Compliance 95142    RT 206 & Bell Ave    Raritan    New
Jersey    Closure Compliance 95153    354 Avenue C    Bayonne    New Jersey   
Closure Activities 95192    201 East Jersey Street    Elizabeth    New Jersey   
Closure Activities 95214    753-763 Sanford Ave    Newark    New Jersey   
Closure Activities 95317    39 Hightstown Rd.    Princeton Jct.    New Jersey   
Closure Compliance



--------------------------------------------------------------------------------

Property #    Address    City    State    Lifecycle Phase 95337    315
Bloomfield Rd.    Newark    New Jersey    O & M 95456    208 E. Franklin Tpke   
HoHoKus    New Jersey    Closure Compliance 95534    27 Bisson Avenu    Laconia
   New Hampshire    Closure Activities 96904    West Main & Woolsey   
Middletown    Rhode Island    RAP Implementation 97126    640 West 15th Street
   Hazleton    Pennsylvania    Closure Compliance 97199    Roosevelt & Mascher
   Philadelphia    Pennsylvania    Assessment 97211    Routes 413 & 232   
Wrightstown    Pennsylvania    Closure Compliance 98261    460 Saw Mill River
Road    Yonkers    New York    Closure Activities 98326    26 Paxton Avenue   
Bronxville    New York    Closure Compliance         SCHEDULE OF CONDEMNATIONS
Property #    Address    City    State    Status 110    2815 Horseblock Road   
Medford    New York    PARTIAL 156    300 Smith Street    Poughkeepsie    New
York    TOTAL 160    1364 Route 9 W    Marlboro    New York    TO BE DETERMINED
182    266 Route 55    Lagrangeville    New York    PARTIAL 535    310 Bay Shore
Road    North Babylon    New York    PARTIAL 606    216 Merrow Road    Tolland
   Connecticut    PARTIAL 655    4431 Route 9    Freehold    New Jersey   
PARTIAL 665    1292 Rt 22 East    North Plainfield    New Jersey    PARTIAL 6153
   228 Pine Street    Bristol    Connecticut    PARTIAL 8608    710 Maryland
Avenue    Willmington    Delaware    PARTIAL 29101    11055 Baltimore Avenue,   
Beltsville,    Maryland    TO BE DETERMINED 29131    6117 Baltimore Avenue   
Riverdale    Maryland    PARTIAL 30404    563 Trapelo Road    Belmont   
Massachusetts    PARTIAL 30445    150 Plymouth Ave    Fall River   
Massachusetts    TO BE DETERMINED 30603    245 Haverhill Street    Methuen   
Massachusetts    TO BE DETERMINED 30619    163-164 Pelham Street    Methuen   
Massachusetts    TO BE DETERMINED 30653    2 Summer Street & James Street   
Barre    Massachusetts    PARTIAL 40054    5301 North Beach Street    Fort Worth
   Texas    PARTIAL 40055    307 East FM 2410    Harker Heights    Texas   
PARTIAL 40062    12310 NW H.K. Dodgen Loop    Temple    Texas    PARTIAL



--------------------------------------------------------------------------------

Property #    Address    City    State    Status 56118    1213 Route 27   
Franklin Twp.    New Jersey    PARTIAL 56119    29 Rt. 12 & Broad St.   
Flemington    New Jersey    PARTIAL 56156    1 West 9th Street    Ocean City   
New Jersey    PARTIAL 56886    1060 Stuyvesant Ave.    Irvington    New Jersey
   PARTIAL 56959    Nicholson Road & White Horse Pike    Audubon    New Jersey
   PARTIAL 56986    105 White Horse Pike    Magnolia    New Jersey    PARTIAL
58144    1525 Montauk Hwy.    Mastic    New York    PARTIAL 58295    1164 Route
112    Port Jefferson    New York    PARTIAL 58735    2976 Hamburg Street   
Rotterdam    New York    PARTIAL 58739    28 Main Street    South Glen Falls   
New York    PARTIAL 58838    1580 Straight Path    Wyandanch    New York   
TOTAL 67235    552-554 Markley Street    Norristown    Pennsylvania    PARTIAL
67288    Rt. 1 & Old Lincoln Hwy.    Trevose    Pennsylvania    PARTIAL 67396   
1403 Providence Road    Media    Pennsylvania    PARTIAL 69495    7710 Allentown
Blvd.    Harrisburg    Pennsylvania    PARTIAL 67632    2890 East Prospect
Street    York    Pennsylvania    PARTIAL 69690    Route 16    McConnellsburg   
Pennsylvania    PARTIAL 71517    16575 Mountain Road    Montpelier    Virginia
   PARTIAL 85004    6563 Commonwealth Ave.    Jacksonville    Florida    PARTIAL